Exhibit 10.1











THIRD AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
April 2, 2015


among


SMITHFIELD FOODS, INC.,




[active660348181exhibi_image1.jpg]


The Guarantors Party Hereto,


The Lenders Party Hereto


and


[active660348181exhibi_image2.gif]


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH,
as Administrative Agent, joint lead arranger and joint bookrunner


BARCLAYS BANK PLC, AgFIRST FARM CREDIT BANK for CAPE FEAR FARM CREDIT, ACA
and BANK OF CHINA, NEW YORK BRANCH,
as joint lead arrangers, joint bookrunners and the co-syndication agents


GOLDMAN SACHS BANK USA,
BANK OF MONTREAL,
COBANK, ACB,
JPMORGAN CHASE BANK, N.A.,
SOCIÉTE GENERALE
and
U.S. BANK NATIONAL ASSOCIATION,
as joint lead arrangers, joint bookrunners and co-documentation agents













--------------------------------------------------------------------------------




Table of Contents
 
 
 
Page


ARTICLE I Definitions
1


Section 1.01.
 
Defined Terms
1


Section 1.02.
 
Classification of Loans and Borrowings
32


Section 1.03.
 
Terms Generally
33


Section 1.04.
 
Accounting Terms; GAAP
33


Section 1.05.
 
Currency Translations
33


(a)
 
Dollar Equivalents
33


(b)
 
Determination of Dollar Equivalents
33


ARTICLE II The Credits
34


Section 2.01.
 
Commitments
34


(a)
 
Dollar U.S. Revolving Loans
34


(b)
 
Multicurrency Loans
34


Section 2.02.
 
Loans and Borrowings
34


(a)
 
Loans Made Ratably
34


(b)
 
Initial Type of Loans
34


(c)
 
Minimum Amounts; Limitation on Eurocurrency Borrowings
34


(d)
 
Limitations on Interest Periods
35


Section 2.03.
 
Requests for Revolving Borrowings
35


Section 2.04.
 
Protective Advances
36


(a)
 
Making Protective Advances
36


(b)
 
U.S. Lender Participation in Protective Advances; Collateralization
36


Section 2.05.
 
Swingline Loans
37


(a)
 
Commitment
37


(b)
 
Borrowing Procedure
37


(c)
 
U.S. Lender Participation in Swingline Loans; Collateralization
37


(d)
 
Settlement of Swingline Loans
38


Section 2.06.
 
Letters of Credit
38


(a)
 
General
38


(b)
 
Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions
38


(c)
 
Limitations on Amounts
39


(d)
 
Expiration Date
39


(e)
 
Participations; Defaulting Lender Collateralization
39


(f)
 
Reimbursement
40


(g)
 
Obligations Absolute
41


(h)
 
Disbursement Procedures
41


(i)
 
Interim Interest
41


(j)
 
Replacement of the Issuing Bank
42


(k)
 
Cash Collateralization
42


(l)
 
Reporting
43


Section 2.07.
 
Funding of Borrowings
43


(a)
 
By Lenders
43


(b)
 
Fundings Assumed Made
43


Section 2.08.
 
Interest Elections
44


(a)
 
Conversion and Continuation
44




Table of Contents, Page i



--------------------------------------------------------------------------------




(b)
 
Delivery of Interest Election Request
44


(c)
 
Contents of Interest Election Request
44


(d)
 
Notice to the Lenders
45


(e)
 
Automatic Conversions
45


(f)
 
Limitation on Election
45


Section 2.09.
 
Termination, Reduction and Increase of Commitments
45


(a)
 
Maturity Date
45


(b)
 
Optional Termination
45


(c)
 
Optional Reduction
45


(d)
 
Notice of Termination or Reduction
46


(e)
 
Increase of Commitments
46


Section 2.10.
 
Repayment of Loans; Evidence of Debt
47


(a)
 
Promise to Pay
47


(b)
 
Lender Records
47


(c)
 
Administrative Agent Records
47


(d)
 
Prima Facie Evidence
47


(e)
 
Request for a Note
47


Section 2.11.
 
Prepayment of Loans
47


(a)
 
Optional Prepayments
48


(b)
 
Mandatory Prepayments and Cash Collateralization
48


(c)
 
Application of Prepayments
48


(d)
 
Notice of Prepayment
49


Section 2.12.
 
Fees
49


(a)
 
Commitment Fee
49


(b)
 
Letter of Credit Participation Fee
49


(c)
 
Issuing Bank Fees
49


(d)
 
Payment of Letter of Credit Fees
50


(e)
 
Administrative Agent Fees
50


(f)
 
Payment of Fees
50


Section 2.13.
 
Interest
50


(a)
 
ABR Loans
50


(b)
 
Eurocurrency Loans
50


(c)
 
Default Interest
50


(d)
 
Payment of Interest
50


(e)
 
Computation
51


Section 2.14.
 
Alternate Rate of Interest
51


Section 2.15.
 
Increased Costs
51


(a)
 
Change in Law
51


(b)
 
Capital Adequacy
52


(c)
 
Delivery of Certificate
52


(d)
 
No Waiver; Limitation on Compensation
52


(e)
 
Illegality of Multicurrency Loans
52


Section 2.16.
 
Break Funding Payments
53


Section 2.17.
 
Taxes
54


(a)
 
Gross Up
54


(b)
 
Payment of Other Taxes
54




Table of Contents, Page ii



--------------------------------------------------------------------------------




(c)
 
Indemnity
54


(d)
 
Excluded Taxes
54


(e)
 
Receipts
55


(f)
 
Fee Receiver
55


(g)
 
Status of Foreign Lenders
55


(h)
 
Refund
56


(i)
 
FATCA
56


(j)
 
Survival
57


Section 2.18.
 
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
57


(a)
 
Payments Generally
57


(b)
 
Application of Proceeds of Collateral
57


(c)
 
Pro Rata Requirement
58


(d)
 
Automatic Borrowing; Deduction from Deposit Accounts
58


(e)
 
Sharing of Setoffs
59


(f)
 
Payments Assumed Made
59


Section 2.19.
 
Mitigation Obligations; Replacement of Lenders
59


(a)
 
Designation of a Different Lending Office
59


(b)
 
Replacement of Lenders or Issuing Banks
60


Section 2.20.
 
Returned Payments
60


Section 2.21.
 
Defaulting Lenders
60


(a)
 
Suspension of Commitment Fees
60


(b)
 
Suspension of Voting
60


(c)
 
Participation Exposure
61


(d)
 
Suspension of Swingline Loans and Letters of Credit
62


(e)
 
Setoff against Defaulting Lenders
62


(f)
 
Remedy of Defaulting Lender Status
62


ARTICLE III Representations and Warranties
63


Section 3.01.
 
Organization; Powers
63


Section 3.02.
 
Authorization; Enforceability
63


Section 3.03.
 
Governmental Approvals; No Conflicts
63


Section 3.04.
 
Financial Condition; No Material Adverse Change
63


(a)
 
Financial Statements
63


(b)
 
No Material Adverse Change
63


(c)
 
No Material Undisclosed Liabilities
63


Section 3.05.
 
Properties
64


Section 3.06.
 
Litigation and Environmental Matters
64


(a)
 
Litigation
64


(b)
 
Environmental
64


(c)
 
Disclosed Matters
64


Section 3.07.
 
Compliance with Laws and Agreements
64


Section 3.08.
 
Investment Company Status
65


Section 3.09.
 
Taxes
65


Section 3.10.
 
ERISA
65


Section 3.11.
 
Disclosure
65


Section 3.12.
 
Margin Regulations
65


Section 3.13.
 
Liens
65




Table of Contents, Page iii



--------------------------------------------------------------------------------




Section 3.14.
 
No Default
65


Section 3.15.
 
Solvency
66


Section 3.16.
 
Insurance
66


Section 3.17.
 
Capitalization and Subsidiaries
66


Section 3.18.
 
Security Interest in Collateral
66


Section 3.19.
 
Employment Matters
66


Section 3.20.
 
Common Enterprise
67


Section 3.21.
 
Unrestricted Subsidiaries; Material Subsidiaries
67


ARTICLE IV Conditions
67


Section 4.01.
 
Effective Date
67


(a)
 
Credit Agreement, Opinion and Loan Documents
67


(b)
 
Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates
67


(c)
 
Officer's Certificate
68


(d)
 
Fees
68


(e)
 
Borrowing Base Certificate
68


(f)
 
Lien Searches
68


(g)
 
Filings, Registrations and Recordings
68


(h)
 
[Intentionally omitted]
68


(i)
 
Evidence of Insurance
68


(j)
 
"Know Your Customer" Requirements
68


(k)
 
Existing Credit Agreement
69


(l)
 
[Intentionally omitted]
69


(m)
 
Other Documents
69


Section 4.02.
 
Each Credit Event
69


(a)
 
Representations and Warranties
69


(b)
 
No Default
69


(c)
 
Credit Limits
69


Section 4.03.
 
Effective Date Advances and Adjustments
70


ARTICLE V Affirmative Covenants
70


Section 5.01.
 
Financial Statements; Borrowing Base and Other Information
70


(a)
 
Annual Financial Statements
70


(b)
 
Quarterly Financial Statements
70


(c)
 
Compliance Certificate
71


(d)
 
Accountant's Certificate of No Default
71


(e)
 
Projections
71


(f)
 
Borrowing Base Certificate
71


(g)
 
SEC Reports
71


(h)
 
ERISA Reports
71


(i)
 
Other Information
72


Section 5.02.
 
Notices of Material Events
72


(a)
 
Defaults
72


(b)
 
Investigation or Litigation
72


(c)
 
Certain Dispositions
72


(d)
 
Damage to Collateral
72


(e)
 
Collateral Location Defaults
72


(f)
 
ERISA Events
72




Table of Contents, Page iv



--------------------------------------------------------------------------------




(g)
 
PSA Trust Notices
72


(h)
 
Hazardous Material
73


(i)
 
Environmental Liability
73


Section 5.03.
 
Existence; Conduct of Business
73


Section 5.04.
 
Payment of Obligations
73


Section 5.05.
 
Maintenance of Properties
73


Section 5.06.
 
Books and Records; Inspection Rights
73


Section 5.07.
 
Compliance with Laws
74


(a)
 
Requirements of Law
74


(b)
 
Environmental Laws
74


Section 5.08.
 
Use of Proceeds
74


Section 5.09.
 
Insurance
75


(a)
 
Maintenance
75


(b)
 
Endorsements
75


(c)
 
Flood Hazard Determinations and Insurance
75


(d)
 
Payment of Premiums
75


Section 5.10.
 
Casualty and Condemnation
76


Section 5.11.
 
Governmental Authorizations
76


Section 5.12.
 
Field Examinations
76


Section 5.13.
 
Additional Collateral; Further Assurances
76


(a)
 
Joinder of Material Subsidiaries
76


(b)
 
Pledge of Equity Interests
77


(c)
 
General Further Assurance
77


(d)
 
Material Asset Acquisition
77


Section 5.14.
 
Cape Fear Equity and Security
77


ARTICLE VI Negative Covenants
78


Section 6.01.
 
Indebtedness
78


(a)
 
Secured Obligations
78


(b)
 
Existing Debt
78


(c)
 
Intercompany
78


(d)
 
Intercompany Guarantees
79


(e)
 
Purchase Money
79


(f)
 
Refinancings
79


(g)
 
European Facility
79


(h)
 
Employee Benefit and Insurance
80


(i)
 
Surety and other Bonds
80


(j)
 
Acquired Debt
80


(k)
 
Capital Leases
80


(l)
 
Customer Deposits
80


(m)
 
Overdrafts
80


(n)
 
Indemnifications and Earnouts
80


(o)
 
Foreign Subsidiary Secured Debt
80


(p)
 
Other Unsecured Debt
81


(q)
 
Qualified Receivables Transaction.
81


(r)
 
Secured Debt
81


(s)
 
Receivables Financings
81




Table of Contents, Page v



--------------------------------------------------------------------------------




Section 6.02.
 
Liens
81


(a)
 
Agent Liens
81


(b)
 
Permitted Encumbrances
81


(c)
 
Existing
81


(d)
 
Purchase Money Liens
82


(e)
 
Acquired Liens
82


(f)
 
Collecting Bank Liens
82


(g)
 
Swap Agreement Liens
82


(h)
 
Sale Leaseback
82


(i)
 
Intercompany
82


(j)
 
Disposition Encumbrances
82


(k)
 
Transfer Restrictions
83


(l)
 
Foreign Subsidiary Liens
83


(m)
 
PSA and PACA Liens
83


(n)
 
Procurement Contracts
83


(o)
 
Lease, Licenses
83


(p)
 
Seller Liens
83


(q)
 
Qualified Receivable Transaction Liens
83


(r)
 
Other Liens
83


(s)
 
Permitted Additional Secured Indebtedness Liens
83


(t)
 
Receivables Financing Liens
84


(u)
 
Cape Fear Equities
84


Section 6.03.
 
Fundamental Changes; Business Activities
84


(a)
 
Mergers, Sales of Assets, Etc
84


(b)
 
Line of Business
85


(c)
 
Foreign Jurisdiction
85


Section 6.04.
 
Investments, Loans, Advances, Guarantees and Acquisitions
85


(a)
 
Cash Equivalents
85


(b)
 
Existing
85


(c)
 
Receivables Securitization
85


(d)
 
Employee Advances
85


(e)
 
Settlement of Accounts
85


(f)
 
Swaps
85


(g)
 
Acquired Investments
85


(h)
 
Disposition Consideration
86


(i)
 
Deposits
86


(j)
 
Intercompany
86


(k)
 
Available Equity Proceeds
86


(l)
 
Captive Insurance
86


(m)
 
Debt Repurchase
86


(n)
 
Investments in Subsidiaries
86


(o)
 
Other Investments and Acquisitions
86


(p)
 
Cape Fear Equities
86


Section 6.05.
 
Asset Sales
86


(a)
 
Ordinary Course
87


(b)
 
Intercompany
87




Table of Contents, Page vi



--------------------------------------------------------------------------------




(c)
 
Accounts
87


(d)
 
Investments
87


(e)
 
Sale/Leaseback
87


(f)
 
Restricted Payments
87


(g)
 
Casualty
87


(h)
 
Available Annual Dispositions
87


(i)
 
Receivables Securitizations
87


(j)
 
Foreign Subsidiary
87


(k)
 
Other Dispositions
87


(l)
 
Receivables Financings
88


Section 6.06.
 
Intentionally Deleted
88


Section 6.07.
 
Swap Agreements
88


Section 6.08.
 
Restricted Payments; Certain Payments of Indebtedness
88


(a)
 
Restricted Payments
88


(b)
 
Payments of Indebtedness
88


Section 6.09.
 
Transactions with Affiliates
89


Section 6.10.
 
Restrictive Agreements
89


Section 6.11.
 
Amendment of Material Documents
90


Section 6.12.
 
Changes in Fiscal Periods
91


Section 6.13.
 
Capital Expenditures
91


Section 6.14.
 
Minimum Interest Coverage Ratio
91


Section 6.15.
 
Leverage Ratio
91


ARTICLE VII Events of Default and Remedies
92


Section 7.01.
 
Events of Default
92


(a)
 
Principal Payment Default
92


(b)
 
Other Payment Default
92


(c)
 
Representations and Warranties
93


(d)
 
Immediate Covenant Defaults
93


(e)
 
Other Covenant Defaults
93


(f)
 
Payment Default on Material Indebtedness
93


(g)
 
Cross Default to Material Indebtedness
93


(h)
 
Involuntary Bankruptcy
94


(i)
 
Voluntary Bankruptcy
94


(j)
 
Failure to Pay Debts
94


(k)
 
Judgments
94


(l)
 
ERISA
94


(m)
 
Change in Control
94


(n)
 
Loan Guaranty
94


(o)
 
Collateral Documents
95


(p)
 
Invalidity of Loan Documents
95


(q)
 
Environmental Violations
95


Section 7.02.
 
Limitation on Separate Suit
96


ARTICLE VIII The Administrative Agent; Other Agents
96


Section 8.01.
 
Appointment
96


Section 8.02.
 
Rights as a Lender
96


Section 8.03.
 
Limitation of Duties and Immunities
96




Table of Contents, Page vii



--------------------------------------------------------------------------------




Section 8.04.
 
Reliance on Third Parties
97


Section 8.05.
 
Sub Agents
97


Section 8.06.
 
Determination of Lender's Satisfaction
97


Section 8.07.
 
Successor Agent
97


Section 8.08.
 
Independent Credit Decisions
98


Section 8.09.
 
Other Agents
98


Section 8.10.
 
Delivery of Reports
98


Section 8.11.
 
Powers and Immunities of Fronting Banks
98


Section 8.12.
 
Lender Affiliates Rights
99


Section 8.13.
 
Administrative Agent May File Proofs of Claim
99


(a)
 
Proof of Claim
99


(b)
 
Receipt of Funds
99


Section 8.14.
 
Credit Bidding
100


ARTICLE IX Miscellaneous
100


Section 9.01.
 
Notices
100


(a)
 
Address for Notices
100


(b)
 
Deemed Delivery
101


(c)
 
Electronic Notices
101


(d)
 
Communications Through the Platform
101


Section 9.02.
 
Waivers; Amendments
102


(a)
 
Waivers; Rights Cumulative
102


(b)
 
Amendments
102


(c)
 
Corrections of Errors
103


(d)
 
Release of Collateral
103


Section 9.03.
 
Expenses; Indemnity; Damage Waiver
106


(a)
 
Expense Reimbursement
106


(b)
 
Indemnity
107


(c)
 
Lender Payment
108


(d)
 
Waiver of Consequential, Punitive and other Damagers
108


(e)
 
Payments Due
108


Section 9.04.
 
Successors and Assigns
108


(a)
 
Benefit and Binding Effect
108


(b)
 
Assignments
109


(c)
 
Participations
110


(d)
 
Pledge
111


Section 9.05.
 
Survival
112


Section 9.06.
 
Counterparts; Effectiveness
112


Section 9.07.
 
Severability
112


Section 9.08.
 
Right of Setoff
112


Section 9.09.
 
Governing Law; Jurisdiction; Consent to Service of Process
113


(a)
 
Governing Law
113


(b)
 
Jurisdiction
113


(c)
 
Venue
113


(d)
 
Service of Process
113


Section 9.10.
 
WAIVER OF JURY TRIAL
113


Section 9.11.
 
Headings
114




Table of Contents, Page viii



--------------------------------------------------------------------------------




Section 9.12.
 
Confidentiality
114


Section 9.13.
 
Several Obligations; Nonreliance; Violation of Law
115


Section 9.14.
 
USA PATRIOT Act
115


Section 9.15.
 
Disclosure
115


Section 9.16.
 
No Fiduciary Relationship
115


Section 9.17.
 
Appointment for Perfection
115


Section 9.18.
 
Interest Rate Limitation
116


Section 9.19.
 
Intercreditor Arrangement
116


Section 9.20.
 
Independence of Covenants
116


Section 9.21.
 
Entire Agreement; Amendment and Restatement
116


Section 9.22.
 
Judgment Currency
117


Section 9.23.
 
Waiver of Borrower's Rights Under Farm Credit Act
118


ARTICLE X Loan Guaranty
118


Section 10.01.
 
Guaranty
118


Section 10.02.
 
Guaranty of Payment
118


Section 10.03.
 
No Discharge or Diminishment of Loan Guaranty
118


(a)
 
Unconditional
118


(b)
 
No Setoff, Etc
119


(c)
 
No Diminishment
119


Section 10.04.
 
Defenses Waived
119


Section 10.05.
 
Rights of Subrogation
119


Section 10.06.
 
Reinstatement; Stay of Acceleration
120


Section 10.07.
 
Information
120


Section 10.08.
 
Intercompany Subordination
120


(a)
 
Debt Subordination
120


(b)
 
Lien Subordination
120


(c)
 
Insolvency Proceeding
121


(d)
 
Conflicting Subordination Provisions
121


Section 10.09.
 
Taxes
121


Section 10.10.
 
Maximum Liability
121


Section 10.11.
 
Contribution
121


Section 10.12.
 
Liability Cumulative
122


Section 10.13.
 
Release
123




Table of Contents, Page ix



--------------------------------------------------------------------------------






Index to Exhibits and Schedules




EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Base Certificate
Exhibit C -- Form of Compliance Certificate
Exhibit D -- Form of Joinder Agreement
Exhibit E -- Form of Borrowing Request
Exhibit F -- Form of Interest Election Request
Exhibit G -- Form of U.S. Tax Compliance Certificate
Exhibit H -- Form of Increased Commitment Supplement


SCHEDULES:
Schedule 1.01    --    Commitment Schedule
Schedule 2.01    --    Existing Letters of Credit
Schedule 3.06    --    Disclosed Matters
Schedule 3.13    --    Liens
Schedule 3.17    --    Capitalization and Subsidiaries
Schedule 6.01(b)    --    Indebtedness








THIRD AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 2, 2015 (this
"Agreement"), is among SMITHFIELD FOODS, INC., a Virginia corporation (the
"Company"), the subsidiary guarantors from time to time party hereto, the
Lenders from time to time party hereto and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH (in its
individual capacity, herein "Rabobank Nederland"), as administrative agent (in
such capacity, the "Administrative Agent").
RECITALS
A.    The Company, certain of the other Loan Parties, certain other subsidiaries
of the Company, the Administrative Agent and certain lenders are party to that
certain Second Amended and Restated Credit Agreement dated as of June 9, 2011
(as the same may have been amended, the "Existing Credit Agreement").
B.    Smithfield Farmland Sales Corp. joined as a Subsidiary Guarantor under the
Existing Credit Agreement prior to the date hereof.
C.    Farmland Foods, Inc. merged into The Smithfield Packing Company,
Incorporated, The Smithfield Packing Company, Incorporated changed its name to
Smithfield Farmland Corp. and Premium Standard Farms, LLC changed its name to
Murphy-Brown of Missouri LLC prior to the date hereof.
D.    The Loan Parties have requested that the Lenders and the Administrative
Agent agree to, among other things: (i) amend and restate in its entirety the
Existing Credit Agreement; (ii) add as Lenders hereto certain parties that were
not "Lenders" under the Existing Credit Agreement; and (iii) continue to provide
the Company with a revolving credit facility pursuant to this Agreement, all as
set forth herein. The Lenders and the Administrative Agent have agreed to do so
on and subject to the terms and conditions herein set forth.
The parties hereto agree as follows:
ARTICLE I    
DEFINITIONS
Section 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
"2009 Credit Agreement" means that certain Amended and Restated Credit Agreement
dated as of July 2, 2009 among the Company, certain of the other Loan Parties,
certain other Subsidiaries of the Company, JPMorgan Chase Bank, N.A., as
administrative agent, and certain lenders party thereto, as the same may have
been amended or otherwise modified.
"2017 Notes" means the Company's 7 ¾% Senior Notes due 2017.
"2018 Notes" means the Company's 5 ¼ % Senior Notes due 2018.
"2021 Notes" means the Company's 5 ⅞ % Senior Notes due 2021.
"2022 Notes" means the Company's 6 ⅝ % Senior Notes due 2022.
"ABL Priority Collateral" has the meaning assigned to such term in the
Intercreditor Agreement.
"ABR", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
"Account" has the meaning assigned to such term in the Security Agreement and,
for purposes of the following provisions of this Agreement: clause (viii) of the
definition of the term "Consolidated Funded Debt", clause (a) of the definition
of the term "Off-Balance Sheet Liability", the definition of the term
"Receivables Entity", Section 6.02(q) (Liens; Qualified Receivable Transaction
Liens), Section 6.04(c) (Investments, Loans, Advances, Guarantees and
Acquisitions; Receivables Securitization), Section 6.05(i) (Asset Sales;
Receivables Securitization), Section 6.08(a)(iv) (Restricted Payments; Certain
Payments of Indebtedness), Section 6.09(i) (Transactions with Affiliates),
Section 9.02(d) (Waivers; Amendments; Release of Collateral), clause (y) in
clause (B) of Schedule 1 to Exhibit B (Borrowing Base Certificate) and clause
3(h) of Attachment 3 to Exhibit C (Compliance Certificate) includes Receivables
(as defined in the Intercreditor Agreement).
"Accepting Lenders" has the meaning assigned to such term in Section 9.02(e).
"Account Debtor" means any Person obligated on an Account.
"Acquisition" means the purchase or other acquisition (whether by merger,
amalgamation or otherwise) by the Company or any other Restricted Subsidiary of
Equity Interests which represent a Controlling interest in a Person, or all or
substantially all the assets of (or all or substantially all the assets
constituting a business unit, division, product line or line of business of),
any Person.
"Acquisition Basket Amount" has the meaning assigned to such term in Section
6.08(a).
"Adjusted Eurocurrency Rate" means, with respect to any Eurocurrency Borrowings
for any Interest Period, (a) a per annum interest rate equal to the quotient of
the Eurocurrency Rate for such Interest Period divided by (b) a percentage equal
to 100% minus the Adjusted Eurocurrency Rate Reserve Percentage.
"Adjusted Eurocurrency Rate Reserve Percentage" means, for the Interest Period
for each Eurocurrency Borrowing, the percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board for determining the maximum reserve requirement (including,
without limitation, any basic, special, emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities consisting of or including
"eurocurrency liabilities", as such term is defined in Regulation D (or with
respect to any other category of liabilities which includes deposits by
reference to which the interest rate on Eurocurrency Borrowings is determined)
having a term equal to the Interest Period for which such Adjusted Eurocurrency
Rate Reserve Percentage is being determined.
"Administrative Agent" means Rabobank Nederland, in its capacity as
administrative agent for the Lenders hereunder, and its successors in such
capacity as provided in Article VIII.
"Administrative Questionnaire" means an administrative questionnaire in a form
supplied by the Administrative Agent.
"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Aggregate Credit Exposure" means, at any time, the aggregate Credit Exposure of
all the Lenders.
"Agreement" has the meaning assigned to such term in the preamble hereto.
"Alternate Base Rate" means, for any day, a rate per annum (rounded upwards, if
necessary, to the nearest whole multiple of 1/100th of 1%) equal to the greatest
of (a) the rate of interest most recently announced as of such day by Rabobank
Nederland in New York City as its base rate, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted Eurocurrency Rate
as determined for Dollars and a one month Interest Period on such day (or if
such day is not a Business Day, the immediately preceding Business Day) plus 1%,
provided that, for the avoidance of doubt, the Adjusted Eurocurrency Rate for
purposes of this definition and any day shall be based on the rate administered
by ICE Benchmark Administration (or any other Person that takes over the
administration of such rate for Dollars) as displayed on pages LIBOR01 or
LIBOR02 of Reuters screen (or on any successor or substitute Reuters screen or
page) at approximately 11:00 a.m. London time on such day. Any change in the
Alternate Base Rate due to a change in the Rabobank Nederland's base rate, the
Federal Funds Effective Rate or the Adjusted Eurocurrency Rate shall be
effective from and including the effective date of such change in such base
rate, the Federal Funds Effective Rate or the Adjusted Eurocurrency Rate,
respectively. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive absent manifest error) that it is
unable to ascertain the Federal Funds Effective Rate or the Adjusted
Eurocurrency Rate for any reason, including the inability of the Administrative
Agent to obtain sufficient quotations in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) or (c), as
applicable, of the first sentence of this definition until the circumstances
giving rise to such inability no longer exist. The rate established pursuant to
clause (a) of the first sentence of this definition is a reference rate
established by Rabobank from time to time and is not necessarily the best or
lowest rate actually charged by Rabobank to any customer. Notwithstanding the
foregoing, in no event shall the Alternate Base Rate be less than zero.
"AML Laws" means all laws, rules, and regulations of any jurisdiction applicable
to the Administrative Agent or any Lender, any Loan Party, or any Loan Party's
Subsidiaries from time to time concerning or relating to anti-money laundering.
"Anti-Corruption Laws" means all laws, rules, and regulations of any
jurisdiction applicable to any Loan Party, or any Loan Party's Subsidiaries from
time to time concerning or relating to bribery or corruption.
"Applicable Multicurrency Percentage" means, at any time with respect to any
Multicurrency Lender, a percentage equal to a fraction, the numerator of which
is such Multicurrency Lender's Multicurrency Commitment and the denominator of
which is the Total Multicurrency Commitment, in each case at such time; provided
that for purposes of Section 2.21 when a Multicurrency Lender shall be a
Defaulting Lender, "Applicable Multicurrency Percentage" shall mean the
percentage of the Total Multicurrency Commitment (disregarding the Multicurrency
Commitments of all Multicurrency Lenders who are Defaulting Lenders) represented
by such Multicurrency Lender's Multicurrency Commitment. If, however, the
Multicurrency Commitments have terminated or expired, the Applicable
Multicurrency Percentages shall be determined based upon the Total Multicurrency
Commitments most recently in effect, giving effect to any assignments and to any
Multicurrency Lender's status as a Defaulting Lender at the time of
determination.
"Applicable Percentage" means, at any time with respect to any Lender, a
percentage equal to a fraction, the numerator of which is such Lender's
Commitment and the denominator of which is the Total Commitment, in each case at
such time; provided that for purposes of Section 2.21 when a Defaulting Lender
shall exist, "Applicable Percentage" shall mean the percentage of the Total
Commitment (disregarding any Defaulting Lender's Commitment) represented by such
Lender's Commitment. If, however, the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Total Commitment
most recently in effect, giving effect to any assignments and to any Lender's
status as a Defaulting Lender at the time of determination.
"Applicable Rate" means, for any day with respect to any ABR Loan or
Eurocurrency Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the applicable rate per annum set forth below under the caption
"ABR Spread", "Eurocurrency Spread", or "Commitment Fee Rate", as the case may
be, based upon the Company's Funded Debt to EBITDA Ratio as of the most recent
date of determination, provided that until delivery to the Administrative Agent,
pursuant to Section 5.01, of the Company's consolidated financial information
for the Company's first fiscal quarter ending after the Effective Date, the
"Applicable Rate" shall be the applicable rate per annum set forth below in
Level V:
Level
Funded Debt to EBITDA Ratio
Eurocurrency Spread
ABR Spread
Commitment Fee Rate
I
Greater than or equal to 4.00 to 1.00
2.75%
1.75%
0.500%
II
Greater than or equal to 3.75 to 1.00 but less than 4.00 to 1.00
2.50%
1.50%
0.450%
III
Greater than or equal to 3.25 to 1.00 but less than 3.75 to 1.00
2.25%
1.25%
0.400%
IV
Greater than or equal to 2.75 to 1.00 but less than 3.25 to 1.00
2.00%
1.00%
0.350%
V
Less than 2.75 to 1.00
1.75%
0.75%
0.300%



For purposes of the foregoing, (a) the Funded Debt to EBITDA Ratio shall be
determined as of the end of each fiscal quarter of the Company's fiscal year
based upon the Company's consolidated financial statements delivered pursuant to
Section 5.01(a) or (b) and the reconciliation required by Section 5.01(c)
showing the Company's interest in Unrestricted Subsidiaries accounted for based
on the equity method of accounting and (b) each change in the Applicable Rate
resulting from a change in the Funded Debt to EBITDA Ratio shall be effective
during the period commencing on and including the date of delivery to the
Administrative Agent of such consolidated financial statements indicating such
change and ending on the date immediately preceding the effective date of the
next such change; provided that the Funded Debt to EBITDA Ratio shall be deemed
to be in Level I at the option of the Agent or at the request of the Required
Lenders, if the Company fails to deliver the consolidated financial statements
required to be delivered by it pursuant to Section 5.01(a) or (b) (together with
the reconciliation required by Section 5.01(c) showing the Company's interest in
Unrestricted Subsidiaries accounted for based on the equity method of
accounting), during the period from the expiration of the time for delivery
thereof (after giving effect to any applicable cure and notice periods) until
such consolidated financial statements and reconciliation are delivered. If it
is ever subsequently determined that such financial statements did not
accurately report the information necessary to determine the Funded Debt to
EBITDA Ratio and as a result thereof, the Funded Debt to EBITDA Ratio utilized
to determine the Applicable Rates was not correct and resulted in the Applicable
Rates being otherwise lower than they should have been if the Funded Debt to
EBITDA Ratio was accurately determined, the Company shall pay to the
Administrative Agent the amount that would have been due under the terms hereof
if the Funded Debt to EBITDA Ratio was calculated correctly. A certificate of
the Administrative Agent setting forth the amount or amounts (including a
reasonably detailed calculation thereof) of any such difference shall be
delivered to the Company and the Company shall pay the Administrative Agent the
amount shown as due on any such certificate within 10 days after receipt
thereof.
"Approved Foreign Currency" means the Dollar, the Euro, the Canadian Dollar, the
British Pound and the Japanese Yen.
"Approved Fund" has the meaning assigned to such term in Section 9.04.
"Assignment and Assumption" means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any Person whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
"Availability" means, at any time, an amount equal to the sum of: (a) the lesser
of (A) the Total Commitment and (B) the Borrowing Base minus (b) the Aggregate
Credit Exposure.
"Availability Period" means the period from and including the Effective Date to
but excluding the Maturity Date.
"Available Commitment" means, at any time, the Total Commitment then in effect
minus the Aggregate Credit Exposure at such time; provided, that for the purpose
of determining the Available Commitment pursuant to Section 2.12(a), the
Aggregate Credit Exposure of a Lender shall equal the following for such Lender:
(a)    the outstanding U.S. Revolving Loans denominated in Dollars and LC
Exposure of such Lender; and
(b)    the Dollar Equivalent of the outstanding Multicurrency Loans advanced by
such Lender; and
the following shall be disregarded for such purpose: (x) the Swingline Exposure
of such Lender and (y) such Lender's U.S. Applicable Percentage of the aggregate
principal amount of Protective Advances outstanding at such time.
"Available Equity Proceeds" means, at any date (the "Reference Date"), the Net
Proceeds from the issuance or sale by the Company of any common stock of the
Company during the period from the Effective Date through the Reference Date
(other than an issuance or sale of Equity Interests to a Subsidiary or any
employee stock ownership plan or trust established by the Company or any
Subsidiaries or a similar issuance or sale), minus the sum without duplication
of the aggregate amount of the Available Equity Proceeds used to make
Investments pursuant to Section 6.04(k) or repay Indebtedness in reliance on
Section 6.08(b)(iii)(B).
"Banking Services" means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, "commercial credit cards"
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).
"Banking Services Obligations" of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
"Board" means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
"Borrowing" means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect and a single Currency has been selected, (b)
a Swingline Loan and (c) a Protective Advance.
"Borrowing Base" means, at any time, an amount equal to the sum of (a) 55% of
the net value (valued at the lower of cost or fair market value in accordance
with GAAP) of domestic Inventory and live sows as reported in the Borrowing Base
Certificate most recently delivered to the Administrative Agent as determined in
accordance with GAAP and (b) except for such Accounts that (x) are subject to a
Lien on Indebtedness permitted pursuant to Section 6.01(s) or (y) the
Receivables Entity is obligated to purchase pursuant to a Qualified Receivables
Transaction, 65% of the value of domestic Accounts as reported in the Borrowing
Base Certificate most recently delivered to the Administrative Agent as
determined in accordance with GAAP.
"Borrowing Base Certificate" means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Company, in substantially
the form of Exhibit B or another form which is acceptable to the Administrative
Agent in its sole discretion.
"Borrowing Request" means a request by the Company for a Borrowing of Revolving
Loans in accordance with Section 2.03.
"British Pound" or "£" means the lawful currency of the United Kingdom.
"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term "Business Day" shall also exclude any day on which banks are not open
for dealings in Dollar deposits in the London interbank market.
"Canadian Dollar" or "Cdn.$" means the lawful currency of Canada.
"Cape Fear" means Cape Fear Farm Credit, ACA.
"Cape Fear Equities" has the meaning assigned to such term in Section 5.14(a).
"Capital Expenditures" means, for any period, with respect to the Company, the
aggregate of all expenditures by the Company and its consolidated Restricted
Subsidiaries for the acquisition or leasing (pursuant to Capital Lease
Obligations) of fixed or capital assets or additions to equipment (including
replacements, capitalized repairs and improvements during such period) that
should be capitalized under GAAP on a consolidated balance sheet of the Company
and its consolidated Restricted Subsidiaries.
"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
"Change in Control" means (a)(i) at any time prior to consummation of a
Qualified IPO, the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder as in effect on the Effective
Date) other than WH Group and one or more entities Controlled by WH Group, of
Equity Interests representing more than 50% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests in the Company
or (ii) at any time following consummation of a Qualified IPO, (x) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or group (within the meaning of the Exchange Act and the rules of the
SEC thereunder as in effect on the Effective Date) other than WH Group and one
or more entities Controlled by WH Group, of Equity Interests representing more
than 50% of the aggregate ordinary voting power represented by the issued and
outstanding Equity Interests in the Company, or (y) the occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Company
by Persons who were neither (1) nominated by the board of directors of the
Company nor (2) appointed by directors so nominated or (b) any "Change of
Control" (or other defined term having a similar purpose) as defined in the
Covered Notes Documents or in any document governing any refinancing of any of
the Covered Notes.
"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority.
Notwithstanding anything herein to the contrary, the Dodd Frank Wall Street
Reform and the Consumer Protection Act, any new Basel Capital Accord issued by
the Basel Committee on Banking Supervision, and all requests, rules, guidelines,
and directives promulgated under any of the foregoing shall be deemed to be a
"Change in Law", regardless of the date enacted or adopted.
"Charges" has the meaning assigned to such term in Section 9.18.
"Chief Financial Officer" means, with respect to any Person, the chief financial
officer of such Person.
"Class", when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are U.S. Revolving Loans,
Multicurrency Loans, Loans denominated in Dollars, Swingline Loans or Protective
Advances. Additionally, "Class" can refer to any increase or extensions of Loans
to the Company by the Accepting Lenders pursuant to a Permitted Amendment.
"Code" means the Internal Revenue Code of 1986.
"Collateral" means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the Secured Parties, to secure the Secured Obligations.
"Collateral Access Agreement" means any landlord waiver or other agreement, in
form and substance satisfactory to the Administrative Agent, between JPMorgan
Chase Bank, N.A., as agent under the 2009 Credit Agreement or the Administrative
Agent and any third party (including any grower, bailee, consignee, customs
broker or other similar Person) in possession of any Collateral or any landlord
of any Loan Party for any real property where any Collateral is located.
"Collateral Documents" means, collectively, the Security Agreement, the Deposit
Account Control Agreements and any other documents granting a Lien upon the
Collateral as security for payment of the Secured Obligations or perfecting any
such Lien.
"Commitment Schedule" means Schedule 1.01. hereto identified as such.
"Commitments" means the U.S. Commitments and the Multicurrency Commitments.
"Commodity Exchange Act" shall mean the Commodity Exchange Act (7 U.S.C. §1 et
seq.), as amended from time to time, and any successor statute.
"Company" has the meaning assigned to such term in the preamble to this
Agreement.
"Consolidated Funded Debt" means, at the time of determination, the sum of the
following as determined for the Company and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP (provided that for purposes of this
definition, the Company's interest in Unrestricted Subsidiaries shall be
accounted for based on the equity method of accounting), without duplication:
(a) (i) all obligations for borrowed money, (ii) all obligations evidenced by
bonds, debentures, notes or similar instruments, (iii) all obligations under
conditional sale or other title retention agreements relating to property
acquired, (iv) all obligations of such Person in respect of the deferred
purchase price of property or services (excluding accounts payable incurred in
the ordinary course of business which are not past due by more than ninety (90)
days, unless being contested in good faith by appropriate proceedings), (v) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired, whether or not the Indebtedness secured thereby has
been assumed or are non-recourse, (vi) all Capital Lease Obligations of such
Person, (vii) all liquidated reimbursement obligations of such Person arising as
an account party in respect of letters of credit, letters of guaranty or similar
arrangements and arising as a result of the amounts actually drawn thereunder,
(viii)  the aggregate outstanding amount of all the purchase prices paid to
purchase Accounts under the Receivables Securitization, (ix) without duplication
of the amounts added pursuant to clause (viii), all Off-Balance Sheet
Liabilities and (x) the amount of any Guarantee by any Loan Party of the
Indebtedness of any Unrestricted Subsidiary and any Joint Venture minus (b) the
positive difference, if any, equal to (i) the amount of cash of the Company and
its consolidated Restricted Subsidiaries on the balance sheet of the Company
most recently delivered to the Administrative Agent pursuant to Section 5.01
minus (ii) $50,000,000. The Indebtedness of any Person of the type included in
Consolidated Funded Debt shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person's ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
"Consolidated Interest Expense" means, for any period, the sum of: (a) the total
consolidated cash and non-cash interest expense of the Company and its
Restricted Subsidiaries, determined in accordance with GAAP (but accounting for
the Company's interest in Unrestricted Subsidiaries based on the equity method
of accounting), plus (b), to the extent incurred by the Company and its
Restricted Subsidiaries in such period but not included in such interest
expense, (i) deferred or accrued cash interest expense, (ii) cash interest
expense attributable to Capitalized Lease Obligations, and (iii) fees or
interest paid to purchasers or lenders providing the financing in connection
with a Qualified Receivables Transaction or a factoring or similar agreement,
including any such amounts paid by discounting the face amount of receivables or
participations therein transferred in connection with such a transaction,
factoring agreement or other similar agreement (regardless of whether any such
transaction is structured as on-balance sheet or off-balance sheet) minus (c) to
the extent included in the calculation of clause (a), amortization of debt
discounts and debt issuance costs, minus (d) non-cash interest expense to the
extent such non-cash interest expense is included in the calculation of clause
(a) and arises as a result of convertible bond accounting adjustments.
Notwithstanding the foregoing, Consolidated Interest Expense for any period will
be adjusted on a Pro Forma Basis to take into account the effect of any
Indebtedness retired (or incurred) in connection with a disposition (or
acquisition) of a Subsidiary, or a business unit, division, product line or line
of business for consideration in excess of $10,000,000 during such period, as if
such disposition or acquisition (and any related retirement or incurrence of
Indebtedness) had occurred on the first day of such period.
"Consolidated Total Assets" means, on any date, the aggregate amount of assets
of the Company and its Restricted Subsidiaries shown on a consolidated balance
sheet of such Persons at such date prepared in accordance with GAAP (provided
that for purposes of this definition, the Company's interest in Unrestricted
Subsidiaries shall be accounted for based on the equity method of accounting).
"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. "Controlling" and "Controlled"
have meanings correlative thereto. Solely for purposes of the definition of
"Affiliate", "Control" shall also mean the possession, directly or indirectly,
of the power to vote 15% or more of the securities having ordinary voting power
for the election of directors (or persons performing similar functions) of a
Person.
"Covered Notes" means each of the 2017 Notes, 2018 Notes, 2021 Notes and the
2022 Notes.
"Covered Notes Documents" means any agreement or instrument governing or
evidencing any of the Covered Notes.
"Credit Exposure" means the sum of the U.S. Credit Exposure and the
Multicurrency Exposure.
"Currency" means Dollars or any Approved Foreign Currency.
"Debt Facilities" means the Company's debt facilities (including the Covered
Notes, the Rabobank Nederland Facility and the Receivables Securitization) or
commercial paper facilities with banks or other institutional lenders providing
for revolving credit loans, term loans, receivables financing (including through
the sale of receivables to such lenders or to special purpose entities formed to
borrow from such lenders against such receivables), capital lease financings or
letters of credit or issuances of debt securities, in each case, as amended,
restated, supplemented, modified, renewed, refunded, replaced or refinanced in
whole or in part from time to time (and whether or not with the original
trustee, administrative agent, holders and lenders or another trustee,
administrative agent or agents or other holders or lenders and whether provided
under the current documents evidencing the same or any other credit agreement or
other agreement or indenture).
"Default" means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
"Defaulting Lender" means any Lender, as reasonably determined by the
Administrative Agent, that has (1) failed to fund its portion of any Borrowing,
or any portion of its participation in any Letter of Credit, or Swingline Loan,
within three Business Days of the date on which it shall have been required to
fund the same, unless the subject of a good faith dispute between the Company
and such Lender, (1) notified the Company, the Administrative Agent, any Issuing
Bank, the Swingline Lender or any other Lender in writing that it does not
intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or under agreements in which it commits
to extend credit generally, (1) failed, within three Business Days after written
request by the Administrative Agent, the Swingline Lender or any Issuing Bank,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Loans (unless the subject of a good faith
dispute between the Company and such Lender as to the satisfaction of a
condition to funding (specifically identified and including the particular
default, if any)) and participations in then outstanding Letters of Credit,
Swingline Loans and Protective Advances; provided that any such Lender shall
cease to be a Defaulting Lender under this clause (c) upon receipt of such
confirmation by the Administrative Agent, (1) otherwise failed to pay over to
the Administrative Agent, the Swingline Lender or any Issuing Bank any other
amount required to be paid by it hereunder within three Business Days of the
date when due, unless the subject of a good faith dispute) or (1) (i) been (or
has a parent company that has been) adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent or (ii) become the subject of a bankruptcy or insolvency
proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian, appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment, unless in the case of any Lender referred to in this
clause (e) the Company, the Administrative Agent, the Swingline Lender and each
Issuing Bank shall be satisfied that such Lender intends, and has all approvals
required to enable it, to continue to perform its obligations as a Lender
hereunder provided, however, that in the case of any Lender organized (or having
a parent company organized) under the laws of the Netherlands, the conditions
described in this clause (e) shall not apply solely by virtue of such Lender
being in the status of Undisclosed Administration. For the avoidance of doubt, a
Lender shall not be deemed to be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in such Lender or its parent by
a Governmental Authority. As used in this definition, "Undisclosed
Administration" means, in relation to a Lender, the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the Dutch Financial Supervision Act 2007 (and any successor statute) if such
law requires that such appointment is not to be publicly disclosed.
"Departing Lender" has the meaning assigned to such term in Section 2.19(b).
"Deposit Account Control Agreement" has the meaning assigned to such term in the
Security Agreement.
"Designated Jurisdiction" means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
"Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
"Dollar Equivalent" means, (a) with respect to any Borrowing or other extension
of credit expressed in an Approved Foreign Currency, the amount of Dollars that
would be required to purchase the amount of such Approved Foreign Currency of
such Borrowing or extension of credit on the date two Business Days prior to the
date of such Borrowing or extension of credit (or, in the case of any
determination made under Section 2.11(b) or redenomination under Section 2.18,
or in the case of a redenomination of any other amount into Dollars as provided
herein, on the date of determination or redenomination therein referred to),
based upon the spot selling rate at which the Administrative Agent offers to
sell such Approved Foreign Currency for Dollars in the London foreign exchange
market at approximately 11:00 a.m., London time, for delivery two days later,
provided, that with respect to the certification to be made by the Company
pursuant to Section 5.01(f), such spot selling rate shall be determined by
reference to the spot selling rate set forth in the Wall Street Journal on the
Business Day immediately preceding the date on which such certification is to be
made and (b) with respect to any amount expressed in Dollars, such amount. For
purposes of determining compliance with any Dollar-denominated restriction on
the incurrence of Indebtedness, the Dollar Equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term Indebtedness, or first committed, in the case of
revolving credit Indebtedness; provided that if such Indebtedness is incurred to
refinance other Indebtedness denominated in a foreign currency, and such
refinancing would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such refinancing, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. For purposes of determining compliance with any Dollar-denominated
restriction on the consummation of any other transaction (other than the
incurrence of Indebtedness), such conversion shall be made on the basis of the
applicable exchange rate in effect at the time such transaction is consummated,
or, if a contractual commitment to such transaction is entered into prior to
consummation thereof, at the time such contractual commitment becomes effective.
"Dollars" or "$" refers to lawful money of the United States of America.
"Domestic Subsidiary" means any Restricted Subsidiary that is organized under
the laws of the United States, any State thereof or the District of Columbia.
"EBITDA" means, for any period, an amount equal to (a) the sum for such period
of Net Income and, to the extent subtracted in determining such Net Income,
provisions for (i) taxes based on income, (ii) interest expense, (iii)
depreciation and amortization expense, and (iv) any other non-cash charges for
such period (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period and any non-cash charge that relates to
the write-down or write-off of inventory) minus (b) without duplication and to
the extent included in Net Income, any cash payments made during such period in
respect of non-cash charges described in clause (a)(iv) taken in a prior period
minus (c) without duplication and to the extent otherwise included in Net
Income, any cash distribution received from Unrestricted Subsidiaries and
unconsolidated Joint Ventures to the extent such distributions were not made
from operating earnings of such Unrestricted Subsidiaries and unconsolidated
Joint Ventures.
"Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
"EMU Legislation" means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
"Environmental Laws" means all treaties, statutes, laws (including common law),
rules, regulations, codes, ordinances, orders, decrees, writs, judgments,
injunctions or binding agreements issued, promulgated or entered into by or with
any Governmental Authority, relating to: the protection of the environment; the
preservation or reclamation of natural resources; the generation, management,
use, presence, release or threatened release of, or exposure to, any harmful or
deleterious substances; or health and safety matters.
"Environmental Liability" means any liability or other obligation, contingent or
otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of the Company or any Restricted
Subsidiary resulting from or based upon any actual or alleged (a) violation of
any Environmental Law or permit, license or approval issued thereunder, (b)
generation, use, handling, transportation, storage, treatment, disposal or
arrangement for disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) release or threatened release of any Hazardous
Materials or (e) contract, agreement or other consensual arrangement pursuant to
which liability is assumed or imposed with respect to any of the foregoing.
"Equity Interests" means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
"ERISA" means the Employee Retirement Income Security Act of 1974.
"ERISA Affiliate" means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414(m) of the Code.
"ERISA Event" means (a) any Reportable Event; (b) the existence with respect to
any Plan of a non-exempt Prohibited Transaction; (c) any failure by any Plan to
satisfy the minimum funding standards (within the meaning of Sections 412 or 430
of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived; (d) the filing pursuant to Section 412 of the Code or Section 303 of
ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, the failure to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan, or the failure by any
Loan Party or any of its ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (e) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, including but not limited to the imposition of any Lien
in favor of the PBGC or any Plan; (f) a determination that any Plan is, or is
expected to be, in "at risk" status (within the meaning of Section 430 of the
Code or Title IV of ERISA); (g) the receipt by any Loan Party or any of its
ERISA Affiliates from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (h) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan or (i) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent (within the meaning of Section 4245 of ERISA), in
Reorganization, or in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 or Title IV of ERISA).
"Euro" and "€" refers to the single currency of the Participating Member States.
"Eurocurrency", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted Eurocurrency Rate.
"Eurocurrency Rate" means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher 1/100th of a percentage point) for
deposits in the applicable currency (either Dollars or other Approved Foreign
Currency) for a period equal to (or approximately equal to) such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of Reuters screen (or on any successor
or substitute Reuters screen or page, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such screen or page of such service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits of the applicable currency in the London interbank
market) as of 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period. In the event that such rate is not
available at such time for any reason, then the "Eurocurrency Rate" with respect
to such Eurocurrency Borrowing for such Interest Period shall be the arithmetic
average of the rates of interest per annum (rounded upwards, if necessary, to
the nearest 1/100 of 1%) at which deposits in the applicable currency in
immediately available funds are offered to the Administrative Agent or one of
its Affiliates at 11:00 a.m. (London time) two Business Days before the
beginning of such Interest Period by three or more major banks in the interbank
Eurocurrency market selected by the Administrative Agent for delivery on the
first day of and for a period equal to (or approximately equal to) such Interest
Period (and rounded off to the nearest 1/100 of 1%). Notwithstanding the
foregoing, in no event shall the Eurocurrency Rate be less than zero.
"Event of Default" has the meaning assigned to such term in Section 7.01.
"Exchange Act" means the Securities Exchange Act of 1934.
"Excluded Swap Obligation" shall mean, with respect to any Loan Party (other
than the Company) directly obligated thereon (for purposes of this definition, a
"Co-Borrower"), any Swap if, and to the extent that, all or a portion of the
guarantee of such Loan Party of or obligation of such Co-Borrower with respect
to, or the grant by such Loan Party or such Co-Borrower of a security interest
to secure, such Swap (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party's or such Co-Borrower's failure for any
reason to constitute an "eligible contract participant" as defined in the
Commodity Exchange Act and the regulations thereunder at the time the guarantee
of such Loan Party or the incurrence of such obligation of such Co-Borrower or
the grant of such security interest becomes effective with respect to such
Swap.  If a Swap arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap that is attributable
to swaps for which such guarantee or obligation or security interest becomes
illegal.
"Excluded Taxes" means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder or any other Loan
Document, (a) any Other Connection Taxes, (b) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Company under Section
2.19(b)), any United States federal withholding Tax that is imposed by a
Requirement of Law in effect at the time such Foreign Lender becomes a party to
this Agreement (or designates a new lending office), with respect to any payment
made by or on account of any obligation of the Company to such Foreign Lender,
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts with respect to such withholding Tax pursuant to
Section 2.17(a), (c) Taxes attributable to a Lender's failure to comply with
Section 2.17(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.
"Existing Credit Agreement" has the meaning assigned to such term in the
Recitals hereto.
"Existing Letters of Credit" means any letters of credit which have been issued
pursuant to the Existing Credit Agreement and are listed on Schedule 2.01
hereto. The Company shall be deemed to have requested the issuance of each
Existing Letter of Credit for purposes hereof.
"Farm Credit Lender" means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971, as amended, and under the
regulation of the Farm Credit Administration.
"FATCA" means Sections 1471 through 1474 of the Code, as in effect on the date
hereof, including any amendments made thereto after the date of this Agreement,
and any current or future regulations or official interpretations thereof and
any agreement entered into pursuant to Section 1471(b)(1) of the Code.
"Federal Funds Effective Rate" means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
"Fee Receiver" means any Person that receives, or through a participating
interest participates in, any payments of fees under Section 2.12.
"Financial Officer" means the Chief Financial Officer, principal financial
officer, treasurer, financial vice president or controller of a Loan Party.
"Flood Insurance Laws" means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.
"Foreign Borrowing Base" means, as of any date of determination, an amount equal
to the sum, without duplication of (i) 80% of the net book value of the
Company's Foreign Subsidiaries' accounts receivable at such date, (ii) 80% of
the net book value of the Company's Foreign Subsidiaries' inventories at such
date, and (iii) 60% of the net book value of the Company's Foreign Subsidiaries'
property, plant and equipment at such date. Net book value shall be determined
in accordance with GAAP and shall be that reflected on the most recent available
balance sheet (it being understood that the accounts receivable, inventories and
property, plant and equipment of an acquired business may be included if such
acquisition has been completed on or prior to the date of determination).
"Foreign Lender" means any Lender or Issuing Bank, with respect to the Company,
that (a) is not a U.S. Person or (b) is a partnership or other entity treated as
a partnership for United States federal income tax purposes which is a U.S.
Person, but only to the extent the beneficial owners (including indirect
partners if its direct partners are partnerships or other entities treated as
partnerships for United States federal income tax purposes are U.S. Persons) are
not U.S. Persons.
"Foreign Subsidiary" means any Subsidiary that is not a Domestic Subsidiary.
"Fronting Bank" means the Swingline Lender and each Issuing Bank.
"Funded Debt to EBITDA Ratio" means the ratio, determined as of the last day of
any fiscal quarter, of Consolidated Funded Debt as of such date to EBITDA for
the four fiscal quarters then ended.
"GAAP" means generally accepted accounting principles in the United States of
America.
"Governmental Authority" means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provisional, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank) having jurisdiction over the
Company, any Restricted Subsidiary or any Lender as the context may require.
"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
"Guaranteed Obligations" has the meaning assigned to such term in Section 10.01.
"Guarantor" means, at any time, collectively and individually, the Company and
each Domestic Subsidiary that has executed this Agreement or has executed a
Joinder Agreement and has not been released from the Loan Guaranty.
"Hazardous Materials" means all explosive or radioactive substances or wastes;
and all hazardous or toxic substances or wastes and all other pollutants,
including any petroleum products or byproducts and all other hydrocarbons, radon
gas, molds, asbestos or asbestos-containing materials, urea formaldehyde foam
insulation, polychlorinated biphenyls, chlorofluorocarbons and all other
ozone-depleting substances, infectious or medical wastes, odors or odor-causing
substances; and all other substances or wastes that are prohibited, limited or
regulated pursuant to, or that could give rise to liability under, any
Environmental Law.
"incur" means create, incur, assume, Guarantee or otherwise become responsible
for, and "incurred" and "incurrence" shall have correlative meanings.
"Increased Commitment Supplement" means a supplement to this Agreement
substantially in the form attached hereto as Exhibit H, executed and delivered
by the Loan Parties, Administrative Agent and one or more of the Lenders and/or
any New Lenders, which sets forth the increase in the U.S. Commitment of each
U.S. Lender party thereto, and to the extent that there are New Lenders, the
agreement of each such New Lender to become a U.S. Lender party to and bound by
this Agreement and the other Loan Documents.
"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c)  all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, letters of
guaranty or similar arrangements, (i) all obligations, contingent or otherwise,
of such Person in respect of bankers' acceptances, (j) obligations under any
liquidated earn-out and (k) any other Off-Balance Sheet Liability. For the
avoidance of doubt, Indebtedness shall not include obligations owing under any
Swap Agreement. The Indebtedness of any Person shall include the Indebtedness of
any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
"Indemnified Taxes" means Taxes other than Excluded Taxes.
"Indemnitee" has the meaning assigned to such term in Section 9.03(b).
"Information Memorandum" means the Confidential Information Memorandum dated
March 2015 relating to the Loan Parties and the Transactions.
"Intercreditor Agreement" means (i) that certain Second Amended and Restated
Intercreditor Agreement dated as of the Effective Date among the Administrative
Agent on behalf of the Secured Parties, Smithfield Receivables Funding LLC (a
Receivable Entity) and Rabobank Nederland as the administrative agent for the
lender under the Receivables Securitization (as amended, restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof)
(the "Initial Intercreditor Agreement"), and (ii) with respect to any Permitted
Additional Secured Indebtedness, the Initial Intercreditor Agreement or any
intercreditor agreement entered into pursuant to Section 6.02(s) (as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof).
"Interest Election Request" means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.
"Interest Payment Date" means (a) with respect to any ABR Loan (other than a
Swingline Loan), the last Business Day of each of March, June, September, and
December in each year, (b) with respect to any Eurocurrency Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months duration after the first day of
such Interest Period, (c) with respect to any Swingline Loan, the day that such
Loan is required to be repaid and (d) with respect to any Loan, the Maturity
Date.
"Interest Period" means with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Company may elect; provided, that (a) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a
Eurocurrency Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.
"Inventory" has the meaning assigned to such term in the Security Agreement.
"Investment" has the meaning assigned to such term in Section 6.04.
"Issuing Bank" means Rabobank Nederland and each other Lender approved by the
Administrative Agent (such approval not to be unreasonably withheld or delayed)
and the Company that has agreed in its sole discretion to act as an "Issuing
Bank" hereunder, in each case in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(j),
in each case so long as such Person shall remain an Issuing Bank hereunder. Any
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term "Issuing
Banks" shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.
"Japanese Yen" or "¥" means the lawful currency of Japan.
"Joinder Agreement" has the meaning assigned to such term in Section 5.13.
"Joint Venture" means any Person (other than a Subsidiary) principally engaged
in a business in which the Company and its Subsidiaries are permitted by Section
6.03(b) to be engaged, and in which the Company or any of its Subsidiaries holds
an Investment (as a joint venturer, partner, or lender).
"LC Collateral Account" has the meaning assigned to such term in
Section 2.06(k).
"LC Disbursement" means a payment made by any Issuing Bank pursuant to a Letter
of Credit.
"LC Exposure" means, at any time, the sum of (a) the aggregate undrawn Dollar
Equivalent amount of all outstanding Letters of Credit at such time plus (b) the
aggregate Dollar Equivalent amount of all LC Disbursements in respect of Letters
of Credit that have not yet been reimbursed by or on behalf of any Loan Party at
such time. The LC Exposure of any U.S. Lender at any time shall be its U.S.
Applicable Percentage of the LC Exposure of all U.S. Lenders at such time.
"Lead Arrangers" means the Persons named as joint lead arrangers on the cover
page hereto.
"Lender" means a U.S. Lender or a Multicurrency Lender.
"Lending Office" means, as to any Multicurrency Lender, the office or offices of
such Multicurrency Lender described as such in such Multicurrency Lender's
administrative questionnaire, or such other office or offices as a Multicurrency
Lender may from time to time notify the Company and the Administrative Agent,
which office may include any Affiliate of such Multicurrency Lender or any
domestic or foreign branch of such Multicurrency Lender or such Affiliate.
Unless the context otherwise requires, each reference to a Multicurrency Lender
shall include its applicable Lending Office.
"Letter of Credit" means (i) any letter of credit issued pursuant to this
Agreement and (ii) the Existing Letters of Credit.
"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
"Loan Documents" means, collectively, this Agreement, any promissory notes
issued pursuant to this Agreement, any Letter of Credit applications, the
Collateral Documents, the Loan Guaranty, the Intercreditor Agreement and all
other agreements, instruments, documents and certificates identified in Section
4.01 executed and delivered to, or in favor of, the Administrative Agent or any
Lenders and including all other pledges, powers of attorney, consents,
assignments, contracts, notices, letter of credit agreements and all other
written matter whether heretofore, now or hereafter executed by or on behalf of
any Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby; provided, however, that Loan Documents shall
not include any agreements relating to Swap Obligations or Banking Services
Obligations. Any reference in this Agreement or any other Loan Document to a
Loan Document shall include all appendices, exhibits or schedules thereto and
shall refer to this Agreement or such Loan Document as the same may be in effect
at any and all times such reference becomes operative.
"Loan Guaranty" means Article X of this Agreement.
"Loan Modification Offer" has the meaning assigned to such term in Section
9.02(e).
"Loan Parties" means, individually and collectively, the Company, the Company's
Domestic Subsidiaries that are Guarantors and any other Person who becomes a
party to this Agreement pursuant to a Joinder Agreement and their respective
successors and assigns.
"Loans" means the loans and advances made by the Lenders to the Company pursuant
to this Agreement, including Revolving Loans, Swingline Loans and Protective
Advances, and the loans made to the Company pursuant to Section 2.01 of the
Existing Credit Agreement which remain outstanding on the Effective Date.
"Material Adverse Effect" means a material adverse effect on (a) the business,
assets, operations, property or condition, financial or otherwise, of the
Company and its Restricted Subsidiaries taken as a whole, (b) the ability of the
Loan Parties, taken as a whole, to perform their obligations under the Loan
Documents to which they are a party, (c) the Collateral, or the Administrative
Agent's Liens (on behalf of itself and the Secured Parties) on the Collateral or
the priority of such Liens or (d) the rights of or benefits available to the
Administrative Agent, any Issuing Bank or the Lenders thereunder.
"Material Indebtedness" means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Company and its Subsidiaries in an aggregate outstanding principal
amount exceeding $50,000,000. Material Indebtedness shall include the
Indebtedness of the Company and the Receivables Originators arising under the
Receivables Securitization. For purposes of determining Material Indebtedness,
the "obligations" of the Company or any Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Company or such Subsidiary would be required to
pay if such Swap Agreement were terminated at such time.
"Material Subsidiary" means any Subsidiary of the Company that is a Domestic
Subsidiary, has not been designated as an Unrestricted Subsidiary and (a) the
portion of Consolidated Total Assets attributable, on a stand-alone basis, to
such Subsidiary exceeds 10% of the Consolidated Total Assets attributable to the
Company and its Domestic Subsidiaries that are Restricted Subsidiaries as of the
end of the most recently completed fiscal quarter for which financial statements
have been delivered pursuant to Section 5.01 or (b) the portion of EBITDA (after
excluding all intercompany transactions) attributable, on a stand-alone basis,
to such Subsidiary exceeds $50,000,000; provided, that (x) any Subsidiary that
directly or indirectly owns a Material Subsidiary shall itself be a Material
Subsidiary and (y) in the event Domestic Subsidiaries that would otherwise not
be Material Subsidiaries shall in the aggregate account for a percentage in
excess of 30% of the Consolidated Total Assets attributable to the Company and
its Domestic Subsidiaries that are Restricted Subsidiaries or 30% of the EBITDA
of the Company and its Domestic Subsidiaries that are Restricted Subsidiaries as
of the end of and for the most recently completed fiscal quarter for which
financial statements have been delivered pursuant to Section 5.01 then, in each
case, one or more of such Domestic Subsidiaries designated by the Company (or,
if the Company shall make no designation, one or more of such Domestic
Subsidiaries in descending order based on their respective contributions to
Consolidated Total Assets or EBITDA, as applicable), shall be included as
Material Subsidiaries to the extent necessary to eliminate such excess.
"Maturity Date" means (a) May 1, 2020, (b) any earlier date on which the
Commitments are reduced to zero or otherwise terminated pursuant to the terms
hereof, or (c) with respect to any Accepting Lender, the maturity date specified
in the Permitted Amendment.
"Maximum Liability" has the meaning assigned to such term in Section 10.10.
"Maximum Rate" has the meaning assigned to such term in Section 9.18.
"Moody's" means Moody's Investors Service, Inc.
"Multicurrency Commitment" means, as to each Multicurrency Lender, the
obligation of such Multicurrency Lender to make Multicurrency Revolving Loans,
in an Approved Foreign Currency, expressed as a Dollar amount representing the
Dollar Equivalent of the maximum aggregate amount of such Multicurrency Lender's
Multicurrency Exposure hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.09 and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's Multicurrency Commitment is set forth on the
Commitment Schedule or in the Assignment and Assumption pursuant to which such
Multicurrency Lender shall have assumed its Multicurrency Commitment. The
initial aggregate amount of the Multicurrency Commitments is $100,000,000.
"Multicurrency Exposure" means, with respect to any Multicurrency Lender at any
time, the aggregate Dollar Equivalent amount of such Multicurrency Lender's
Multicurrency Loans outstanding at such time.
"Multicurrency Lender" means (a) on the Effective Date, the Lenders designated
as having Multicurrency Commitments on the Commitment Schedule under the heading
"Multicurrency Lenders" and (b) thereafter, the Lenders from time to time
holding Multicurrency Commitments, after giving effect to any assignments
thereof permitted by Section 9.04(b).
"Multicurrency Loan" means an advance made pursuant to Section 2.01(b).
"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
"Net Income" means, for any period, without duplication, the consolidated net
income (loss) of the Company and its Restricted Subsidiaries determined in
accordance with GAAP; provided, however, that there shall not be included in
such consolidated net income:


(i)    any net income (loss) of any Person if such Person is not a Restricted
Subsidiary, except that subject to the limitations contained in clauses (iii)
through (iv) below, the Company's equity in the net income of any Unrestricted
Subsidiary or unconsolidated Joint Venture for such period shall be included in
such consolidated net income up to the aggregate amount of cash actually
distributed by such Person during such period to the Company or a Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or other distribution to a Restricted Subsidiary, to the limitations
contained in clause (ii) below);


(ii)    any net income (loss) of any Restricted Subsidiary to the extent that
the distribution thereof is not permitted by contractual restrictions (other
than under any Loan Document), directly or indirectly, on the payment of
dividends or the making of distributions by such Restricted Subsidiary, directly
or indirectly, to the Company, except that subject to the limitations contained
in clauses (iii) and (iv) below, the Company's equity in the net income of any
such Restricted Subsidiary for such period shall be included in such
consolidated net income up to the aggregate amount of cash distributed (or
permitted by such contractual restrictions to have been distributed) by such
Restricted Subsidiary during such period to the Company or another Restricted
Subsidiary as a dividend or other distribution (subject, in the case of a
dividend or distribution that could have been made to another Restricted
Subsidiary, to the limitation contained in this clause);


(iii)    any gain or loss realized upon the sale or other disposition of any
asset of the Company or its Restricted Subsidiaries (including pursuant to any
sale-leaseback transaction) that is not sold or otherwise disposed of in the
ordinary course of business and any gain or loss realized upon the sale or other
disposition of any Equity Interests of any Person; and


(iv)    any extraordinary, unusual or non-recurring gain, income, charge,
expense or loss.


Notwithstanding the foregoing, Net Income for any period will be adjusted, on a
Pro Forma Basis to take into account the effect of any acquisition or
disposition involving the acquisition or disposition of a Subsidiary, or a
business unit, division, product line or line of business for consideration in
excess of $10,000,000 during such period, as if such acquisition or disposition
(and any related incurrence or prepayment of Indebtedness) had occurred on the
first day of such period.


"Net Proceeds" means, with respect to any event, (a) the cash proceeds received
by or on behalf of any Loan Party in respect of such event including (i) any
cash received in respect of any non-cash proceeds (including any cash payments
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of (A) all legal, accounting and investment banking
fees, commissions and other fees and expenses incurred, as a consequence of such
sale, transfer or other disposition, (B) all payments required to be made and
made on any Indebtedness (including any stipulated loss value payment or similar
payment) which is secured by any assets subject to such sale, transfer or other
disposition, in accordance with the terms of any Lien upon or related security
agreement with respect to such assets, or, with respect to assets other than
Collateral, which must by its terms, or in order to obtain a necessary consent
to such sale, transfer or other disposition, or by applicable law, be repaid out
of the proceeds from such sale, transfer or other disposition, (C) all
distributions and other payments required to be made to minority interest
holders in such Loan Party as a result of such sale, transfer or other
disposition and (D) any portion of the purchase price from such sale, transfer
or other disposition placed in escrow, whether as a reserve for adjustment of
the purchase price, for satisfaction of indemnities in respect of such sale,
transfer or other disposition or otherwise in connection with such sale,
transfer or other disposition; provided, however, that upon the termination of
that escrow, Net Proceeds will be increased by any portion of funds in the
escrow that are released to the Company or any Subsidiary and (iii) the amount
of all taxes paid (or reasonably estimated to be payable), including any taxes
required to be paid or accrued as a liability under GAAP as a result of a sale,
transfer or other disposition of an asset, and the amount of any reserves
established to fund contingent liabilities reasonably estimated to be payable,
in each case during the year that such event occurred or the next succeeding
year and that are directly attributable to such event (as determined reasonably
and in good faith by a Financial Officer of the Company).
"New Lender" has the meaning assigned to such term in Section 2.09(e).
"Non-Consenting Lender" has the meaning assigned to such term in Section
9.02(f).
"Non-Loan Party" means any Subsidiary of the Company that is not a Loan Party.
"Non-Material Subsidiary" means at any date, any Subsidiary (other than a Loan
Party) that, together with its consolidated Subsidiaries, provides less than
$15,000,000 of EBITDA and has less than 5% of the Consolidated Total Assets of
the Company and its Restricted Subsidiaries.
"Non-Paying Guarantor" has the meaning assigned to such term in Section 10.11.
"Non-Recourse Indebtedness" means Indebtedness (i) as to which neither the
Company nor any of its Restricted Subsidiaries (a) is liable or provides credit
support pursuant to any undertaking, agreement or instrument that would
constitute Indebtedness or (b) is directly or indirectly liable and (ii) no
default with respect to which would permit (upon notice, lapse of time or both)
any holder of any other Indebtedness of the Company or any of its Restricted
Subsidiaries to declare a default on such Indebtedness or cause the payment
thereof to be accelerated or payable prior to its stated maturity.
"Obligated Party" has the meaning assigned to such term in Section 10.02.
"Obligations" means all unpaid principal of and accrued and unpaid interest on
(including interest accruing after the maturity of the Loans and reimbursement
obligations and interest accruing after the filing of any petition in
bankruptcy, or the commencement of any insolvency, reorganization or like
proceeding relating to any Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) the Loans, all LC
Exposure, all accrued and unpaid fees and all expenses, reimbursements,
indemnities and other obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent, the Issuing Bank or any indemnified party
arising under the Loan Documents. Notwithstanding the foregoing, the Obligations
with respect to any particular Loan Party shall not include Excluded Swap
Obligations with respect to such Loan Party.
"OFAC" means the Office of Foreign Assets Control of the United States
Department of the Treasury.
"Off-Balance Sheet Liability" of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person including, without limitation, the obligations to purchase Accounts
under the Receivables Securitization, (b) any indebtedness, liability or
obligation under any so-called "synthetic lease" transaction entered into by
such Person (other than operating leases) or (c) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheets of such Person (other than operating leases).
"Other Connection Taxes" means, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Loan Party hereunder or under any other Loan
Document, Taxes imposed as a result of a present or former connection between
such recipient and the jurisdiction imposing such Tax (other than connections
arising from such recipient having executed, delivered, or become a party to,
performed its obligations or received payments under, received or perfected a
security interest under, sold or assigned an interest in any Loan or Loan
Document, engaged in any other transaction pursuant to, or enforced, any Loan
Documents).
"Other Taxes" means any and all present or future recording, stamp, court or
documentary Taxes and any other excise, transfer, sales, property, intangible,
filing or similar Taxes arising from any payment made under, from the execution,
delivery, performance, enforcement or registration of, or from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document.
"PACA" shall mean the Perishable Agricultural Commodities Act, 1930 (7 U.S.C.
Section 499a et. seq.), together with all rules, regulations and interpretations
thereunder or related thereto.
"Participant" has the meaning assigned to such term in Section 9.04(c).
"Participant Register" has the meaning specified in Section 9.04(c).
"Participating Member State" means each State so described in any EMU
Legislation, and includes, without limitation, each member State of the European
Community that adopts or has adopted the Euro as its lawful currency in
accordance with EMU Legislation.
"Paying Guarantor" has the meaning assigned to such term in Section 10.11.
"Payment in Full of the Obligations" means termination of the all Commitments,
payment and satisfaction in full in cash of all Secured Obligations (other than
Unliquidated Obligations), and cash collateralization or issuance of letters of
credit in a manner satisfactory to the Issuing Bank to support any Letters of
Credit that remain outstanding.
"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
"Permitted Additional Secured Indebtedness" means Indebtedness incurred pursuant
to Section 6.01(r).
"Permitted Additional Secured Indebtedness Documents" means, on and after the
execution and delivery thereof, each note, indenture, purchase agreement, loan
agreement, credit agreement, guaranty, security agreement, pledge agreement,
mortgage, other security document and other document relating to the incurrence
or issuance of any Permitted Additional Secured Indebtedness, as the same may be
amended, modified, restated, renewed, extended and/or supplemented from time to
time in accordance with the terms hereof and thereof.
"Permitted Additional Secured Indebtedness Priority Collateral" means Collateral
other than ABL Priority Collateral.
"Permitted Amendment" has the meaning assigned to such term in Section 9.02(e).
"Permitted Discretion" means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment exercised based on the information which, in its good faith
judgment, supports such determination in a manner consistent with the
Administrative Agent's customary and generally applicable credit practices.
"Permitted Encumbrances" means:
(a)    Liens imposed by law for Taxes that are not yet due and payable, or are
being contested in compliance with Section 5.04;
(b)    landlords', carriers', warehousemen's, mechanics', materialmen's,
repairmen's and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers' compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Section 7.01;
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not interfere with the ordinary
conduct of business of any of the Loan Parties or any of their Subsidiaries;
(g)    banker's liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions;
provided that, except with respect to any deposit account or funds subject to
the Lien of a Loan Document, such deposit accounts or funds are not established
or deposited for the purpose of providing collateral for any Indebtedness and
are not subject to restrictions on access by Loan Parties or any of their
Subsidiaries in excess of those required by applicable banking regulations; and
(h)    Liens arising by virtue of precautionary Uniform Commercial Code
financing statement filings (or similar filings under applicable law) regarding
operating leases entered into by the Loan Parties and their Subsidiaries in the
ordinary course of business;
provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.
"Permitted Fee Receiver" means any Fee Receiver that, with respect to any fees
paid under Section 2.12, delivers to the Company and the Administrative Agent,
on or prior to the date on which such Fee Receiver becomes a party hereto (and
from time to time thereafter upon the request of the Company and the
Administrative Agent, unless such Fee Receiver becomes legally unable to do so
solely as a result of a Change in Law after becoming a party hereto), accurate
and duly completed copies (in such number as requested) of one or more of
Internal Revenue Service Forms W-9, W-8ECI, W-8EXP, W-8BEN or W-8IMY (together
with, if applicable, one of the aforementioned forms duly completed from each
direct or indirect beneficial owner of such Fee Receiver) or any successor
thereto that entitle such Fee Receiver to a complete exemption from U.S.
withholding tax on such payments (provided that, in the case of the Internal
Revenue Service Form W-8BEN, a Fee Receiver providing such form shall qualify as
a Permitted Fee Receiver only if such form establishes such exemption on the
basis of the "business profits" or "other income" articles of a tax treaty to
which the United States is a party and provides a U.S. taxpayer identification
number), in each case together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine whether such Fee Receiver is entitled to such complete exemption.
"Permitted Investments" means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody's;
(c)    investments in certificates of deposit, banker's acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody's and (iii) have portfolio
assets of at least $5,000,000,000; and
(f)    in the case of any Foreign Subsidiary that is a Restricted Subsidiary,
other short-term investments that are liquid and are customarily used by
companies in the jurisdiction of such Foreign Subsidiary for cash management
purposes.
"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
"Plan" means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5)
of ERISA.
"Polish Facilities" means those certain credit facilities and other agreements
in respect of Indebtedness at any time incurred by Subsidiaries of the Company
that conduct operations in Poland.
"Prior European Facility" means the €300,000,000 Credit Agreement, dated August
22, 2006, (which has been terminated as of the Effective Date), which was among
the Company, Smithfield Capital Europe B.V., certain other subsidiaries of the
Company, BNP Paribas and Societe Generale Corporate & Investment Banking, as
arrangers, the financial institutions party thereto as lenders and Societe
Generale, as agent and security agent.
"Pro Forma Basis" means, with respect to any test hereunder in connection with
any event, that such test shall be calculated after giving effect on a pro forma
basis for the period of such calculation to (i) such event as if it happened on
the first day of such period (it being understood that with respect to any
acquisition or disposition, any such adjustments shall be permitted solely to
the extent they arise out of events which are directly attributable to the
acquisition or the disposition, are factually supportable and are expected to
have a continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as interpreted by
the SEC, and as certified by a Financial Officer of the Company) and (ii) the
incurrence of any Indebtedness by the Company or any Subsidiary and any
incurrence, repayment, issuance or redemption of other Indebtedness of the
Company or any Subsidiary occurring at any time subsequent to the last day of
the Test Period and on or prior to the date of determination, as if such
incurrence, repayment, issuance or redemption, as the case may be, occurred on
the first day of the Test Period. For clarity, unless otherwise expressly
provided herein, in the case where the financial covenant set forth in Section
6.15 of this Agreement is required to be tested on a Pro Forma Basis as a
condition to the consummation of such transaction and such transaction would
permit the declaration of a Trigger Quarter, compliance shall be determined
after giving effect to the declaration of any Trigger Quarter that is projected
by the Company as a result of such transaction.
"Prohibited Transaction" has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.
"Protective Advance" has the meaning assigned to such term in Section 2.04.
"PSA" shall mean the Packers and Stockyards Act of 1921 (7 U.S.C. Section 181
et. seq.), together with all rules, regulations and interpretations thereunder
or related thereto.
"Purchase Money Note" means a promissory note of a Receivables Entity evidencing
a line of credit, which may be irrevocable, from the Company or any Subsidiary
of the Company in connection with a Qualified Receivables Transaction to a
Receivables Entity, which note shall be repaid from cash available to the
Receivables Entity, other than amounts required to be established as reserves
pursuant to agreements, amounts paid to investors in respect of interest,
principal and other amounts owing to such investors and amounts owing to such
investors and amounts paid in connection with the purchase of newly generated
receivables.
"Qualified IPO" means the issuance by the Company or any direct or indirect
parent company of the Company of its common Equity Interests in an underwritten
primary public offering (other than a public offering under a registration
statement on Form S-8) under an effective registration statement filed with the
U.S. Securities and Exchange Commission (or any Governmental Authority
succeeding to any of its principal functions) in accordance with the Securities
Act (whether alone or in connection with a secondary public offering) resulting
in such Equity Interests being listed on a nationally-recognized stock exchange
in the United States.
"Qualified Receivables Transaction" means any transaction or series of
transactions that may be entered into by the Company or any of its Subsidiaries
pursuant to which the Company or any of its Subsidiaries may sell, convey or
otherwise transfer to (i) a Receivables Entity (in the case of a transfer by the
Company or any of its Subsidiaries) and (ii) any other Person (in the case of a
transfer by a Receivables Entity), or may grant a security interest in, any
Accounts (whether now existing or arising in the future) of the Company or any
of its Subsidiaries, any other Receivables (as defined in the Intercreditor
Agreement) and any assets related thereto including, without limitation, all
collateral securing such Accounts and other Receivables, all contracts and all
guarantees or other obligations in respect of such Accounts and other
Receivables, proceeds of such Accounts, other Receivables and other assets which
are customarily transferred or in respect of which security interests are
customarily granted in connection with asset securitization transactions
involving Accounts and other Receivables, including all Receivables Related
Security (as defined in the Intercreditor Agreement).
"Rabobank Nederland" means shall mean Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch.
"Rabobank Nederland Facility" means the Amended and Restated Term Loan
Agreement, dated as of August 31, 2012, among Company, Rabobank Nederland, as
administrative agent, and the lenders party thereto (as amended, restated,
supplemented or otherwise modified from time to time).
"Receivables Entity" means a wholly owned Subsidiary of the Company (or another
Person in which the Company or any Subsidiary of the Company makes an investment
and to which the Company or any Subsidiary of the Company transfers Accounts and
related assets) which engages in no activities other than accounts receivables
securitization transactions and which is designated by the Board of Directors of
the Company (as provided below) as a Receivables Entity, (a) no portion of the
Indebtedness or any other obligations (contingent or otherwise) of which (i) is
guaranteed by the Company or any Subsidiary of the Company (excluding guarantees
of obligations (other than the principal of, and interest on, Indebtedness)
pursuant to Standard Securitization Undertakings), (ii) is recourse to or
obligates the Company or any Subsidiary of the Company in any way other than
pursuant to Standard Securitization Undertakings or (iii) subjects any property
or asset of the Company or any Subsidiary of the Company, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings, (b) with which neither the
Company nor any Subsidiary of the Company has any material contract, agreement,
arrangement or understanding (except in connection with a Purchase Money Note or
Qualified Receivables Transaction) other than on terms no less favorable to the
Company or such Subsidiary than those that might be obtained at the time from
Persons that are not Affiliates of the Company, other than fees payable in the
ordinary course of business in connection with servicing accounts receivable and
(c) to which neither the Company nor any Subsidiary of the Company has any
obligation to maintain or preserve such entity's financial condition or cause
such entity to achieve certain levels of operating results. Any such designation
by the Board of Directors of the Company shall be evidenced to the
Administrative Agent by delivering to the Administrative Agent a certified copy
of the resolution of the Board of Directors of the Company giving effect to such
designation and an officers certificate certifying that such designation
complied with the foregoing conditions.
"Receivables Originators" means Smithfield Farmland Sales Corp., a Delaware
corporation, Smithfield Global Products, Inc., a Delaware corporation, John
Morrell & Co., a Delaware corporation, Armour-Eckrich Meats LLC, a Delaware
limited liability company, Premium Pet Health, LLC, a Delaware limited liability
company, Patrick Cudahy, LLC, a Delaware limited liability company, Smithfield
Specialty Foods Group, LLC, a Delaware limited liability company and other
Subsidiaries of the Company that sell accounts receivable and other Receivables
(as defined in the Intercreditor Agreement) to the Receivables Entity pursuant
to a Qualified Receivables Transaction.
"Receivables Priority Collateral" has the meaning assigned to such term in the
Intercreditor Agreement.
"Receivables Securitization" means the sale of the Accounts and other
Receivables (as defined in the Intercreditor Agreement) of the Receivables
Originators to Smithfield Receivables Funding LLC (a Receivable Entity) in a
Qualified Receivables Transaction that is financed pursuant to that certain
Amended and Restated Credit and Security Agreement dated as of January 31, 2013
among Rabobank Nederland as the administrative agent, Smithfield Receivables
Funding LLC, the Company, Nieuw Amsterdam Receivables Corporation, and the other
lenders party thereto (as amended, restated, supplemented or otherwise modified
from time to time).
"Recourse Indebtedness" means Indebtedness that is not Non-Recourse
Indebtedness.
"Register" has the meaning assigned to such term in Section 9.04(b)(iv).
"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.
"Reorganization" means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
"Report" means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits with respect to
the assets of any Loan Party from information furnished by or on behalf of any
Loan Party, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
"Reportable Event" means any "reportable event," as defined in Section 4043 of
ERISA or the regulations issued thereunder, other than those events as to which
the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
"Required Lenders" means, at any time, Lenders having Credit Exposures and
unused Commitments representing more than 50% of the Aggregate Credit Exposures
and unused Commitments at such time.
"Requirement of Law" means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
"Responsible Officer" means with respect to any Person, the president, chief
executive officer, chief financial officer, executive vice president, senior
vice president or vice president of such Person.
"Restricted Payment" means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Company or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Company or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Company or any Restricted Subsidiary, or any other payment that
has a substantially similar effect to any of the foregoing.
"Restricted Subsidiary" means any Subsidiary of the Company other than an
Unrestricted Subsidiary.
"Revolving Loans" means U.S. Revolving Loans and Multicurrency Loans.
"Romanian Facilities" means those certain credit facilities and other agreements
in respect of Indebtedness at any time incurred by Subsidiaries of the Company
that conduct operations in Romania.
"S&P" means Standard & Poor's Ratings Services, a division of The McGraw Hill
Companies, Inc.
"Sanction(s)" means any international economic sanction (applicable to any Loan
Party) administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty's Treasury, the federal government of Canada or other
relevant sanctions authority.
"SEC" means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.
"Secured Obligations" means all Obligations, together with all (i) Banking
Services Obligations and (ii) Swap Obligations owing to one or more
counterparties that are Lenders or Affiliates of Lenders at the time that such
Swap Obligations are incurred; provided that (a) within 30 days of the later of
the Effective Date and the time that any transaction relating to such Swap
Obligation is executed, the Lender party thereto (other than Rabobank Nederland)
shall have delivered written notice to the Administrative Agent that includes a
written approval of the Company that such a transaction has been entered into
and that it constitutes a Secured Obligation entitled to the benefits of the
Collateral Documents and (b) Banking Services Obligations and Swap Obligations
(relating to interest rates or currencies) will constitute Secured Obligations
only to the extent such obligations, at the time of incurrence, are permitted by
the Covered Notes Documents to be Secured Obligations (it being understood that
this clause (b) will cease to have any effect upon the earlier to occur of (x)
the obligations under the Covered Notes being guaranteed by the Loan Parties in
accordance with the proviso in clause (b) of Section 6.11 and (y) the amendment
of the Covered Notes Documents or the refinancing of the Covered Notes, in each
case, such that the Covered Notes Documents no longer impose any restriction on
the ability of the Loan Parties to guarantee Banking Services Obligations and
Swap Obligations relating to interest rates and currencies).
"Secured Parties" has the meaning assigned to such term in the Security
Agreement.
"Security Agreement" means that certain Third Amended and Restated Pledge and
Security Agreement, dated as of the date hereof, among the Loan Parties, the
Company and the Administrative Agent, for the benefit of the Secured Parties,
and any other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person.
"Settlement" has the meaning assigned to such term in Section 2.05(d).
"Settlement Date" has the meaning assigned to such term in Section 2.05(d).
"Spot Selling Rate" means, on any date, as determined by the Administrative
Agent, the spot selling rate posted by Bloomberg on its website for the sale of
the applicable currency for Dollars at approximately 11:00 a.m., London time,
two Business Days prior to such date (the "Applicable Quotation Date"); provided
that if, for any reason, no such spot rate is being quoted, the spot selling
rate shall be determined by reference to such publicly available service for
displaying exchange rates as may be selected by the Administrative Agent, or, in
the event no such service is selected, such spot selling rate shall instead be
the rate determined by the Administrative Agent as the spot rate of exchange in
the market where its foreign currency exchange operations in respect of the
applicable currency are then being conducted, at or about 11.00 a.m. London
time, on the Applicable Quotation Date for the purchase of the relevant currency
for delivery two Business Days later.
"Standard Securitization Undertakings" means representations, warranties,
covenants and indemnities entered into by the Company or any Subsidiary of the
Company which are reasonably customary in an accounts receivable securitization
transaction.
"Subordinated Indebtedness" of a Person means any Indebtedness of such Person
the payment of which is subordinated to payment of the Secured Obligations to
the written satisfaction of the Administrative Agent.
"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
"Subsidiary" means any direct or indirect subsidiary of the Company.
"Supermajority Lenders" means, at any time, Lenders having Credit Exposures and
unused Commitments representing at least 75% of the Aggregate Credit Exposure
and unused Commitments at such time.
"Swap" shall mean any obligation to pay or perform under any agreement, contract
or transaction that constitutes a "swap" within the meaning of section 1a(47) of
the Commodity Exchange Act.
"Swap Agreement" means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Company or the
Subsidiaries shall be a Swap Agreement.
"Swap Obligations" of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction. The term "Swap Obligations" does not include
any Excluded Swap Obligations.
"Swingline Exposure" means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any U.S.
Lender at any time shall be its U.S. Applicable Percentage of the Swingline
Exposure at such time.
"Swingline Lender" means Rabobank Nederland, in its capacity as lender of
Swingline Loans hereunder.
"Swingline Loan" means advances made pursuant to Section 2.05.
"Taxes" means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.


"Test Period" means, at any time, the most recent period of 12 consecutive
fiscal months of the Company ended on or prior to such time (taken as one
accounting period) in respect of which financial statements for each fiscal
month, fiscal quarter or fiscal year in such period have been (or were required
to have been) delivered pursuant to Section 5.01(a) or 5.01(b), as applicable,
or, in the case of any Test Period ending prior to the first anniversary of the
Effective Date, Section 5.01(a) or 5.01(b) of the Existing Credit Agreement, as
applicable.
"Total Commitment" means, at any time, the aggregate amount of the Commitments
as in effect at such time. As of the Effective Date, the Total Commitment is
$1,025,000,000.
"Total Multicurrency Commitment" means, at any time, the aggregate amount of the
Multicurrency Commitments as in effect at such time. As of the Effective Date,
the Total Multicurrency Commitment is $100,000,000.
"Total U.S. Commitment" means, at any time, the aggregate amount of the U.S.
Commitments as in effect at such time. As of the Effective Date, the Total U.S.
Commitment is $925,000,000.
"Transactions" means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents to which they are party, the
borrowing of Loans and other credit extensions, the use of the proceeds thereof,
the continuation or issuance of Letters of Credit hereunder and the creation and
perfection of the Liens created by the Collateral Documents.
"Trigger Quarter" has the meaning assigned to such term in Section 6.15.
"Type", when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted Eurocurrency Rate or the Alternate Base
Rate.
"UCC" means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
"Unliquidated Obligations" means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
"Unrestricted Subsidiary" means (a) Smithfield Receivables Funding LLC, (b) each
other Subsidiary designated on Schedule 3.17 as an Unrestricted Subsidiary,
(c) any other Subsidiary of the Company that at the time of determination shall
be designated an Unrestricted Subsidiary by the Board of Directors in the manner
provided below and (d) any Subsidiary of an Unrestricted Subsidiary.
(i)    Designation as an Unrestricted Subsidiary. The Board of Directors may
designate any Restricted Subsidiary of the Company (including any newly acquired
or newly formed Subsidiary of the Company) to be an Unrestricted Subsidiary
unless (A) such Subsidiary owns any assets included in the Borrowing Base, (B)
such Subsidiary owns any Equity Interests of, or owns or holds any Lien on any
property of, the Company or any Restricted Subsidiary (except a Restricted
Subsidiary which upon such designation becomes an Unrestricted Subsidiary in
accordance with this Agreement), (C) except as permitted by Section 6.01(d), no
portion of the Indebtedness or other obligation (contingent or otherwise) of
such Subsidiary (1) is Guaranteed by the Company or any Restricted Subsidiary,
(2) is Recourse Indebtedness or (3) subjects any property or asset of the
Company or any Restricted Subsidiary, directly or indirectly, contingently or
otherwise, to the satisfaction thereof or (D) except as permitted by Section
6.01(d), any default or event of default with respect to any Indebtedness of
such Subsidiary would permit any holder of any Indebtedness of the Company or
any Restricted Subsidiary to declare such Indebtedness of the Company or any
Restricted Subsidiary due and payable prior to its maturity.
(ii)    Designation as a Restricted Subsidiary. The Board of Directors may also
designate any Unrestricted Subsidiary to be a Restricted Subsidiary.
(iii)    Requirements for Change in Designation. In order to change the
designation of a Subsidiary either as a Restricted Subsidiary or an Unrestricted
Subsidiary: (A) immediately after giving effect to such change: (1) the Company
and Restricted Subsidiaries would be in compliance on a Pro Forma Basis with
Sections 6.14 and 6.15 hereof after giving effect to such change in designation
for the Test Period then in effect and (2) no Default shall otherwise exist or
result; (B) the change in designation by the Board of Directors shall be
evidenced to the Administrative Agent by delivering the Administrative Agent a
copy of the Board Resolution giving effect to such designation; and (C) the
Company shall deliver an Officers certificate that such designation complied
with the foregoing provisions.
(iii)    Limitation on Change in Designation. The Company may not change the
designation applicable to a Subsidiary under this definition more than once
except that once during each fiscal year the designation applicable to one
Subsidiary (whose designation was previously changed after the Effective Date
under the terms of this definition) may be changed again (with the effect that
the designations applicable to such Subsidiary's Subsidiaries will also change
unless, in the case of any change of an Unrestricted Subsidiary to a Restricted
Subsidiary, the Company specifically elects to retain treatment of one or more
Subsidiaries of such Subsidiary as an Unrestricted Subsidiary).
"U.S." means the United States of America.
"U.S. Applicable Percentage" means, at any time with respect to any U.S. Lender,
a percentage equal to a fraction, the numerator of which is such U.S. Lender's
U.S. Commitment and the denominator of which is the Total U.S. Commitment, in
each case at such time; provided that for purposes of Section 2.21 when a U.S.
Lender shall be a Defaulting Lender, "U.S. Applicable Percentage" shall mean the
percentage of the Total U.S. Commitment (disregarding the U.S. Commitments of
all U.S. Lenders who are Defaulting Lenders) represented by such U.S. Lender's
U.S. Commitment. If, however, the U.S. Commitments have terminated or expired,
the U.S. Applicable Percentages shall be determined based upon the Total U.S.
Commitments most recently in effect, giving effect to any assignments and to any
U.S. Lender's status as a Defaulting Lender at the time of determination.
"U.S. Commitment" means, as to each U.S. Lender, the obligation of such U.S.
Lender to make Dollar Revolving Loans and to acquire participations in Letters
of Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such U.S. Lender's U.S. Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section
2.09, (b) increased from time to time pursuant to Section 2.09 and (c) reduced
or increased from time to time pursuant to assignments by or to such U.S. Lender
pursuant to Section 9.04. The initial amount of each U.S. Lender's U.S.
Commitment is set forth on the Commitment Schedule or in the Assignment and
Assumption pursuant to which such U.S. Lender shall have assumed its U.S.
Commitment. The initial aggregate amount of the U.S. Commitments is
$925,000,000.
"U.S. Credit Exposure" means, with respect to any U.S. Lender at any time, the
sum of the outstanding principal amount of such U.S. Lender's U.S. Revolving
Loans, LC Exposure and Swingline Exposure at such time, plus an amount equal to
its U.S. Applicable Percentage of the aggregate principal amount of Protective
Advances outstanding at such time.
"U.S. Lenders" means (a) on the Effective Date, the U.S. Lenders designated as
having U.S. Commitments on the Commitment Schedule under the heading "U.S.
Lenders" and (b) thereafter, the U.S. Lenders from time to time holding U.S.
Commitments, after giving effect to any assignments thereof permitted by Section
9.04(b). Unless the context otherwise requires, the term "U.S. Lenders" includes
the Swingline Lender.
"U.S. Person" has the meaning assigned to such term by Section 7701(a)(30) of
the Code.
"U.S. Required Lenders" means, at any time, U.S. Lenders having U.S. Credit
Exposures and unused U.S. Commitments representing more than 50% of the
aggregate U.S. Credit Exposures and unused U.S. Commitments at such time.
"U.S. Revolving Loan" means an advance made pursuant to Section 2.01(a) and any
loans made to the Company pursuant to Section 2.01 of the Existing Credit
Agreement which are outstanding on the Effective Date.
"U.S. Tax Compliance Certificate" has the meaning assigned to such term in
Section 2.17(g).
"Voting Participant" has the meaning assigned to such term in Section
9.04(c)(iii).
"Voting Participant Notification" has the meaning assigned to such term in
Section 9.04(c)(iii).
"WH Group" means WH Group Limited, incorporated in the Cayman Islands with
limited liability.
"wholly-owned Subsidiary" means, with respect to any Person at any date, a
Subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors' qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly-owned Subsidiaries of such Person or by such Person and one or more
wholly-owned Subsidiaries of such Person. Unless otherwise specified,
"wholly-owned Subsidiary" means a wholly-owned Subsidiary of the Company.
"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
"Withholding Agent" has the meaning assigned to such term in Section 2.17(a).
Section 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a "Revolving
Loan"), by Type (e.g., a "Eurocurrency Loan") or by Class and Type (e.g., a
"Eurocurrency Revolving Loan"). Borrowings also may be classified and referred
to by Class (e.g., a "Revolving Borrowing" or "Borrowing of Revolving Loans"),
by Type (e.g., a "Eurocurrency Borrowing") or by Class and Type (e.g., a
"Eurocurrency Revolving Borrowing" or a "Eurocurrency Borrowing of Revolving
Loans").
Section 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person's successors and assigns, (c) the words "herein", "hereof" and
"hereunder", and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) reference herein to any law or regulation shall be construed
to include any amendment, replacement or other modification thereto and (f) the
words "asset" and "property" shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
Section 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision (including any definition) hereof to eliminate the effect of
any change occurring after the Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159 (or any other Financial Accounting Standard having a similar result or
effect) to value any Indebtedness or other liabilities of the Company or any
Subsidiary at "fair value", as defined therein.
Section 1.05.    Currency Translations.
(a)    Dollar Equivalents. For purposes of this Agreement and the other Loan
Documents, where the permissibility of a transaction or determinations of
required actions or circumstances depend upon compliance with, or are determined
by reference to, amounts stated in Dollars, such amounts shall be deemed to
refer to Dollars or Dollar Equivalents (but determined according to the spot
selling rates set forth in the Wall Street Journal on the Business Day
immediately preceding the date on which the transaction is consummated unless
provided otherwise herein).
(b)    Determination of Dollar Equivalents. The Administrative Agent shall
determine the Dollar Equivalent of (x) the Credit Exposure (i) as of the end of
each fiscal quarter of the Company, (ii) on or about the date of the related
notice requesting any extension of credit hereunder and (iii) on any other date,
in its reasonable discretion and (y) any other amount to be converted into
Dollars in accordance with the provisions hereof at the time of such conversion.
ARTICLE II    
THE CREDITS
Section 2.01.    Commitments.
(a)    Dollar U.S. Revolving Loans. Subject to the terms and conditions set
forth herein, each U.S. Lender agrees to make advances to the Company in Dollars
from time to time during the Availability Period in an aggregate principal
amount that will not result in: (i) such U.S. Lender's U.S. Credit Exposure
exceeding such U.S. Lender's U.S. Commitment, (ii) the U.S. Credit Exposure of
all U.S. Lenders exceeding the lesser of (A) the Total U.S. Commitment and (B)
the Borrowing Base minus the Multicurrency Exposure, subject to the
Administrative Agent's authority, in its sole discretion, to make Protective
Advances pursuant to the terms of Section 2.04, or (iii) the Aggregate Credit
Exposures of all Lenders exceeding the lesser of (A) the Total Commitment and
(B) the Borrowing Base, subject to the Administrative Agent's authority, in its
sole discretion, to make Protective Advances pursuant to the terms of Section
2.04. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Company may borrow, prepay and reborrow such Dollar U.S.
Revolving Loans.
(b)    Multicurrency Loans. Subject to the terms and conditions set forth
herein, each Multicurrency Lender agrees to make advances to the Company in any
Approved Foreign Currency from time to time during the Availability Period in an
aggregate principal Dollar Equivalent amount that will not result in: (i) such
Multicurrency Lender's Multicurrency Exposure exceeding such Multicurrency
Lender's Multicurrency Commitment, (ii) the Multicurrency Exposure of all
Multicurrency Lenders exceeding the lesser of (A) the Total Multicurrency
Commitment and (B) the Borrowing Base minus the U.S. Credit Exposure, or
(iii) the Aggregate Credit Exposures of all Lenders exceeding the lesser of (A)
the Total Commitment and (B) the Borrowing Base. Each Multicurrency Lender may
make any Multicurrency Loan to the Company through any Lending Office. Within
the foregoing limits and subject to the terms and conditions set forth herein,
the Company may borrow, prepay and reborrow such Multicurrency Loans.
Section 2.02.    Loans and Borrowings.
(a)    Loans Made Ratably. Each Loan (other than a Swingline Loan or Protective
Advance) shall be made as part of a Borrowing consisting of Revolving Loans of
the same Class, Currency and Type made by the applicable Lenders ratably in
accordance with their respective applicable Commitments. Any Protective Advance
and any Swingline Loan shall be made in accordance with the procedures set forth
in Sections 2.04 and 2.05, respectively.
(b)    Initial Type of Loans. Subject to Section 2.14, each Revolving Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans denominated in a
single Currency as the Company may request in accordance herewith; provided that
all Dollar Borrowings made on the Effective Date must be made as ABR Borrowings
but may be converted into Eurocurrency Borrowings in accordance with Section
2.08. Each Swingline Loan and each Protective Advance shall be an ABR Loan. Each
ABR Loan shall be denominated in Dollars. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Company to repay such Loan in accordance with the
terms of this Agreement.
(c)    Minimum Amounts; Limitation on Eurocurrency Borrowings. At the
commencement of each Interest Period for any Eurocurrency Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 (or in the case of any Currency other than Dollars, the Dollar
Equivalent thereof as determined by the Administrative Agent) and not less than
$5,000,000 (or in the case of any Currency other than Dollars, the Dollar
Equivalent thereof as determined by the Administrative Agent). At the time that
each ABR Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the Total Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.06(f). Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $1,000,000; provided that a Swingline Loan may be in an
aggregate amount that is equal to the entire unused commitment to make Swingline
Loans under Section 2.05(a)(i). Borrowings of more than one Type, Class and
Currency may be outstanding at the same time; provided that there shall not at
any time be more than a total of twelve Eurocurrency Borrowings outstanding.
(d)    Limitations on Interest Periods. Notwithstanding any other provision of
this Agreement, the Company shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.
Section 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request
either in writing (delivered by hand or facsimile) in substantially the form of
Exhibit E and signed by the Company or by telephone (a) in the case of a
Eurocurrency Borrowing denominated in an Approved Foreign Currency, not later
than 12:00 noon, New York City time, five Business Days before the date of the
proposed Borrowing, (b) in the case of a Eurocurrency Borrowing denominated in
Dollars, not later than 12:00 noon, New York City time, three Business Days
before the date of the proposed Borrowing or (c) in the case of an ABR
Borrowing, not later than 11:30 a.m., New York City time, on the day of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery or facsimile to the
Administrative Agent of a written Borrowing Request substantially in the form of
Exhibit E and signed by the Company. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.01:
(i)    the aggregate amount and Currency of the requested Borrowing and a
breakdown of the separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    in the case of a Borrowing denominated in Dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;
(iv)    in the case of a Eurocurrency Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term "Interest Period";
(v)    the location and number of the Company's account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07; and
(vi)    that as of such date the conditions set forth in Sections 4.02(a), (b)
and (c) are satisfied.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be (i) an ABR Borrowing, in the case of any
Borrowing denominated in Dollars and (ii) a Eurocurrency Borrowing with an
Interest Period of one month, in the case of a Borrowing denominated in an
Approved Foreign Currency. If no Interest Period is specified with respect to
any requested Eurocurrency Revolving Borrowing, then the Company shall be deemed
to have selected an Interest Period of one month's duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender's Loan to be made as part of the requested Borrowing.
Section 2.04.    Protective Advances.
(c)    Making Protective Advances. Subject to the limitations set forth below,
the Administrative Agent is authorized by the Company and the U.S. Lenders, from
time to time in the Administrative Agent's sole discretion (but shall have
absolutely no obligation to), to make advances to the Company, on behalf of the
U.S. Lenders which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Company pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such advances are herein referred to as "Protective
Advances"); provided that, the aggregate amount of Protective Advances
outstanding at any time shall not at any time exceed 5% of the Total U.S.
Commitment; provided, further, that the aggregate U.S. Credit Exposure of all
U.S. Lenders shall not exceed the Total U.S. Commitment. Protective Advances may
be made even if the conditions precedent set forth in Section 4.02 have not been
satisfied. The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be denominated in Dollars and shall be
ABR Borrowings. The Administrative Agent's authorization to make Protective
Advances may be revoked at any time by the U.S. Required Lenders. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent's receipt thereof. At any time that there is sufficient
Availability and the conditions precedent set forth in Section 4.02 have been
satisfied, the Administrative Agent may request the U.S. Lenders to make a U.S.
Revolving Loan to repay a Protective Advance. At any other time the
Administrative Agent may require the Lenders to fund their risk participations
described in Section 2.04(b).
(d)    U.S. Lender Participation in Protective Advances; Collateralization. Upon
the making of a Protective Advance by the Administrative Agent (whether before
or after the occurrence of a Default), each U.S. Lender shall be deemed, without
further action by any party hereto, to have unconditionally and irrevocably
purchased from the Administrative Agent without recourse or warranty, an
undivided interest and participation in such Protective Advance in proportion to
its U.S. Applicable Percentage. From and after the date, if any, on which any
U.S. Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
U.S. Lender, such U.S. Lender's U.S. Applicable Percentage of all payments of
principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Protective Advance. The Administrative
Agent may, by written notice to a Defaulting Lender, at any time and from time
to time require that such Defaulting Lender's obligations to acquire a
participation in the Protective Advances be collateralized with immediately
available funds in an amount equal to such Defaulting Lender's U.S. Applicable
Percentage of the then outstanding Protective Advances. If Administrative Agent
shall have required a Defaulting Lender to collateralize such obligation, the
applicable Defaulting Lender shall promptly upon the written request of
Administrative Agent, deposit with the Administrative Agent such amount in
immediately available Dollars. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at such Defaulting Lender's risk and
expense, such deposits shall not bear interest. Interest or profits, if any, on
such investments shall accumulate in the account holding such deposit. Such
deposit shall be held by the Administrative Agent as collateral for such
Defaulting Lender's participation interest in the outstanding Protective
Advances and such Defaulting Lender's other obligations hereunder and for this
purpose such Defaulting Lender grants a security interest to the Administrative
Agent in such deposit.
Section 2.05.    Swingline Loans.
(a)    Commitment. Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make advances to the Company, from time to time
during the Availability Period, in Dollars in an aggregate principal amount at
any time outstanding that will not result in: (i) the aggregate principal amount
of outstanding Swingline Loans exceeding $50,000,000, or (ii) the Aggregate
Credit Exposure exceeding the lesser of (A) the Total Commitment and (B) the
Borrowing Base; provided that the Swingline Lender shall not be required to make
a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Swingline Loans.
(b)    Borrowing Procedure. To request a Swingline Loan, the Company shall
notify the Administrative Agent of such request by telephone (confirmed by
telecopy), not later than 3:00 p.m., New York City time, on the day of a
proposed Swingline Loan. Each such notice shall be irrevocable and shall specify
the requested date (which shall be a Business Day) and amount of the requested
Swingline Loan. The Administrative Agent will promptly advise the Swingline
Lender of any such notice received from the Company. The Swingline Lender shall
make each Swingline Loan available to the Company by means of a credit to the
general deposit account of the Company with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e), by remittance to the relevant Issuing Bank, and
in the case of repayment of another Loan or fees or expenses as provided by
Section 2.18(d), by remittance to the Administrative Agent to be distributed to
the Lenders) by 4:00 p.m., New York City time, on the requested date of such
Swingline Loan.
(c)    U.S. Lender Participation in Swingline Loans; Collateralization. Upon the
making of a Swingline Loan (regardless of whether a Settlement has been
requested with respect to such Swingline Loan), each U.S. Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Swingline Lender without recourse or warranty, an
undivided interest and participation in such Swingline Loan in proportion to its
U.S. Applicable Percentage. The Swingline Lender may, at any time, require the
U.S. Lenders to fund their participations. From and after the date, if any, on
which any U.S. Lender is required to fund its participation in any Swingline
Loan purchased hereunder, the Administrative Agent shall promptly distribute to
such U.S. Lender, such U.S. Lender's U.S. Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan; provided that any such payment so
remitted shall be repaid to the Swingline Lender if and to the extent such
payment is required to be refunded to the Company for any reason. The Swingline
Lender may, by written notice to a Defaulting Lender, at any time and from time
to time require that such Defaulting Lender's obligations to acquire a
participation in the Swingline Loans be collateralized with immediately
available funds in an amount equal to such Defaulting Lender's U.S. Applicable
Percentage of the then outstanding Swingline Commitments. If Swingline Lender
shall have required a Defaulting Lender to collateralize such obligation, the
applicable Defaulting Lender shall promptly upon the written request of
Swingline Lender, deposit with the Administrative Agent such amount in
immediately available funds. Other than any interest earned on the investment of
such deposits, which investments shall be made at the option and sole discretion
of the Administrative Agent and at the Defaulting Lender's risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the account holding such deposit. Such deposit
shall be held by the Administrative Agent as collateral for such Defaulting
Lender's participation interest in the outstanding Swingline Commitments and
such Defaulting Lender's other obligations hereunder and for this purpose such
Defaulting Lender grants a security interest to the Administrative Agent for the
benefit of Swingline Lender and the Administrative Agent in such deposit. Upon
any change in the U.S. Commitments of the U.S. Lenders pursuant to Section 2.09
and upon any change in the U.S. Applicable Percentages, it is hereby agreed
that, with respect to all outstanding Swingline Loans, there shall be an
automatic adjustment to the participations pursuant to this Section 2.05 to
reflect the new U.S. Applicable Percentages of the assignor and assignee U.S.
Lender, the New Lenders or of all U.S. Lenders, as the case may be.
(d)    Settlement of Swingline Loans. The Administrative Agent, on behalf of the
Swingline Lender, shall request settlement (a "Settlement") with the U.S.
Lenders on at least a weekly basis or on any earlier date that the
Administrative Agent elects, by notifying the U.S. Lenders of such requested
Settlement by facsimile, telephone, or e-mail no later than 12:00 noon, New York
City time on the date of such requested Settlement (the "Settlement Date"). Each
U.S. Lender (other than the Swingline Lender, in the case of the Swingline
Loans) shall transfer the amount of such U.S. Lender's U.S. Applicable
Percentage of the outstanding principal amount of the applicable Swingline Loan
or Swingline Loans with respect to which Settlement is requested to the
Administrative Agent, to such account of the Administrative Agent as the
Administrative Agent may designate, not later than 2:00 p.m., New York City
time, on such Settlement Date. Settlements may occur during the existence of a
Default and whether or not the applicable conditions precedent set forth in
Section 4.02 have then been satisfied. Such amounts transferred to the
Administrative Agent shall be applied against the amounts of the Swingline
Lender's Swingline Loans and, together with Swingline Lender's U.S. Applicable
Percentage of such Swingline Loan, shall constitute an ABR Revolving Loans of
such U.S. Lenders, respectively. If any such amount is not transferred to the
Administrative Agent by any U.S. Lender on such Settlement Date, the Swingline
Lender shall be entitled to recover such amount on demand from such U.S. Lender
together with interest thereon as specified in Section 2.07.
Section 2.06.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Company may request the issuance of Letters of Credit by an Issuing Bank for its
own account or for the account of any Subsidiary in Dollars, an Approved Foreign
Currency or other currency reasonably acceptable to the Administrative Agent and
the Issuing Bank (provided, that the Company shall be a co-applicant, and be
jointly and severally liable, with respect to each such Letter of Credit issued
for the account of such Subsidiary) in a form reasonably acceptable to the
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
(i)    New Letters of Credit. To request the issuance of a Letter of Credit (or
the amendment, renewal or extension of an outstanding Letter of Credit), the
Company shall deliver by hand or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the relevant
Issuing Bank of such Letter of Credit) to the relevant Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (d) of this Section), the Currency (which
shall be Dollars or other Approved Foreign Currency), the amount of such Letter
of Credit, the name of the account party (which shall be the Company or a
Subsidiary and the Company as co-applicants), the name and address of the
beneficiary thereof, and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. It is understood that the
reinstatement of all or a portion of a Letter of Credit in accordance with the
terms thereof following a drawing thereunder shall not constitute an issuance,
amendment, renewal or extension of such Letter of Credit. If requested by such
Issuing Bank, the Company also shall submit a letter of credit application on
such Issuing Bank's standard form in connection with any request for a Letter of
Credit. In the event (x) of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, any Issuing Bank relating to any Letter of Credit or (y) that
such form of letter of credit application or other agreement submitted by the
Company to, or entered into by the Company with, any Issuing Bank relating to
any Letter of Credit imposes any additional obligations not specified in the
Loan Documents, the terms and conditions of this Agreement shall control.
(ii)    Existing Letters of Credit. On the Effective Date, each Issuing Bank
that has issued an Existing Letter of Credit shall be deemed, without further
action by any party hereto, to have granted to each U.S. Lender and each U.S.
Lender shall be deemed to have purchased from such Issuing Bank a participation
in such Existing Letter of Credit in accordance with paragraph (e) below. The
applicable Issuing Banks and the U.S. Lenders that were also party to the
Existing Credit Agreement agree that concurrently with such grant, the
participations in the Existing Letters of Credit granted to such lenders under
the Existing Credit Agreement shall be automatically canceled without further
action by any of the parties thereto. On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof.
(c)    Limitations on Amounts. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Company shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension (i)
the LC Exposure shall not exceed $150,000,000; or (ii) the Aggregate Credit
Exposure would not exceed the lesser of (A) the Borrowing Base and (B) the Total
Commitment.
(d)    Expiration Date. No Letter of Credit shall have a stated expiry date that
is later than the close of business on the earlier of the date twelve months
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, twelve months after the then-current expiration
date of such Letter of Credit, so long as such renewal or extension occurs
within three months of such then-current expiration date); provided that any
Letter of Credit with a one-year tenor may provide for the renewal thereof for
additional one year periods under customary "evergreen" provisions. On the date
that is 30 days prior to the Maturity Date, the Company will cash collateralize
pursuant to Section 2.06(k) all LC Exposure with respect to Letters of Credit
with expiry dates past the Maturity Date.
(e)    Participations; Defaulting Lender Collateralization. By the issuance of a
Letter of Credit (or an amendment to a Letter of Credit increasing the amount
thereof), and without any further action on the part of any Issuing Bank or the
U.S. Lenders, the relevant Issuing Bank hereby grants to each U.S. Lender (other
than the relevant Issuing Bank), and each U.S. Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such U.S.
Lender's U.S. Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each U.S. Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, in Dollars, for the account of each relevant
Issuing Bank, such U.S. Lender's U.S. Applicable Percentage of the Dollar
Equivalent amount of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Company on the date due as provided in paragraph (f) of this
Section 2.06, or of any reimbursement payment required to be refunded to the
Company for any reason. Each U.S. Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the U.S. Commitment and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. The
Administrative Agent may (either on its own determination or at the direction of
Issuing Banks holding no less than fifty-one percent (51%) of the direct
interests in the LC Exposure (as opposed to participation interests therein)) at
any time and from time to time require, by written notice to a Defaulting
Lender, that such Defaulting Lender's obligations to acquire a participation in
the then outstanding Letters of Credit be collateralized in Dollars with
immediately available funds in an amount equal to such Defaulting Lender's U.S.
Applicable Percentage of the LC Exposure. If the Administrative Agent shall have
required a Defaulting Lender to collateralize such obligation pursuant to this
section, the applicable Defaulting Lender shall promptly upon the written
request of the Administrative Agent, deposit with the Administrative Agent such
amount in immediately available Dollars. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Administrative Agent and at the Defaulting Lender's risk
and expense, such deposits shall not bear interest. Interest or profits, if any,
on such investments shall accumulate in the account holding such deposit. Such
deposit shall be held by the Administrative Agent as collateral for such
Defaulting Lender's participation interest in the outstanding Letters of Credit
and such Defaulting Lender's other obligations hereunder and for this purpose
such Defaulting Lender grants a security interest to the Administrative Agent
for the benefit of the Issuing Bank and the Administrative Agent in such
deposit.
(f)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement in
the Currency in which it is denominated not later than 12:00 noon, New York City
time, on the date that such LC Disbursement is made, if the Company shall have
received notice of such LC Disbursement prior to 10:00 a.m., New York City time,
on such date, or, if such notice has not been received by the Company prior to
such time on such date, then not later than 12:00 noon, New York City time, on
(i) the Business Day that the Company receives such notice, if such notice is
received prior to 10:00 a.m., New York City time, on the day of receipt, or (ii)
the Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided, that the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or Section 2.05 that such
payment be financed with a Borrowing of the Currency in which such Letter of
Credit is denominated (and, in the case of a Letter of Credit denominated in
Dollars, an ABR Revolving Borrowing or Swingline Loan) in an equivalent amount
and, to the extent so financed, the Company's obligation to make such payment
shall be discharged and replaced by the resulting Borrowing. If the Company
fails to make such payment when due, the Administrative Agent shall notify each
applicable U.S. Lender of the applicable LC Disbursement, the Dollar Equivalent
amount of the payment then due from the Company in respect thereof and such U.S.
Lender's U.S. Applicable Percentage thereof. Promptly following receipt of such
notice, each applicable U.S. Lender shall pay to the Administrative Agent in
Dollars its U.S. Applicable Percentage of the Dollar Equivalent amount of the
payment then due from the Company, in the same manner as provided in Section
2.07 with respect to Loans made by such U.S. Lender (and Section 2.07 shall
apply, mutatis mutandis, to such payment obligations of the U.S. Lenders), and
the Administrative Agent shall promptly pay to the relevant Issuing Bank, the
amounts so received by it from the U.S. Lenders. Thereafter payments in respect
of such LC Disbursement shall be made in Dollars to the Administrative Agent for
the account of the U.S. Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Company pursuant to this paragraph,
the Administrative Agent shall distribute such payment to the relevant Issuing
Bank or, to the extent that U.S. Lenders have made payments pursuant to this
paragraph to reimburse such Issuing Bank, then to such Lenders and such Issuing
Bank, as their interests may appear. Any payment made by a U.S. Lender pursuant
to this paragraph to reimburse an Issuing Bank for any LC Disbursement (other
than the funding of Borrowings as contemplated above) shall not constitute a
Loan and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.
(g)    Obligations Absolute. The Company's obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company's obligations hereunder. Neither
the Administrative Agent, the U.S. Lenders nor the Issuing Banks, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse the
Issuing Banks from liability to the Company to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Company to the extent permitted by applicable law) suffered by the
Company that are caused by the Issuing Banks' failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), each
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, each
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
(h)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Company of its obligation to reimburse the
Issuing Bank and the U.S. Lenders with respect to any such LC Disbursement.
(i)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof (which, in the case
of any Letter of Credit issued in an Approved Foreign Currency, shall be
converted into Dollars) shall bear interest, for each day from and including the
date such LC Disbursement is made to, but excluding, the date that the Company
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Loans; provided that, if the Company fails to reimburse such LC Disbursement
when due pursuant to paragraph (f) of this Section 2.06, then Section 2.13(c)
shall apply. Interest accrued pursuant to this paragraph shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any U.S. Lender pursuant to paragraph (f) of this Section 2.06 to
reimburse such Issuing Bank shall be for the account of such U.S. Lender to the
extent of such payment.
(j)    Replacement of the Issuing Bank. An Issuing Bank may be added, or an
existing Issuing Bank may be replaced or terminated, under this Agreement at any
time by written agreement among the Company, the Administrative Agent, the
replaced or terminated Issuing Bank and the new or successor Issuing Bank, as
applicable. The Administrative Agent shall notify the U.S. Lenders of any such
addition, replacement or termination. At the time any such replacement or
termination shall become effective, the Company shall pay all unpaid fees
accrued for the account of the Issuing Bank being replaced or terminated. From
and after the effective date of any such replacement or addition, the new or
successor Issuing Bank shall have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter. References herein to the term "Issuing Bank" shall be deemed to
refer to each new Issuing Bank or to any previous Issuing Bank, or to such new
Issuing Bank and all previous Issuing Banks, as the context shall require. After
the replacement or termination of an Issuing Bank hereunder, the replaced or
terminated Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to any outstanding Letters of Credit issued by it prior to such
replacement or termination, but shall not be required to issue any new Letters
of Credit or to renew or extend any such outstanding Letters of Credit.
(k)    Cash Collateralization. If either (i) an Event of Default shall exist and
the Company receives notice from the Administrative Agent or the U.S. Required
Lenders (or, if the maturity of the Loans has been accelerated, U.S. Lenders
with LC Exposure representing more than 50% of the total LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, (ii) the U.S. Credit
Exposure of all U.S. Lenders exceeds the lesser of (x) the Borrowing Base minus
the Multicurrency Exposure of all Multicurrency Lenders and (y) the Total U.S.
Commitment, (iii) the Aggregate Credit Exposure exceeds the lesser of (x) the
Borrowing Base and (y) the Total Commitment, or (iv) any of the other provisions
of this Agreement require cash collateralization, the Company shall deposit
within one Business Day after notice from the Administrative Agent of the
requirement thereof into an account established and maintained on the books and
records of the Administrative Agent, which account may be a "securities account"
(within the meaning of Section 8-501 of the UCC as in effect in the State of New
York), in the name of the Administrative Agent and for the benefit of the U.S.
Lenders (the "LC Collateral Account"), an amount in immediately available funds
in Dollars equal to 105% of the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such amount
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default described in paragraph (h) or (i) of Section 7.01. Such
deposits shall be held by the Administrative Agent as collateral for the LC
Exposure under this Agreement and for the payment and performance of the Secured
Obligations, and for this purpose the Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over the LC
Collateral Account, the LC Collateral Account shall be subject to a Deposit
Account Control Agreement or securities account control agreement and the
Company hereby grants a security interest to the Administrative Agent for the
benefit of the Secured Parties in the LC Collateral Account and in any financial
assets (as defined in the UCC) or other property held therein. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Company's risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys and financial assets in the LC Collateral Account shall be
applied by the Administrative Agent to reimburse the applicable Issuing Bank for
LC Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of U.S. Lenders with LC
Exposure representing more than 50% of the total LC Exposure), be applied to
satisfy other Secured Obligations. The Administrative Agent shall cause all such
cash collateral (to the extent not applied as aforesaid) to be returned to the
Company within three Business Days after (A) in the case of clause (i) above,
the applicable Event of Default shall have been cured or waived (so long as no
other Event of Default has occurred and is continuing at such time), (B) in the
case of clause (ii) above, when the U.S. Credit Exposure of all U.S. Lenders
does not exceed the lesser of (x) the Borrowing Base minus the Multicurrency
Exposure of all the Multicurrency Lenders and (y) the Total U.S. Commitment, as
applicable, for 5 consecutive Business Days, (C) in the case of clause (iii)
above, when the Aggregate Credit Exposure does not exceed the lesser of (x) the
Borrowing Base and (y) the Total Commitment, as applicable, for 5 consecutive
Business Days or (D) in the case of clause (iv) above, such cash collateral
shall no longer be required pursuant to the applicable provision hereof.
(l)    Reporting. Unless otherwise requested by the Administrative Agent, each
Issuing Bank shall (i) provide to the Administrative Agent copies of any notice
received from the Company pursuant to Section 2.06(b) no later than the Business
Day after receipt thereof and (ii) report in writing to the Administrative Agent
(A) on the first Business Day of each week, the activity for each day during the
immediately preceding week in respect of Letters of Credit issued by it,
including all issuances, extensions, amendments and renewals, all expirations
and cancellations and all disbursements and reimbursements, (B) on or prior to
each Business Day on which such Issuing Bank expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance, amendment, renewal or
extension, whether such Letter of Credit is a trade, financial or performance
Letter of Credit, whether such Letter of Credit is denominated in Dollars or
other Approved Foreign Currency and the aggregate face amount and Currency of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and whether the amount thereof changed), and no Issuing Bank shall be
permitted to issue, amend, renew or extend such Letter of Credit without first
obtaining written confirmation from the Administrative Agent that such issuance,
amendment, renewal or extension is then permitted by the terms of this
Agreement, (C) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date of such LC Disbursement and the amount and currency of
such LC Disbursement and (D) on any other Business Day, such other information
as the Administrative Agent shall reasonably request, including but not limited
to prompt verification of such information as may be requested by the
Administrative Agent.
Section 2.07.    Funding of Borrowings.
(a)    By Lenders. Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds by
2:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders in an amount
equal to such Lender's U.S. Applicable Percentage or Applicable Multicurrency
Percentage, as applicable; provided that, Swingline Loans shall be made as
provided in Section 2.05. The Administrative Agent will make such Loans
available to the Company by promptly crediting the amounts so received, in like
funds, to an account as may be specified in a Borrowing Request, which account
is reasonably acceptable to the Administrative Agent; provided that ABR
Revolving Loans made to finance the reimbursement of (i) an LC Disbursement as
provided in Section 2.06(f) shall be remitted by the Administrative Agent to the
Issuing Bank and (ii) a Protective Advance shall be retained by the
Administrative Agent.
(b)    Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender's
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption and in its sole
discretion, make available to the Company a corresponding amount. In such event,
if a Lender has not in fact made its share of the applicable Borrowing available
to the Administrative Agent, then the applicable Lender and the Company agree
(severally and not jointly) to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (i) in the case of such
Lender, the greater of the Federal Funds Effective Rate and a rate determined by
the Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Company, the interest rate applicable to
ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender's Loan included in such Borrowing.
Nothing herein shall limit the rights of the Company against any Lender that
fails to make Loans hereunder and each Lender agrees that, to the extent that
the Company was required to make any payments pursuant to this Section 2.07(b)
on account of the failure by such Lender to make Loans hereunder, it shall
promptly reimburse the Company for such amounts and such reimbursement shall
constitute a Loan by such Lender included in the applicable Borrowing.
Section 2.08.    Interest Elections.
(a)    Conversion and Continuation. Each Revolving Borrowing initially shall be
of the Type specified in the applicable Borrowing Request and, in the case of a
Eurocurrency Borrowing, shall have an initial Interest Period as specified in
such Borrowing Request or as otherwise provided in Section 2.03. Thereafter, the
Company may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section; provided, however, that (i) a
Borrowing denominated in one Currency may not be converted to a Borrowing in a
different Currency and (ii) a Eurocurrency Borrowing denominated in an Approved
Foreign Currency may not be converted to a Borrowing of a different Type.
Subject to the foregoing, the Company may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings or
Protective Advances, which may not be converted or continued.
(b)    Delivery of Interest Election Request. To make an election pursuant to
this Section, the Company shall notify the Administrative Agent of such election
by telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Company was requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile or by other electronic
transmission to the Administrative Agent of a written Interest Election Request
substantially in the form of Exhibit F signed by the Company.
(c)    Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term "Interest Period"
and permitted under Section 2.02(d).
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month's duration.
(d)    Notice to the Lenders. Promptly following receipt of an Interest Election
Request, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender's portion of each resulting Borrowing.
(e)    Automatic Conversions. If the Company fails to deliver a timely Interest
Election Request with respect to a Eurocurrency Borrowing prior to the end of
the Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, (i) if such Borrowing is denominated in Dollars, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing and
(ii) if such Borrowing is denominated in an Approved Foreign Currency, the
Company shall be deemed to have selected an Interest Period of one month's
duration.
(f)    Limitation on Election. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Company, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing denominated in
Dollars may be converted to or continued as a Eurocurrency Borrowing and (ii)
unless repaid, (A) each Eurocurrency Borrowing denominated in Dollars shall be
converted to an ABR Borrowing and (B) each Eurocurrency Borrowing denominated in
an Approved Foreign Currency shall be continued as a Eurocurrency Borrowing with
an Interest Period of one month's duration, in each case, at the end of the
Interest Period applicable thereto.
Section 2.09.    Termination, Reduction and Increase of Commitments.
(a)    Maturity Date. Unless previously terminated, all Commitments shall
terminate on the Maturity Date.
(b)    Optional Termination. The Company may at any time terminate the
Commitments upon (i) the payment in full of all outstanding Loans, together with
accrued and unpaid interest hereunder, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a backup standby letter of
credit satisfactory to the Administrative Agent) equal to 105% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees and (iv) the payment in full of all reimbursable expenses and other
Obligations (other than Unliquidated Obligations) together with accrued and
unpaid interest thereon.
(c)    Optional Reduction. The Company may from time to time reduce, the
Commitments, including either the U.S. Commitments or the Multicurrency
Commitments or both; provided, that (i) each reduction of the Commitments shall
be in an amount that is an integral multiple of $1,000,000 and not less than
$10,000,000, (ii) the Commitments may not be reduced below the Dollar amount set
forth in either Section 2.05(a)(i) or Section 2.06(c)(i) unless, in each case,
such amounts are also proportionally reduced, (iii) the Company shall not reduce
the Commitments if, after giving effect to any concurrent prepayment of the
Loans in accordance with Section 2.10 or Section 2.11, the Aggregate Credit
Exposure would exceed the lesser of the Total Commitment and the Borrowing Base,
(iv) the Company shall not reduce the U.S. Commitments if, after giving effect
to any concurrent prepayment of the U.S. Loans in accordance with Section 2.10
or Section 2.11, the U.S. Credit Exposure of all U.S. Lenders would exceed the
lesser of the Total U.S. Commitment and the Borrowing Base minus the
Multicurrency Exposure of all Multicurrency Lenders, and (v) the Company shall
not reduce the Multicurrency Commitments if, after giving effect to any
concurrent prepayment of the Multicurrency Loans in accordance with Section 2.10
or Section 2.11, the Multicurrency Exposure of all Multicurrency Lenders would
exceed the lesser of the Total Multicurrency Commitment and the Borrowing Base
minus the U.S. Credit Exposure of all U.S. Lenders.
(d)    Notice of Termination or Reduction. The Company shall notify the
Administrative Agent of (i) any election to terminate or reduce the Commitments
or reduce the U.S. Commitments or the Multicurrency Commitments or reduce both
under paragraph (b) or (c) of this Section 2.09 and (ii) in the case of a
reduction, the amount of such reduction, at least three Business Days prior to
the effective date of such termination or reduction, specifying such election,
the aggregate amount of a reduction and any allocation as aforesaid, and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Company pursuant to this Section 2.09(d) shall be
irrevocable; provided, that a notice of termination of the Commitments delivered
by the Company may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Company (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the U.S. Commitments
shall be made ratably among the U.S. Lenders in accordance with their respective
U.S. Commitments. Each reduction of the Multicurrency Commitments shall be made
ratably among the Multicurrency Lenders in accordance with their respective
Multicurrency Commitments.
(e)    Increase of Commitments. The Company shall have the right to increase the
Total U.S. Commitment one or more times by obtaining additional U.S. Commitments
to be provided on the same terms as herein set forth with respect to the
existing U.S. Commitments, either from one or more of the U.S. Lenders or
another one or more lending institutions (each such lending institution a "New
Lender") provided that: (i) each increase shall be in a minimum amount of
$25,000,000, (ii) the Company may make a maximum of 6 such requests for
increases under this Section 2.09(e), (iii) the Total U.S. Commitments may not
be increased in excess of $1,300,000,000 under this Section 2.09(e), (iv) no
Default shall exist on the effective date of the increase or would result
therefrom (including any Event of Default arising as a result of a failure to
comply with the limitation on Indebtedness provisions contained in the Covered
Note Documents); (v) no U.S. Lender shall have any obligation to increase its
U.S. Commitment unless it is a party to an Increased Commitment Supplement; and
(vi) the Administrative Agent shall have approved of any such New Lender, such
approval not to be unreasonably withheld or delayed. Subject to the foregoing
provisions, an increase in the U.S. Commitments made in accordance with this
Section shall become effective on the date Administrative Agent receives: (i) a
properly completed Increased Commitment Supplement executed by the Loan Parties
and the U.S. Lenders willing to increase their respective U.S. Commitments or
the New Lenders (if any) or by a combination of the foregoing and (ii) if
requested by the Administrative Agent, legal opinions, in form and substance,
and from counsel, reasonably satisfactory to the Administrative Agent with
respect thereto. Administrative Agent shall promptly execute any Increased
Commitment Supplement so delivered in accordance with this Section and deliver a
copy thereof to the other U.S. Lenders. If all existing U.S. Lenders shall not
have provided their pro rata portion of the requested increase, then after
giving effect to the requested increase the outstanding U.S. Revolving Loans may
not be held pro rata in accordance with the new U.S. Commitments. On the
Business Day following any such increase, all outstanding ABR Revolving Loans
shall be reallocated among the U.S. Lenders (including any New Lenders) in
accordance with the U.S. Lenders' respective revised U.S. Applicable
Percentages. Eurocurrency Borrowings shall not be reallocated among the U.S.
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase. Any advances made under this Section by a U.S.
Lender shall be deemed to be a purchase of a corresponding amount of the U.S.
Revolving Loans of the U.S. Lender or U.S. Lenders who shall receive such
advances. The U.S. Commitments of the U.S. Lenders who do not agree to increase
their U.S. Commitments cannot be reduced or otherwise changed pursuant to this
Section.
Section 2.10.    Repayment of Loans; Evidence of Debt.
(a)    Promise to Pay. The Company hereby unconditionally promises to pay (i) to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Revolving Loan of such Lender on the Maturity Date,
(ii) to the Administrative Agent the then unpaid amount of each Protective
Advance on the earliest of (A) the Maturity Date, (B) the day that is 30 days
after the making of such Protective Advance (or if such day is not a Business
Day, the next succeeding Business Day) and (C) demand by the Administrative
Agent and (iii) to the Swingline Lender the then unpaid principal amount of each
Swingline Loan on the earlier of the Maturity Date and the date that is the
seventh day (or if such day is not a Business Day, the next succeeding Business
Day) after such Swingline Loan is made, provided that on each date that a
Revolving Borrowing is made by the Company, the Company shall repay all
Swingline Loans then outstanding.
(b)    Lender Records. Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Company to
such Lender resulting from each Loan made by such Lender, including the amounts
and Currency of principal and interest payable and paid to such Lender from time
to time hereunder.
(c)    Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount and Currency of each Loan made
hereunder, the Class and Type thereof and the Interest Period applicable
thereto, (ii) the amount and Currency of any principal or interest due and
payable or to become due and payable from the Company to each Lender hereunder
and (iii) the amount and Currency of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.
(d)    Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Company to repay the Loans and pay interest thereon in accordance with the terms
of this Agreement.
(e)    Request for a Note. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Company shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent and the Company.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 9.04) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns). Each Lender shall return to the Borrower
any promissory note issued to such Lender promptly following date after which
the Administrative Agent releases its Liens in the Collateral pursuant to
Section 9.02(d)(i)(A) and each Lender is released from its obligations to make
further extensions of credit hereunder.
Section 2.11.    Prepayment of Loans.
(a)    Optional Prepayments. The Company shall have the right at any time and
from time to time to prepay any Borrowing in whole or in part, without premium
or penalty, subject to Section 2.16, and prior notice in accordance with
paragraph (d) of this Section.
(b)    Mandatory Prepayments and Cash Collateralization. In the event and on
such occasion that:
(i)    the U.S. Credit Exposure of any U.S. Lender exceeds such U.S. Lender's
U.S. Commitment;
(ii)    the Aggregate Credit Exposures of all Lenders exceeds the lesser of (x)
Total Commitment or (y) the Borrowing Base;
(iii)    the Dollar Equivalent of the Multicurrency Exposure of any
Multicurrency Lender exceeds (i) 105% of such Lender's Multicurrency Commitment
as then in effect at any point in time or (ii) 100% but less than 105% of such
Lender's Multicurrency Commitment as then in effect for a period of 10
consecutive Business Days;
(iv)    the U.S. Credit Exposure of all U.S. Lenders exceeds the lesser of
(x) Total U.S. Commitment or (y) the Borrowing Base minus the Multicurrency
Exposure of all Multicurrency Lenders;
(v)    the Dollar Equivalent of the aggregate Multicurrency Exposures of all
Multicurrency Lenders exceeds the lesser of (x) (i) 105% of the Total
Multicurrency Commitment as then in effect at any point in time or (ii) 100% but
less than 105% of the Total Multicurrency Commitment as then in effect for a
period of 10 consecutive Business Days, or (y) the Borrowing Base minus the U.S.
Credit Exposure of all U.S. Lenders; or
(vi)    the sum of the U.S. Credit Exposure and the Dollar Equivalent of
Multicurrency Exposure of any Lender exceeds the sum of such Lender's U.S.
Commitment and Multicurrency Commitment;
the Company shall promptly (and in any event within one (1) Business Day of the
occurrence thereof) prepay the Revolving Loans and/or Swingline Loans (and/or
provide cash collateral for LC Exposure as specified in Section 2.06(k)) in an
aggregate amount equal to (1) in the case of clauses (b)(i), (b)(ii), (b)(iv)
and (b)(vi) of this Section, such excess, (2) in the case of clause (b)(iii) of
this Section, the amount by which the Dollar Equivalent of the Multicurrency
Exposure of any Multicurrency Lender exceeds such Multicurrency Lender's
Multicurrency Commitment and (3) in the case of clause (b)(v) of this Section,
the amount by which the Multicurrency Exposures of all Multicurrency Lenders
exceeds the lesser of (x) Total Multicurrency Commitment or (y) the Borrowing
Base minus the U.S. Credit Exposure of all U.S. Lenders. If the Company is
required to provide (and has provided the required amount of) cash collateral
pursuant to this Section 2.11(b) and such excess is subsequently reduced, cash
collateral in an amount equal to the lesser of (x) any such reduction and (y)
the amount of such cash collateral (to the extent not applied as set forth in
Section 2.06(k)) shall be returned to the Company within two Business Days after
any such reduction.
(c)    Application of Prepayments. All such amounts pursuant to Section 2.11(b)
and relating to U.S. Credit Exposures shall be applied, first to prepay any
Protective Advances that may be outstanding, pro rata, second to prepay the
Swingline Loans , third to prepay the U.S. Revolving Loans without a
corresponding reduction in the Total U.S. Commitment and fourth, to cash
collateralize outstanding LC Exposure. All such amounts pursuant to Section
2.11(b) and relating to Multicurrency Exposures shall be applied to prepay the
Multicurrency Loans without a corresponding reduction in the Total Multicurrency
Commitment.
(d)    Notice of Prepayment. The Company shall notify the Administrative Agent
(and, in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile or by other electronic transmission) of any
prepayment hereunder (i) in the case of prepayment of a Eurocurrency Borrowing,
not later than 10:00 a.m., New York City time (or, in the case of a Borrowing
denominated in an Approved Foreign Currency, 11:00 a.m., London time), three
Business Days before the date of prepayment, (ii) in the case of prepayment of
an ABR Borrowing, not later than 10:00 a.m., New York City time, one Business
Day before the date of prepayment or (iii) in the case of prepayment of a
Swingline Loan, not later than 11:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid (specifying the Currency thereof) and, in the case of a mandatory
prepayment, set forth a reasonably detailed calculation of the amount of such
prepayment, provided that a notice of optional prepayment may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or any other
event, in which case such notice of prepayment may be revoked by the Company (by
notice to the Administrative Agent on or prior to the specified date) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans) the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial voluntary prepayment of
any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type and Currency as
provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.
Section 2.12.    Fees.
(a)    Commitment Fee. The Company agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average daily amount of the Available Commitment of such
Lender during the period from and including the Effective Date to but excluding
the Maturity Date. Accrued commitment fees shall be payable in arrears on the
last Business Day of each March, June, September and December of each year and
on the Maturity Date, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed.
(b)    Letter of Credit Participation Fee. The Company agrees to pay to the
Administrative Agent for the account of each U.S. Lender a participation fee
with respect to its participations in Letters of Credit, which shall accrue at
the same Applicable Rate used to determine the interest rate applicable to
Eurocurrency Loans on the average daily amount of such U.S. Lender's LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the Maturity Date and the date on which such U.S. Lender ceases to have
any LC Exposure.
(c)    Issuing Bank Fees. The Company agrees to pay to each Issuing Bank (i) a
fronting fee, which shall accrue at the rate of 0.125% per annum on the average
daily amount of the LC Exposure attributable to Letters of Credit issued by it
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the Maturity Date and the date on which there ceases to be any LC
Exposure under such Letters of Credit and (ii) such Issuing Bank's standard fees
with respect to the issuance, amendment, renewal, extension, cancellation or
conversion of any Letter of Credit issued by it or processing of drawings
thereunder.
(d)    Payment of Letter of Credit Fees. Participation fees and fronting fees
accrued through and including the last day of each calendar quarter shall be
payable on the last Business Day of each March, June, September and December of
each year; provided that all such fees shall be payable on the Maturity Date and
any such fees accruing after the Maturity Date shall be payable on demand. Any
other fees payable to the Issuing Bank pursuant to this paragraph shall be
payable within 10 days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed.
(e)    Administrative Agent Fees. The Company agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Company and the Administrative
Agent.
(f)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent (or to any
Issuing Bank, in the case of fees payable to it) for distribution, in the case
of commitment fees and participation fees, to the Lenders. Fees paid shall not
be refundable under any circumstances.
Section 2.13.    Interest.
(a)    ABR Loans. The Loans comprising each ABR Borrowing (including each
Swingline Loan and Protective Advance) shall bear interest at the Alternate Base
Rate plus the Applicable Rate.
(b)    Eurocurrency Loans. The Loans comprising each Eurocurrency Borrowing
shall bear interest at the Adjusted Eurocurrency Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.
(c)    Default Interest. Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Company hereunder
is not paid when due, whether at stated maturity, by mandatory prepayment, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% per annum plus the rate otherwise applicable to such
Loan as provided in the preceding paragraphs of this Section or (ii) in the case
of any other amount, 2% per annum plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section. Automatically at any time when the
Company is in default in the payment of any amount of principal due hereunder or
when an Event of Default of the type described in Section 7.01(h) or (i) exists
and, at the election of the Administrative Agent or the Required Lenders,
whenever any other Event of Default is continuing, all outstanding Loans and
other Obligations shall bear interest: (i) with respect to the Loans, at 2% per
annum plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
per annum plus the rate applicable to ABR Loans as provided in paragraph (a) of
this Section.
(d)    Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the
Maturity Date), accrued interest on the principal amount repaid or prepaid shall
be payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the rate announced
by Rabobank Nederland as its "base" rate shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted Eurocurrency Rate or
Eurocurrency Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
Section 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted Eurocurrency Rate or the Eurocurrency Rate,
as applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted Eurocurrency Rate or the Eurocurrency Rate, as applicable, for such
Interest Period will not adequately and fairly reflect the cost to such Lenders
of making or maintaining their Loans included in such Borrowing for such
Interest Period;
then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or facsimile or by other electronic transmission as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing denominated in Dollars to, or continuation of any such Borrowing
as, a Eurocurrency Borrowing shall be ineffective and such Borrowing (unless
prepaid) shall be converted to, or continued as, an ABR Borrowing, (ii) any
Interest Election Request that requests an Interest Period of other than one
month for a Borrowing denominated in an Approved Foreign Currency shall be
ineffective and such Borrowing (unless prepaid) shall be continued with an
Interest Period of one month, (iii) if any Borrowing Request with respect to a
Borrowing denominated in Dollars requests a Eurocurrency Borrowing, such
Borrowing shall be made as an ABR Borrowing and (iv) if any Borrowing Request
requests a Borrowing denominated in an Approved Foreign Currency, such Borrowing
shall have an Interest Period of one month.
Section 2.15.    Increased Costs.
(a)    Change in Law. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of, deposits with or for
the account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted Eurocurrency Rate) or any Issuing Bank;
(ii)    subject any Lender or any Issuing Bank to any (or any increase in any)
Other Connection Taxes with respect to this Agreement or any other Loan
Document, any Letter of Credit, or any participation in a Letter of Credit or
any Loan made or Letter of Credit issued by it, except any such Taxes imposed on
or measured by its net income or profits (however denominated) or franchise
Taxes imposed in lieu of net income or profits Taxes; or
(iii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost, or expense affecting this Agreement or Eurocurrency
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan, or in the case of clause
(ii), any Loan, (or of maintaining its obligation to make any such Loan) or to
increase the cost to such Lender or such Issuing Bank of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or such Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Company will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.
(b)    Capital Adequacy. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender's or such
Issuing Bank's capital or on the capital of such Lender's or such Issuing Bank's
holding company, if any, as a consequence of this Agreement or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such Issuing Bank, to a level below that which such Lender
or such Issuing Bank or such Lender's or such Issuing Bank's holding company
could have achieved but for such Change in Law (taking into consideration such
Lender's or such Issuing Bank's policies and the policies of such Lender's or
such Issuing Bank's holding company with respect to capital adequacy), then from
time to time the Company will pay to such Lender or such Issuing Bank, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender's or such Issuing Bank's holding company for
any such reduction suffered.
(c)    Delivery of Certificate. A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail calculations of the amount or amounts
necessary to compensate such Lender or such Issuing Bank or their respective
holding companies, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Company and shall be conclusive absent
manifest error. The Company shall pay such Lender or such Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.
(d)    No Waiver; Limitation on Compensation. Failure or delay on the part of
any Lender or any Issuing Bank to demand compensation pursuant to this Section
shall not constitute a waiver of such Lender's or such Issuing Bank's right to
demand such compensation, provided that the Company shall not be required to
compensate a Lender or an Issuing Bank pursuant to this Section for any
increased costs or reductions incurred more than 270 days prior to the date that
such Lender or such Issuing Bank, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions and of such
Lender's or such Issuing Bank's intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof; provided, further,
that the Company shall only be required to compensate a Lender or an Issuing
Bank pursuant to this Section for any increased costs or reductions if such
Lender generally requires its similarly situated borrowers to make such payments
under comparable provisions of other financing agreements.
(e)    Illegality of Multicurrency Loans. Notwithstanding any other provision of
this Agreement, if, after the date hereof, (x) any Change in Law shall make it
unlawful for any Multicurrency Lender to make or maintain any Multicurrency Loan
denominated in an Approved Foreign Currency (other than in Dollars) or to give
effect to its obligations as contemplated hereby with respect to any
Multicurrency Loan denominated in an Approved Foreign Currency (other than in
Dollars) or (y) there shall have occurred any change in national or
international financial, political or economic conditions (including the
imposition of or any change in exchange controls, but excluding conditions
otherwise covered by this Section 2.15) or currency exchange rates which would
make it impracticable for the Multicurrency Lenders to make or maintain any
Multicurrency Loan denominated in an Approved Foreign Currency (other than in
Dollars) to, or for the account of, the Company, then, by written notice to the
Company and to the Administrative Agent:
(i)    such Multicurrency Lender or Multicurrency Lenders may declare that such
Multicurrency Loans denominated in such Approved Foreign Currency (other than in
Dollars) will not thereafter (for the duration of such unlawfulness) be made by
such Multicurrency Lender or Multicurrency Lenders hereunder (or be continued
for additional Interest Periods), whereupon any request for a Multicurrency Loan
denominated in such affected Approved Foreign Currency (other than in Dollars)
or to continue a Multicurrency Loan denominated in such affected Approved
Foreign Currency (other than in Dollars), as the case may be, for an additional
Interest Period shall, as to such Multicurrency Lender or Multicurrency Lenders
only, be of no force and effect, unless such declaration shall be subsequently
withdrawn; and
(ii)    such Multicurrency Lender may require that any outstanding Multicurrency
Loan denominated in such affected Approved Foreign Currency (other than in
Dollars), made by it be converted to a Eurocurrency Loan or ABR Loan denominated
in Dollars, as the case may be (unless repaid by the Company as described
below), in which event any such Multicurrency Loan denominated in such affected
Approved Foreign Currency (other than in Dollars), shall be converted to a
Eurocurrency Loan or ABR Loan denominated in Dollars, as the case may be, as of
the effective date of such notice as provided in Section 2.15(f) and at the Spot
Selling Rate on the date of such conversion or, at the option of the Company,
repaid on the last day of the then current Interest Period with respect thereto
or, if earlier, the date on which the applicable notice becomes effective.
If any Multicurrency Lender shall exercise its rights under (i) or (ii) above,
all payments and prepayments of principal that would otherwise have been applied
to repay such converted Multicurrency Loan denominated in the affected Approved
Foreign Currency (other than in Dollars) of such Multicurrency Lender shall
instead be applied to repay the Eurocurrency Loans or ABR Loans denominated in
Dollars, as the case may be, made by such Multicurrency Lender resulting from
such conversion. For purposes of this paragraph (e), a notice to the Company by
any Multicurrency Lender shall be effective as to each Multicurrency Loan
denominated in the affected Approved Foreign Currency (other than in Dollars)
made by such Multicurrency Lender, if lawful, on the last day of the Interest
Period, if any, currently applicable to such Multicurrency Loan; in all other
cases such notice shall be effective on the date of receipt thereof by the
Company.
Section 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurocurrency Loan (or to convert any ABR Loan into a Eurocurrency
Loan) on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.09(d) and is revoked in
accordance therewith) or (d) the assignment of any Eurocurrency Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Company to replace a Lender pursuant to Section 2.19(b), then, in
any such event, the Company shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurocurrency Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted Eurocurrency Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for deposits in
the applicable Currency of a comparable amount and period from other banks in
the eurocurrency market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay such Lender the amount shown as due on any such certificate
within 10 days after the Company's receipt thereof.
Section 2.17.    Taxes.
(a)    Gross Up. Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made free and
clear of and without reduction or withholding for any Indemnified Taxes or Other
Taxes; provided that if any applicable law including FATCA (as determined in the
good faith discretion of an applicable Withholding Agent (as defined below))
requires the deduction or withholding of any Tax from any such payment
(including, for the avoidance of doubt, any such deduction or withholding
required to be made by the applicable Loan Party or the Administrative Agent,
or, in the case of any Lender that is treated as a partnership for U.S. federal
income tax purposes, by such Lender for the account of any of its direct or
indirect beneficial owners), the applicable Loan Party, the Administrative
Agent, the Lender or the applicable direct or indirect beneficial owner of a
Lender that is treated as a partnership for U.S. federal income tax purposes
(any such person a "Withholding Agent") shall make such deductions and timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax or Other
Tax, then the sum payable by the applicable Loan Party shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender, any Issuing Bank or its beneficial owner, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made.
(b)    Payment of Other Taxes. Without limiting the provisions of paragraph (a)
above, the Loan Parties shall timely pay, or at the option of and upon written
request from the Administrative Agent timely reimburse it for the payment of any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.
(c)    Indemnity. The Loan Parties shall jointly and severally indemnify the
Administrative Agent, each Lender and each Issuing Bank, within 10 days after
receipt of the certificate described below, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable by the Administrative Agent, such Lender (for its beneficial owner) or
each Issuing Bank, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate, setting forth in reasonable detail
calculations of the amount of such payment or liability delivered to the Company
by a Lender or an Issuing Bank (with a copy to the Administrative Agent), or by
the Administrative Agent on its own behalf or on behalf of a Lender or the
Issuing Bank, shall be conclusive absent manifest error.
(d)    Excluded Taxes. Each Lender shall indemnify the Administrative Agent
within 10 days after demand therefor, for the full amount of any Excluded Taxes
attributable to such Lender that are payable or paid by the Administrative
Agent, and reasonable expenses arising therefrom or with respect thereto,
whether or not such Excluded Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
(e)    Receipts. As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Loan Parties to a Governmental Authority, the Company
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(f)    Fee Receiver. Each Fee Receiver hereby represents that it is a Permitted
Fee Receiver and agrees to update Internal Revenue Service Form W-9 (or its
successor form) or applicable Internal Revenue Service Form W-8 (or its
successor form) upon any change in such Person's circumstances or if such form
expires or becomes inaccurate or obsolete, and to promptly notify the Company
and the Administrative Agent if such Person becomes legally ineligible to
provide such form.
(g)    Status of Foreign Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of any applicable withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
(with a copy to the Administrative Agent), at the time or times reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding tax other than the U.S. federal withholding tax, the
completion, execution and submission of such forms shall not be required if in
the Foreign Lender's judgment such completion, execution or submission would
subject such Foreign Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Foreign
Lender. Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person, any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Company and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the request of the Company or the Administrative
Agent), whichever of the following is applicable:
(i)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, claiming eligibility for benefits of an income tax
treaty to which the United States of America is a party,
(ii)    duly completed copies of Internal Revenue Service Form W-8ECI,
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate
substantially in the Form of Exhibit G to the effect that such Foreign Lender is
not (A) a "bank" within the meaning of section 881(c)(3)(A) of the Code, (B) a
"10 percent shareholder" of the Company within the meaning of section
881(c)(3)(B) of the Code, (C) a "controlled foreign corporation" described in
section 881(c)(3)(C) of the Code and (D) the interest payment in question are
not effectively connected with the United States trade or business conducted by
such Lender (a "U.S. Tax Compliance Certificate") and (y) duly completed copies
of Internal Revenue Service Form W-8BEN or W-8BEN-E, as applicable,
(iv)    to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), an Internal Revenue Service Form W-8IMY, accompanied by
a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance Certificate, Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that, if the Foreign Lender is a partnership (and not a participating
Lender) and one or more beneficial owners of such Foreign Lender are claiming
the portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate on behalf of each such beneficial owner, or
(v)    any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made.
Each Lender agrees that if any form or certification previously delivered by it
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Company and the Administrative Agent in
writing of its legal inability to do so.
(h)    Refund. If the Administrative Agent, a Lender or an Issuing Bank
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified pursuant to
this Section (including additional amounts paid by any Loan Party pursuant to
this Section), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Indemnified Taxes or Other Taxes giving rise to such
refund), net of all reasonable out-of-pocket expenses (including any Taxes) of
the Administrative Agent, such Lender or such Issuing Bank, as the case may be,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that such indemnifying party,
upon the request of the Administrative Agent, such Lender or such Issuing Bank,
agrees to repay the amount paid over pursuant to this Section 2.17(h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or such Issuing Bank in the
event the Administrative Agent, such Lender or such Issuing Bank is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will any Issuing Bank or Lender
be required to pay any amount to any Loan Party the payment of which would place
such Issuing Bank or such Lender in a less favorable net after-Tax position than
such Issuing Bank or such Lender would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This paragraph shall not be construed to require the Administrative Agent, any
Issuing Bank or any Lender to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Company or
any other Person.
(i)    FATCA. If a payment made to a Lender hereunder would be subject to United
States Federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent, at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company or the Administrative
Agent to comply with its obligations under FATCA, to determine that such Lender
has complied with such Lender's obligations under FATCA or to determine the
amount to deduct and withhold from such payment.
(j)    Survival. Each party's obligations under this Section 2.17 shall survive
termination of the Loan Documents and payment of any obligations thereunder.
Section 2.18.    Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
(a)    Payments Generally. The Company shall make each payment required to be
made by them hereunder (whether of principal, interest, fees or reimbursements
of LC Disbursements, or of amounts payable under Section 2.15, 2.16, 2.17 or
9.03, or otherwise) at or prior to the time expressly required hereunder or
under any other Loan Document for such payment (or, if no such time is expressly
required, prior to 12:00 noon, New York City time), on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices in New York, New York
or at such other address that the Administrative Agent shall advise the Company
in writing, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments under any Loan Document shall be made in
Dollars, except that unless otherwise specified herein or in any other Loan
Document, all payments in respect of Loans (and interest thereon) and LC
Exposures shall be made in the same Currency in which such Loan was made or such
Letter of Credit was issued. Notwithstanding the foregoing, if the Company shall
fail to pay any principal of any Loan when due (whether at stated maturity, by
acceleration, by mandatory prepayment or otherwise), the unpaid portion of such
Loan shall, if such Loan is not denominated in Dollars, automatically be
redenominated in Dollars on the due date thereof (or, if such due date is a day
other than the last day of the Interest Period therefor, on the last day of such
Interest Period) in an amount equal to the Dollar Equivalent thereof on the date
of such redenomination and such principal shall be payable on demand; and if the
Company shall fail to pay any interest on any Loan that is not denominated in
Dollars, such interest shall automatically be redenominated in Dollars on the
due date therefor (or, if such due date is a day other than the last day of the
Interest Period therefor, on the last day of such Interest Period) in an amount
equal to the Dollar Equivalent thereof on the date of such redenomination and
such interest shall be payable on demand.
(b)    Application of Proceeds of Collateral. Any proceeds of Collateral or any
other amounts received by the Administrative Agent (i) not constituting either
(A) a specific payment of principal, interest, fees or other sum payable under
the Loan Documents (which shall be applied as specified by the Company), (B) a
mandatory prepayment (which shall be applied in accordance with Section 2.11),
(C) amounts to be used to cash collateralize LC Exposures, (D) amounts to be
used to pay in full all Obligations owing to a Lender who is terminating its
rights as a Lender under this Agreement pursuant to, or in connection with, a
Permitted Amendment under Section 9.02(e), or (ii) after an Event of Default has
occurred and is continuing and the Administrative Agent so elects or the
Required Lenders so direct, such funds shall be applied, subject to the
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent any
Issuing Bank or the Swingline Lender under any Loan Document (other than in
connection with Banking Services or Swap Obligations), second, to pay any fees
or expense reimbursements then due to the Lenders from the Loan Parties (other
than in connection with Banking Services or Swap Obligations), third, to pay
interest due in respect of the Protective Advances, fourth, to pay the principal
of the Protective Advances, fifth, to pay interest then due and payable on the
Loans (other than the Protective Advances) and unreimbursed LC Disbursements
ratably, sixth, to prepay principal on the Loans (other than the Protective
Advances) and unreimbursed LC Disbursements ratably, seventh, to pay an amount
to the Administrative Agent equal to one hundred five percent (105%) of the
aggregate undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of any unpaid LC Disbursements, to be held as cash collateral
for such Obligations, eighth, to payment of any amounts owing with respect to
Banking Services and Swap Obligations (in each case, to the extent constituting
Secured Obligations) and ninth, to the payment of any other Secured Obligation
due to the Administrative Agent or any Lender by the Loan Parties.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Company, or unless a Default has occurred and is continuing,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurocurrency Loan of a Class, except (a) on the expiration date
of the Interest Period applicable to any such Eurocurrency Loan or (b) in the
event, and only to the extent, that there are no outstanding ABR Loans of the
same Class and, in any such event, the Company shall pay the break funding
payment required in accordance with Section 2.16. The Administrative Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the Secured
Obligations. Notwithstanding anything to the contrary contained in this Section
2.18(b), Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or such Loan Party's assets.
(c)    Pro Rata Requirement. Except to the extent otherwise provided herein,
including with respect to any payments made pursuant to Section 9.02(e): (i)
each Borrowing from the Lenders under Section 2.01 hereof shall be made from the
relevant Lenders, each payment of Commitment Fees or of participation fees under
Section 2.12 hereof in respect of the Commitment shall be made for account of
the relevant Lenders, and each termination or reduction of the amount of the
Commitment under Section 2.09 hereof shall be applied to the Commitments of the
relevant Lenders, pro rata according to the amounts of their respective
Commitments; (ii) the making, conversion and continuation of Loans of a
particular Type and Currency (other than conversions provided for by Section
2.14 hereof) shall be made pro rata among the relevant Lenders according to the
amounts of their respective Commitments (in the case of the making of Loans) or
their respective Loans (in the case of conversions and continuations of Loans);
and (iii) each payment or prepayment of principal of Dollar Loans or of
Multicurrency Loans, or interest thereon, by the Company shall be made for the
account of the Lenders pro rata in accordance with their respective Applicable
U.S. Percentages or Applicable Multicurrency Percentages, as the case may be.
(d)    Automatic Borrowing; Deduction from Deposit Accounts. At the election of
the Administrative Agent, all payments of principal, interest, LC Disbursements,
fees, premiums, reimbursable expenses (including, without limitation, all
reimbursement for fees and expenses pursuant to Section 9.03), and other sums
payable under the Loan Documents that are not paid when due in accordance with
the Loan Documents, may be paid from the proceeds of Borrowings made hereunder
whether made following a request by the Company pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of the Company maintained with the Administrative Agent. The Company
hereby irrevocably authorizes, solely to the extent a payment is not paid by a
Loan Party by the required time set forth in the Loan Documents (i) the
Administrative Agent to make a Borrowing in the name of the Company for the
purpose of paying each payment of principal, interest and fees payable by the
Company due hereunder or any other amount due under the Loan Documents and
agrees that all such amounts charged shall constitute Loans (including Swingline
Loans and Protective Advances, but such a Borrowing may only constitute a
Protective Advance if it is to reimburse costs, fees and expenses as described
in Section 9.03) and that all such Borrowings shall be deemed to have been
requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of the Company maintained
with the Administrative Agent for each payment of principal, interest and fees
due hereunder or any other amount due under the Loan Documents.
(e)    Sharing of Setoffs. If any Lender shall, by exercising any right of
set-off or counterclaim or otherwise, obtain payment in respect of any principal
of or interest on any of its Revolving Loans or participations in LC
Disbursements, Swingline Loans or Protective Advances resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its
Revolving Loans, participations in LC Disbursements, Swingline Loans and
Protective Advances and accrued interest thereon then due than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Revolving Loans
and participations in LC Disbursements, Swingline Loans and Protective Advances
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Revolving Loans
and participations in LC Disbursements, Swingline Loans and Protective Advances,
provided that (i) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Company pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans, Commitments or participations in any LC Disbursements to any
assignee or participant, other than to the Company or any Subsidiary or other
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.
(f)    Payments Assumed Made. Unless the Administrative Agent shall have
received notice from the Company, prior to the date on which any payment is due
to the Administrative Agent for the account of a Lender or an Issuing Bank
hereunder, that the Company will not make such payment, the Administrative Agent
may assume that the Company has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to such Lender or
such Issuing Bank, as the case may be, the amount due. In such event, if the
Company has not in fact made such payment, then each of the Lenders and the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
Section 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    Designation of a Different Lending Office. If any Lender or any Issuing
Bank requests compensation under Section 2.15, or if the Company is required to
pay any additional amount to any Lender, Issuing Bank or any Governmental
Authority for the account of any Lender or any Issuing Bank pursuant to Section
2.17, then such Lender or such Issuing Bank shall use reasonable efforts to
designate a different lending office for funding or booking its Loans, LC
Disbursements or participations in LC Disbursements and Loans hereunder (as
applicable) or to assign its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender or such
Issuing Bank, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender or such Issuing Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such Issuing Bank; provided that, upon any such change in any lending
office or assignment, such Lender or such Issuing Bank shall provide or cause to
be delivered to the Administrative Agent and the Company the appropriate forms
specified in and to the extent required by Section 2.17. The Company hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or any
Issuing Bank in connection with any such designation or assignment.
(b)    Replacement of Lenders or Issuing Banks. If any Lender or any Issuing
Bank requests compensation under Section 2.15, or if the Company is required to
pay any additional amount to any Lender, any Issuing Bank or any Governmental
Authority for the account of any Lender or any Issuing Bank pursuant to Section
2.17, or if any Lender becomes a Defaulting Lender, or if any Multicurrency
Lender provides notice of its inability to make Multicurrency Loans denominated
in any Approved Foreign Currency pursuant to Section 2.15(e), then the Company
may, at its sole expense and effort, require such Lender or such Issuing Bank or
any Lender that becomes a Defaulting Lender (each a "Departing Lender"), upon
notice to such party and the Administrative Agent, to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender or another Issuing Bank, if a
Lender or Issuing Bank accepts such assignment); provided that (i) the Company
shall have received the prior written consent of the Administrative Agent, each
Issuing Bank and the Swingline Lender (which consent in each case shall not
unreasonably be withheld), (ii) the Departing Lender shall have received payment
of an amount equal to the outstanding principal of its Loans, LC Disbursements
and participations in LC Disbursements and Loans (as applicable and to the
extent funded), accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Company (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.15 or payments required to be made
pursuant to Section 2.17, such assignment will result in a reduction in such
compensation or payments. A Departing Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or such Issuing Bank or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply.
Section 2.20.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent, any Issuing Bank or any Lender is for any reason compelled to surrender
such payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent, such Issuing Bank or such Lender. The provisions of this
Section 2.20 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent, any Issuing Bank or any
Lender in reliance upon such payment or application of proceeds. The provisions
of this Section 2.20 shall survive the termination of this Agreement.
Section 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    Suspension of Commitment Fees. fees set forth in Section 2.12(a) shall
cease to accrue on the unfunded portion of the Commitment of such Defaulting
Lender;
(b)    Suspension of Voting. the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders or
the Required Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 9.02), provided that
(i) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender which affects such Defaulting Lender differently than
other affected Lenders shall require the consent of such Defaulting Lender,
(ii) the Commitment of a Defaulting Lender cannot be increased without its
consent, (iii) the principal amount of any Loan or LC Disbursement owing to a
Defaulting Lender cannot be forgiven without its consent, and (iv) except as
otherwise provided in the proviso of Section 9.02(b)(iii), the extension of any
maturity date of any Loan or LC Disbursement owing to a Defaulting Lender cannot
be extended without its consent;
(c)    Participation Exposure. if any Swingline Exposure or LC Exposure exists
or any Protective Advance is outstanding at the time a U.S. Lender becomes a
Defaulting Lender then:
(vi)    Reallocation. all or any part of such Swingline Exposure, LC Exposure
and participation interests in such Protective Advance shall be reallocated
among the U.S. Lenders that are not Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent (A) the sum of the U.S.
Credit Exposures of all U.S. Lenders that are not Defaulting Lenders plus such
Defaulting Lender's U.S. Credit Exposure that has not been cash collateralized
pursuant to Sections 2.01(c), 2.04(b), 2.05(c) and 2.06(e) does not exceed the
total of the U.S. Commitments of all U.S. Lenders that are not Defaulting
Lenders (B) the U.S. Credit Exposure of each U.S. Lender that is not a
Defaulting Lender shall not exceed such U.S. Lender's Commitment, and (C) the
conditions set forth in Section 4.02 are satisfied at such time;
(vii)    Payment and Cash Collateralization. if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Company shall
within one Business Day following notice by the Administrative Agent (A) prepay
such Swingline Exposure and Protective Advances and (B) cash collateralize such
Defaulting Lender's LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.06(k) for so long as such LC Exposure is outstanding;
(viii)    Suspension of Letter or Credit Fee. if the Company cash collateralizes
any portion of such Defaulting Lender's LC Exposure pursuant to this paragraph
(c), the Company shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.12(b) with respect to such Defaulting Lender's LC Exposure
during the period such Defaulting Lender's LC Exposure is cash collateralized by
the Company; provided that a Defaulting Lender will be entitled to be paid the
fees paid pursuant to Section 2.12(b) to the extent it has cash collateralized
its LC Exposure;
(ix)    Reallocation of Fees. if the Swingline Exposure, LC Exposure and
participation interests in such Protective Advance of the non-Defaulting Lenders
is reallocated pursuant to this paragraph (c), then the fees payable to the
Lenders pursuant to Section 2.12(a) and Section 2.12(b) shall be adjusted in
accordance with such non-Defaulting Lenders' Applicable Percentage; provided
that a Defaulting Lender will be entitled to be paid the fees paid pursuant to
Section 2.12(b) to the extent it has cash collateralized its LC Exposure; and
(x)    Issuing Banks Entitled to Fees. if any Defaulting Lender's LC Exposure is
neither cash collateralized nor reallocated pursuant to this paragraph (c),
then, without prejudice to any rights or remedies of the Issuing Banks or any
U.S. Lender hereunder, all commitment fees that otherwise would have been
payable to such Defaulting Lender (solely with respect to the portion of such
Defaulting Lender's Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender's LC Exposure shall be payable to the Issuing Banks pro rata based on the
LC Exposure until such LC Exposure is cash collateralized and/or reallocated;
and
(d)    Suspension of Swingline Loans and Letters of Credit. so long as any U.S.
Lender is a Defaulting Lender, the Swingline Lender shall not be required to
fund any Swingline Loan and no Issuing Bank shall be required to issue, amend or
increase any Letter of Credit, unless it is satisfied that the related exposure
will be 100% covered by the U.S. Commitments of the non-Defaulting Lenders
and/or cash collateral provided by the applicable Defaulting Lenders pursuant to
Sections 2.01(c), 2.04(b), 2.05(c) and 2.06(e) or by the Company in accordance
with paragraph (c) of this Section. The participating interests in any such
newly issued or increased Letter of Credit or newly made Swingline Loan shall be
allocated among non-Defaulting Lenders in a manner consistent with paragraph
(c)(i) of this Section (and Defaulting Lenders shall not participate therein).
(e)    Setoff against Defaulting Lenders. Any amount payable to a Defaulting
Lender hereunder (whether on account of principal, interest, fees or otherwise
and including any amount that would otherwise be payable to such Defaulting
Lender pursuant to Section 2.18(c) but excluding Section 2.19(b)) shall, in lieu
of being distributed to such Defaulting Lender, be retained by the
Administrative Agent in a segregated account and, subject to any applicable
requirements of law, be applied at such time or times as may be determined by
the Administrative Agent: (i) first, to the payment of any amounts owing by such
Defaulting Lender to the Administrative Agent hereunder, (ii) second, pro rata,
to the payment of any amounts owing by such Defaulting Lender to the Issuing
Bank or Swingline Lender hereunder, (iii) third, to the funding of any Loan or
the funding or cash collateralization of any participating interest in any
Swingline Loan or Letter of Credit in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent, (iv) fourth, if so determined by the
Administrative Agent and the Company, held in such account as cash collateral
for future funding obligations of the Defaulting Lender under this Agreement,
(v) fifth, pro rata, to the payment of any amounts owing to the Company or the
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by the Company or any Lender against such Defaulting Lender as a result
of such Defaulting Lender's breach of its obligations under this Agreement and
(vi) sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans or reimbursement obligations in respect of LC
Disbursements which a Defaulting Lender has funded its participation obligations
and (y) made at a time when the conditions set forth in Section 4.02 are
satisfied, such payment shall be applied solely to prepay the Loans of, and
reimbursement obligations owed to, all non-Defaulting Lenders pro rata prior to
being applied to the prepayment of any Loans, or reimbursement obligations owed
to, any Defaulting Lender.
(f)    Remedy of Defaulting Lender Status. In the event that each of the
Administrative Agent, the Company, the Issuing Banks and the Swingline Lender
agree that a Defaulting Lender has adequately remedied all matters that caused
such Lender to be a Defaulting Lender, then the Swingline Exposure, LC Exposure
and Applicable Percentage of Protective Advances of the Lenders shall be
readjusted to reflect the inclusion of such Lender's Commitment and on such date
such Lender shall purchase at par such of the Loans of the other Lenders (other
than Swingline Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.
ARTICLE I    
REPRESENTATIONS AND WARRANTIES
Each Loan Party represents and warrants to the Lenders that:
Section 1.06.    Organization; Powers. Each Loan Party and each of its
Restricted Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
Section 1.07.    Authorization; Enforceability. The Transactions are within each
Loan Party's organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
The Loan Documents to which each Loan Party is a party have been duly executed
and delivered by such Loan Party and constitute a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
Section 1.08.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents or required to made with
the SEC, (b) will not violate any Requirement of Law applicable to any Loan
Party or any of its Restricted Subsidiaries, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon any Loan
Party or any of its Restricted Subsidiaries or its assets, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any of
its Restricted Subsidiaries and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party or any of its Restricted
Subsidiaries, except Liens created pursuant to the Loan Documents.
Section 1.09.    Financial Condition; No Material Adverse Change.
(g)    Financial Statements. The Company has heretofore furnished to the
Lenders; (i) its consolidated balance sheet and statements of income,
stockholders equity and cash flows as of and for the fiscal year ended December
28, 2014, reported on by Deloitte & Touche LLP, independent public accountants
and (ii) its consolidated condensed balance sheet and statement of income and
cash flow as of and for the fiscal quarter and the portion of the fiscal year
ended December 28, 2014. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Company and its consolidated Subsidiaries as of such dates and for
such periods in accordance with GAAP, subject to year‑end audit adjustments and
the absence of footnotes in the case of the statements referred to in
clause (ii) above.
(h)    No Material Adverse Change. No event, change or condition has occurred
that has had, or could reasonably be expected to have, a Material Adverse
Effect, since December 28, 2014.
(i)    No Material Undisclosed Liabilities. The Company does not have on the
date of this Agreement any contingent liabilities, liabilities for Taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments in each case that are material and not incurred
in the ordinary course of business, except as referred to or reflected in the
balance sheets as at since December 28, 2014.
Section 1.10.    Properties. Each of the Loan Parties and its Restricted
Subsidiaries has good and indefeasible title to, or valid leasehold interests
in, all its real and personal property material to its business, except for
defects in title that do not materially interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes, free of all Liens other than those permitted by Section 6.02.
Except as could not reasonably be expected to result in a Material Adverse
Effect, each lease and sublease of real property by any Loan Party is valid and
enforceable in accordance with its terms and is in full force and effect, and no
default by any Loan Party or, to the knowledge of any Loan Party, default by any
other party to any such lease or sublease exists.
Section 1.11.    Litigation and Environmental Matters.
(f)    Litigation. There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of any
Loan Party, threatened against or affecting the Company or any of the Restricted
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters), or (ii) that involve this Agreement, the other Loan
Documents or the Transactions.
(g)    Environmental. Except with respect to any matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect (other than the Disclosed Matters), neither the Company nor any
of the Restricted Subsidiaries (i) has failed to comply with any applicable
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any applicable Environmental Law, (ii) has
incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.
(h)    Disclosed Matters. As of the Effective Date, except as set forth on
Schedule 3.06, the Loan Parties reasonably believe that the Disclosed Matters,
individually and in the aggregate, will not have a Material Adverse Effect.
Since the date of this Agreement, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
Section 1.12.    Compliance with Laws and Agreements. Each of the Company and
its Restricted Subsidiaries is in compliance with all Requirements of Law and
all indentures, agreements and other instruments binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect. Without
limiting the generality of the foregoing, no Loan Party, any of its
Subsidiaries, any director or officer or, to the knowledge of any Responsible
Officer of such Loan Party, any employee, agent or Affiliate, is a Person that
is, or is owned or controlled by Persons that are: (i) the subject of any
Sanctions; or (ii) located, organized or resident in a Designated Jurisdiction,
including, without limitation, Cuba, Iran, North Korea, Republic of Sudan,
Crimea and Syria. Each Loan Party, its Subsidiaries and their respective
directors and officers and, to the knowledge of each Responsible Officer of such
Loan Party, their respective employees, agents and Affiliates are in compliance
with applicable Sanctions in all material respects. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance by such Loan Party, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws. None of (a) any Loan
Party, any of its Subsidiaries or any director or officer, or, to the knowledge
of any Responsible Officer of such Loan Party, any employee, agent or Affiliate,
or (b) to the knowledge of any Responsible Officer of a Loan Party, any agent of
any Loan Party, or any Subsidiary of any Loan Party that will act in any
capacity in connection with or benefit from the credit facility established
hereby is in violation of AML Laws or Anti-Corruption Laws. Neither the making
of any Loan or issuance of any Letter of Credit hereunder, the use of proceeds
or any of the foregoing or other transaction contemplated by this Agreement will
result in the violation of AML Laws or Anti-Corruption Laws by any Person
participating in the transactions contemplated by this Agreement, whether as
lender, borrower, guarantor, agent or otherwise.
Section 1.13.    Investment Company Status. Neither the Company nor any of its
Restricted Subsidiaries is an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940.
Section 1.14.    Taxes. Each Loan Party and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Restricted
Subsidiary, as applicable, has set aside on its books adequate reserves or (b)
to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
Section 1.15.    ERISA. Except as could not reasonably be expected, individually
or in the aggregate, to result in a Material Adverse Effect, (a) each Loan Party
and each of their respective ERISA Affiliates is in compliance with the
applicable provisions of ERISA and of the Code relating to Plans and the
regulations and published interpretations thereunder, and (b) no ERISA Event has
occurred or is reasonably expected to occur. The minimum funding standards of
ERISA and the Code with respect to each Plan have been satisfied, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
Section 1.16.    Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information furnished
(other than information of a general economic or industry nature) in writing by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement or any other Loan Document (as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits, when taken together with all other
information furnished, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered.
Section 1.17.    Margin Regulations. Neither the Company nor any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of "buying" or "carrying" "margin stock"
within the meaning of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect, and no part of the proceeds of any
extension of credit hereunder will be used to "buy" or "carry" any "margin
stock".
Section 1.18.    Liens. Schedule 3.13 hereto is a description, as of the
Effective Date (unless otherwise stated on Schedule 3.13), of each Lien (i)
securing any Debt Facility of any Person covering any property of the Company or
any of its Restricted Subsidiaries and (ii) is permitted under this Agreement in
reliance on Section 6.02(c).
Section 1.19.    No Default. No Loan Party nor any of its Restricted
Subsidiaries is in default in the performance, observance or fulfillment of any
of the obligations, covenants or conditions contained in any agreement,
instrument or other undertaking to which such Person is a party or by which it
or any of its property is bound in any respect that could reasonably be expected
to have a Material Adverse Effect. No Default has occurred and is continuing.
Section 1.20.    Solvency. Immediately after the consummation of the
Transactions to occur on the Effective Date, (a) the fair value of the assets of
each Loan Party, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the property of each Loan Party will be greater than the amount that will be
required to pay the probable liability of its debts and other liabilities,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) each Loan Party will be able to pay its debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured and (d) no Loan Party will have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date. No Loan Party intends to, and no Loan Party believes that it
or any of its Restricted Subsidiaries (other than Non-Material Subsidiaries)
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Restricted Subsidiary (whether from anticipated refinancings, asset sales,
capital contributions or otherwise) and the timing of the amounts of cash to be
payable on or in respect of its Indebtedness or the Indebtedness of any such
Restricted Subsidiary.
Section 1.21.    Insurance. Each of the Company and the Restricted Subsidiaries
maintains such insurance as is required by Section 5.09(a). As of the Effective
Date, all premiums in respect of such insurance that are due and payable have
been paid. The Company believes that the insurance maintained by or on behalf of
the Company and its Restricted Subsidiaries is adequate.
Section 1.22.    Capitalization and Subsidiaries. Set forth on Schedule 3.17
hereto is a complete and correct list, as of the Effective Date, of all of the
Subsidiaries of the Company, together with, for each Subsidiary, (i) the type of
entity and jurisdiction of organization of such Subsidiary, (ii) each Person
holding ownership interests in such Subsidiary, (iii) the nature of the
ownership interests held by each such Person and the percentage of ownership of
such Subsidiary represented by such ownership interests and (iv) whether such
Subsidiary is an Unrestricted Subsidiary. Except as disclosed on Schedule 3.17
hereto, (x) each of the Company and its Restricted Subsidiaries owns, free and
clear of Liens (other than Liens which are permitted pursuant to Section 6.02),
and has the unencumbered right to vote, all outstanding ownership interests in
each Person (other than an Unrestricted Subsidiary) shown to be held by on
Schedule 3.17 hereto (except to the extent such ownership shall have been sold
or transferred in a transaction permitted under Article VI), (y) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (z) there are no
outstanding Equity Interests owned by a Loan Party with respect to any
Restricted Subsidiary whose Equity Interests are not pledged pursuant to the
Security Agreement.
Section 1.23.    Security Interest in Collateral. The provisions of the Security
Agreement create legal and valid Liens on all the Collateral covered thereby in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the Secured Parties securing the Secured Obligations with the priority,
subject to the Intercreditor Agreement, required by the Loan Documents.
Section 1.24.    Employment Matters. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party or any Restricted
Subsidiary pending or, to the knowledge of the Company, threatened which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. The hours worked by and payments made to employees of
the Loan Parties and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable federal, state, local or
foreign law dealing with such matters, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. All payments due from any Loan Party or any Restricted Subsidiary, or
for which any claim may be made against any Loan Party or any Restricted
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of the
Loan Party or such Restricted Subsidiary, except as could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. The consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Company or any Restricted
Subsidiary is bound.
Section 1.25.    Common Enterprise. Each Loan Party has determined that
execution, delivery, and performance of this Agreement and any other Loan
Documents to be executed by such Loan Party is within its purpose, will be of
direct and indirect benefit to such Loan Party, and is in its best interest.
Section 1.26.    Unrestricted Subsidiaries; Material Subsidiaries. Each
Unrestricted Subsidiary qualifies as an Unrestricted Subsidiary under the
definition thereof. As of the Effective Date, the Company and Restricted
Subsidiaries will be in compliance on a Pro Forma Basis with Sections 6.14 and
6.15 hereof after giving effect to the designation on Schedule 3.17 of the
Subsidiaries which are reflected thereon as Unrestricted Subsidiaries as of the
Effective Date (determined, with respect to Section 6.15, without giving effect
to the declaration of any applicable Trigger Quarter) for the Test Period then
in effect.
ARTICLE II    
CONDITIONS
Section 2.22.    Effective Date. The effectiveness of this Agreement to amend
and restate the Existing Credit Agreement and the obligations of the Lenders to
make Loans and of the Issuing Banks to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    Credit Agreement, Opinion and Loan Documents. The Administrative Agent
(or its counsel) shall have received (i) from each party hereto either (A) a
counterpart of this Agreement signed on behalf of such party (and each Voting
Participant, as defined in the Existing Credit Agreement) or (B) written
evidence satisfactory to the Administrative Agent (which may include facsimile
transmission or by other electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement, (ii)
duly executed copies of the Intercreditor Agreement, the Security Agreement and
each other Loan Documents (or written evidence reasonably satisfactory to the
Administrative Agent (which may include facsimile or by other electronic
transmission of a signed signature page) that such party has signed a
counterpart of such Loan Documents) and such other certificates, documents,
instruments and agreements as the Administrative Agent shall reasonably request
in connection with the transactions contemplated by this Agreement and the other
Loan Documents (other than those Loan Documents that are expressly not required
to be completed on or prior to the Effective Date), including any promissory
notes requested by a Lender pursuant to Section 2.10 payable to the order of
each such requesting Lender and (iii) a favorable written opinion of the Loan
Parties' counsel, addressed to the Administrative Agent, the Issuing Banks and
the Lenders covering such customary matters relating to the Loan Parties, the
Loan Documents or the Transactions as the Administrative Agent shall reasonably
request (the Borrower hereby requests such counsel to deliver such opinions).
(b)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated on or about the Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Financial
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement and (ii) a short form good
standing certificate for each Loan Party from its jurisdiction of organization.
(c)    Officer's Certificate. The Administrative Agent shall have received a
certificate, signed by the Chief Financial Officer, Treasurer or Vice President,
Finance of the Company on the initial Borrowing date: (i) stating that no
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in Article III are true and correct as of such date,
(iii) confirming that the conditions set forth in this Section 4.01 shall have
been satisfied, (iv) demonstrating the Company's compliance (on a Pro Forma
Basis) with Sections 6.14 and 6.15 based upon the designations of Restricted
Subsidiaries and Unrestricted Subsidiaries set forth on Schedule 3.17 as of the
Effective Date for the most recent Test Period in effect, (v) certifying that
after giving effect to the Transactions the Company will be in compliance with
all restrictions on Indebtedness contained in the Covered Note Documents and
(vi) certifying any other factual matters as may be reasonably requested by the
Administrative Agent.
(d)    Fees. The Lenders, the Lead Arrangers and the Administrative Agent shall
have received all fees required to be paid and all expenses required to be
reimbursed for which invoices have been presented (including the reasonable fees
and expenses of legal counsel pursuant to Section 9.03), on or before the
Effective Date.
(e)    Borrowing Base Certificate. The Administrative Agent shall have received
(i) a Borrowing Base Certificate which calculates the Borrowing Base as of
February 22, 2015 and (ii) all Borrowing Base reports and other documentation
required to be delivered pursuant thereto under Section 5.01(f) with respect
thereto.
(f)    Lien Searches. The Administrative Agent shall have received the results
of UCC, tax, judgment, effective financing statement and other lien searches in
each of the jurisdictions that it deems necessary to reflect that the UCC
Financing Statements filed in connection with the Existing Credit Agreement
continue in effect with the priority required hereby and that no Liens encumber
any of the assets of the Loan Parties except for liens permitted by Section 6.02
or Liens discharged on or prior to the Effective Date pursuant to a pay-off
letter or other documentation satisfactory to the Administrative Agent.
(g)    Filings, Registrations and Recordings. Except as provided above in this
Section or otherwise provided in the Security Agreement or the Intercreditor
Agreement, the Administrative Agent shall have received each document (including
any Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create or continue in favor of the
Administrative Agent, for the benefit of the Secured Parties, a perfected Lien
on the Collateral described therein, prior and superior in right to any other
Person (other than as permitted by Section 6.02), shall be in proper form for
filing, registration or recordation.
(h)    [Intentionally omitted].
(i)    Evidence of Insurance. The Administrative Agent shall have received
evidence of insurance coverage and certificates of insurance naming the
Administrative as lender loss payee of all casualty policies and additional
insured with respect to all liability policies, all in form, scope and substance
reasonably satisfactory to the Administrative Agent.
(j)    "Know Your Customer" Requirements. The Lenders shall have received all
documentation and other information requested by the Administrative Agent and
required under applicable "know your customer" and anti-money laundering rules
and regulations, including all information required to be delivered pursuant to
Section 9.14.
(k)    Existing Credit Agreement. The Administrative Agent shall have received
evidence that all unpaid interest and fees accrued under the Existing Credit
Agreement through the Effective Date and all other fees, expenses and other
charges outstanding thereunder (including any amounts due under the Existing
Credit Agreement arising as a result of the termination of all interest periods
thereunder on the Effective Date) shall have been paid.
(l)    [Intentionally omitted].
(m)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, any Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of any Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on May 30, 2015
(and, in the event such conditions are not so satisfied or waived, the
Commitments and Multicurrency Commitments shall terminate at such time).
Section 2.23.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing (other than a continuation or a conversion of a
Loan pursuant to Section 2.08), and of any Issuing Bank to issue, amend, renew
or extend any Letter of Credit is subject to the receipt by the Administrative
Agent of the request therefor in accordance herewith and to the satisfaction of
the following conditions:
(a)    Representations and Warranties. The representations and warranties of the
Loan Parties set forth in the Loan Documents shall be true and correct in all
material respects (or, in the case of any representation and warranty qualified
by materiality, in all respects) on and as of the date of such Borrowing or the
date of issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date, or,
in the case of any representation and warranty qualified by materiality, in all
respects as of such earlier date).
(b)    No Default. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall exist (including any Default arising as
a result of a failure to comply with the limitation on Indebtedness provisions
contained in the Covered Note Documents).
(c)    Credit Limits. At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, (i) the Aggregate Credit Exposures of the Lenders shall
not exceed the lesser of (A) the Total Commitment or (B) the Borrowing Base then
in effect, (ii) the U.S. Credit Exposures of all U.S. Lenders shall not exceed
the lesser of (A) the Total U.S. Commitment or (B) the Borrowing Base then in
effect minus the Multicurrency Exposures of all the Multicurrency Lenders, and
(iii) the Multicurrency Exposures of all Multicurrency Lenders shall not exceed
the lesser of (A) the Total Multicurrency Commitment or (B) the Borrowing Base
then in effect minus the U.S. Credit Exposures of all the U.S. Lenders.
Each Borrowing (other than a continuation or a conversion of a Loan pursuant to
Section 2.08) and each issuance, amendment, renewal or extension of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
Section 2.24.    Effective Date Advances and Adjustments. On the Effective Date,
the commitments under the Existing Credit Agreement are being changed pursuant
to this Agreement. As a result, any Revolving Loans outstanding under the
Existing Credit Agreement which are continued hereunder will not be held pro
rata by the Lenders in accordance with the Applicable Percentages determined
hereunder. To remedy the foregoing, on the Effective Date and upon fulfillment
of the conditions in Section 4.01 and 4.02, the Lenders shall, if any Revolving
Loans are outstanding under the Existing Credit Agreement on the Effective Date,
make advances among themselves either directly or through the Agent so that
after giving effect thereto the Revolving Loans will be held by the Lenders, pro
rata in accordance with the Applicable Percentages. Any advances made on the
Effective Date under this Section 4.03 by each Lender whose Applicable
Percentage has increased (as compared to those under the Existing Credit
Agreement) shall be deemed to be a purchase of a corresponding amount of the
Revolving Loans of the Lender or Lenders whose Applicable Percentages have
decreased (as compared to those under the Existing Credit Agreement).
ARTICLE III    
AFFIRMATIVE COVENANTS
Until the Payment in Full of the Obligations, each of the Loan Parties covenants
and agrees, jointly and severally with the Lenders that:
Section 3.01.    Financial Statements; Borrowing Base and Other Information. The
Company will furnish to the Administrative Agent for prompt delivery to each
Lender:
(e)    Annual Financial Statements. as soon as possible, but in any event within
90 days after the end of each fiscal year of the Company, the Company's audited
consolidated balance sheet and audited consolidated condensed statements of
income, stockholders' equity and cash flows as of the end of and for such year,
and related notes thereto, setting forth in each case in comparative form the
corresponding figures for (or, in the case of the balance sheet, as of the end
of) the previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a "going
concern" or like qualification or exception (other than a "going concern"
qualification or exception solely as a result of the upcoming maturity of the
Loans on the Maturity Date) and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(f)    Quarterly Financial Statements. as soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of the Company, the Company's unaudited consolidated balance sheet
and unaudited consolidated condensed statements of income and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by the Chief Financial
Officer of the Company as presenting fairly in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(g)    Compliance Certificate. concurrently with any delivery or deemed delivery
of financial statements under paragraphs (a) or (b) above a certificate of the
Chief Financial Officer, Treasurer or Vice President, Finance of the Company
substantially in the form of Exhibit C certifying (i) in the case of the
financial statements delivered pursuant to paragraph (b) above as presenting
fairly in all material respects the financial condition and results of
operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes, (ii) as to whether a Default has
occurred and, if a Default has occurred, specifying the details thereof and any
action taken or proposed to be taken with respect thereto, (iii) setting forth
reasonably detailed calculations demonstrating compliance with the covenants
contained in Sections 6.13, 6.14 and 6.15, (iv) stating whether any change in
GAAP or in the application thereof that applies to the Company or any of its
consolidated Subsidiaries has occurred since the later of the date of the
audited financial statements referred to in Section 3.04 and the date of the
prior certificate delivered pursuant to this paragraph (b) indicating such a
change and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(v) calculations in form reasonably acceptable to the Administrative Agent
showing the effects on such financial statements as if the Company's interest in
the Unrestricted Subsidiaries was accounted for thereunder based on an equity
method of accounting;
(h)    Accountant's Certificate of No Default. concurrently with any delivery of
financial statements under paragraph (a) above (i) a certificate of the
accounting firm that reported on such financial statements stating whether they
obtained knowledge during the course of their examination of such financial
statements of any Default relating to Sections 6.13, 6.14 or 6.15 (which
certificate may be limited to the extent required by accounting rules or
guidelines) and (ii) copies of any letters to the management of the Company from
such accounting firm;
(i)    Projections. as soon as available, but in any event not more than 45 days
subsequent to the commencement of each fiscal year of the Company, consolidated
financial projections for such fiscal year (including projected quarterly
consolidated balance sheets, income statements and cash flow statements in a
form acceptable to the Administrative Agent and setting forth the assumptions
used for purposes of preparing such budget);
(j)    Borrowing Base Certificate. to the Administrative Agent, as soon as
available but in any event within 18 Business Days of the end of each fiscal
month (or upon request of the Administrative Agent during the continuance of an
Event of Default) a Borrowing Base Certificate, together with any additional
reports with respect to the Borrowing Base as the Administrative Agent may
reasonably request;
(k)    SEC Reports. promptly after the same become publicly available, copies of
all reports on Form 10-K, Form 10-Q and Form 8-K and all proxy statements filed
by any Loan Party with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Company to the holders of its Equity Interests generally, as
the case may be;
(l)    ERISA Reports. promptly following receipt thereof, copies of any
documents described in Sections 101(k) or 101(l) of ERISA that any Loan Party or
any ERISA Affiliate may request with respect to any Multiemployer Plan, provided
that if the Loan Parties or any of the ERISA Affiliates have not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, then, upon reasonable request of the Administrative Agent,
the Loan Parties and/or the ERISA Affiliates shall promptly make a request for
such documents or notices from such administrator or sponsor and the Company
shall provide copies of such documents and notices promptly to the
Administrative Agent after receipt thereof, and further provided that the rights
granted to the Administrative Agent in this section shall be exercised not more
than once during a 12-month period;
(m)    Other Information. promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.
Information required to be delivered pursuant to Sections 5.01(a), (b), and (g)
shall be deemed to have been delivered on the date on which such information has
been posted on the SEC website on the Internet, or at another website identified
in a notice and accessible by the Lenders without charge.
Section 3.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent prompt written notice of the following:
(b)    Defaults. the occurrence of any Default;
(c)    Investigation or Litigation. receipt of any notice of any governmental
investigation or any litigation or proceeding commenced or threatened against
any Loan Party that (i) seeks damages in excess of $25,000,000, (ii) seeks
injunctive or similar relief, the economic impact on the Loan Parties of which
could reasonably be expected to exceed $25,000,000, (iii) is asserted or
instituted against any Plan, its fiduciaries or its assets, that could
reasonably be expected to result in costs and other losses to the Company and
the Restricted Subsidiaries in excess of $25,000,000, (iv) alleges criminal
misconduct by any Loan Party, (v) alleges the violation of, or seeks remedies in
connection with, any Environmental Laws or Environmental Liabilities, that could
reasonably be expected to result in costs and other losses to the Company and
the Restricted Subsidiaries in excess of $25,000,000, (vi) contests any Tax,
fee, assessment, or other governmental charge in excess of $25,000,000 or (vii)
involves any product recall;
(d)    Certain Dispositions. any disposition of a Loan Party, or a sale of all
or substantially all of the assets of a Loan Party, together with such
information as shall be required for the Administrative Agent to adjust the
Borrowing Base to reflect such disposition;
(e)    Damage to Collateral. upon any Responsible Officer of the Borrower having
knowledge of any loss, damage, or destruction to the Collateral in the amount of
$25,000,000 or more, whether or not covered by insurance;
(f)    Collateral Location Defaults. within two Business Days of any Responsible
officer of the Borrower having knowledge of any default notices received under
or with respect to any leased location or public warehouse where ABL Priority
Collateral in the amount of $25,000,000 or more is located;
(g)    ERISA Events. upon any Responsible Officer of the Borrower having
knowledge of the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of any Loan Party or any of its ERISA Affiliates in an aggregate
amount exceeding $50,000,000;
(h)    PSA Trust Notices. upon any Responsible Officer of the Borrower having
knowledge of receipt by the Loan Parties of any notice or notices (or amendment
to any previous notice) under PACA, PSA or any other similar federal or state
statute (in each case, other than any such notice consisting solely of a
provision in the applicable invoice relating thereto reserving a seller's rights
under such acts), in respect to claims in an aggregate amount at any one time
outstanding for all such notices of $25,000,000 or more, to preserve the
benefits of any trust applicable to any assets of any Loan Party under the
provisions of the PSA, PACA or any other similar federal or state statute (and
the Loan Parties shall provide, or shall cause to be provided, promptly to the
Administrative Agent a true, correct and complete copy of such notice or notices
(or amendment), as the case may be, and other information delivered in
connection therewith);
(i)    Hazardous Material. upon any Responsible Officer of the Borrower having
knowledge of any event, notice or circumstance (including with respect to any
release into the indoor or outdoor environment of any Hazardous Material that is
required by any applicable Environmental Law to be reported to a Governmental
Authority) which could reasonably be expected to result in a Material Adverse
Effect; and
(j)    Environmental Liability. upon any Responsible Officer of the Borrower
having knowledge of any other development including notice of any Environmental
Liability that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of the Company setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
Section 3.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause its Restricted Subsidiaries to (a) do or cause to be done all things
necessary to obtain, preserve, renew and keep in full force and effect its legal
existence and, except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect, its rights, qualifications,
licenses, permits, privileges, franchises, governmental authorizations and
intellectual property rights, licenses and permits and (b) except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect, maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.
Section 3.04.    Payment of Obligations. Each Loan Party will, and will cause
each of its Restricted Subsidiaries to, pay or discharge all Material
Indebtedness and all other material liabilities and obligations, including
Taxes, before the same shall become delinquent or in default, except where (a)
in the case of such liabilities and obligation not constituting Taxes of Loan
Party, such failure could not reasonably be expected to result in a Material
Adverse Effect and (b) in the case of such liabilities and obligations
constituting Taxes of Loan Party (i) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (ii) such Loan Party or such
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP, and (iii) the failure to make payment pending
such contest could not reasonably be expected to result in a Material Adverse
Effect.
Section 3.05.    Maintenance of Properties. Each Loan Party will, and will cause
its Restricted Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and casualty and condemnation events (to the extent such casualty and
condemnation events, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect) excepted.
Section 3.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Restricted Subsidiaries to, (i) keep proper books of
record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities and (ii)
permit any representatives designated by the Administrative Agent or any Lender
(including employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers and appraisers retained by the Administrative Agent or any
Lender), upon reasonable prior notice, to visit and inspect its properties, to
examine and make extracts from its books and records that are not protected by
attorney-client privilege (including environmental assessment reports and Phase
I or Phase II studies, and other environmental documents, in each case, that are
not protected by attorney-client privilege) and to discuss its affairs, finances
and condition with its officers and independent accountants, all at such
reasonable times during normal business hours with a representative of the
Company present and as often as reasonably requested; provided, that the
obligation of the Company to reimburse the Administrative Agent or any Lender
for the expenses of such inspection shall be limited to one visit annually (such
visit to be conducted by the Administrative Agent unless the Administrative
Agent otherwise specifies) unless an Event of Default exists. The Loan Parties
acknowledge that the Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties' and their respective Restricted Subsidiaries' assets for
internal use by the Administrative Agent and the Lenders.
Section 3.07.    Compliance with Laws.
(j)    Requirements of Law. Each Loan Party will, and will cause each of its
Restricted Subsidiaries to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. Each Loan Party will maintain in effect and enforce policies and
procedures designed to ensure compliance by such Loan Party, its Subsidiaries
and directors, officers, employees and agents with Sanctions and Anti-Corruption
Laws.
(k)    Environmental Laws. The Loan Parties and each of their respective
Restricted Subsidiaries: (1) shall be at all times in compliance with all
applicable Environmental Laws, and take reasonable efforts to ensure compliance
by all tenants and subtenants and invitees with all applicable Environmental
Laws, and (1) shall generate, use, treat, store, release, transport, dispose of,
and otherwise manage all Hazardous Materials in a manner that would not
reasonably be expected to result in a liability to any Loan Party or any of its
Restricted Subsidiaries or to adversely affect any real property owned or
operated by any of them, and take reasonable efforts to prevent any other Person
from generating, using, treating, storing, releasing, transporting, disposing
of, or otherwise managing Hazardous Materials in a manner that could reasonably
be expected to result in a liability to, or adversely affect any real property
owned or operated by, any Loan Party or any of its Restricted Subsidiaries; it
being understood that this clause (b) shall be deemed not breached by a
noncompliance with any of the foregoing clause (i) or (ii) provided that, upon
learning of such noncompliance or any condition that results from such
noncompliance, which, in either case, could reasonably be considered material,
any affected Loan Parties and Restricted Subsidiaries promptly undertake
reasonable efforts to achieve compliance and provided that any failure to comply
with any of the foregoing could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
Section 3.08.    Use of Proceeds. The proceeds of the Loans will be used, and
Letters of Credit will be issued, to refinance certain existing Indebtedness of
the Company and for other general corporate purposes of the Company and the
Restricted Subsidiaries. No part of the proceeds of any Loan and no Letter of
Credit will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations T, U and X. No Loan Party will, directly or indirectly, use the
proceeds of Loans or Letters of Credit, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, (i) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions except as authorized under Sanctions, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as underwriter,
advisor, investor or otherwise). No Loan Party will request any Loan, and no
Loan Party shall use, or shall procure that its Subsidiaries and its or their
respective directors, officers, employees, Affiliates and agents shall use,
directly or indirectly, the proceeds of any Loan or Letter of Credit, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, other
Affiliate, joint venture partner or other Person, in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Sanctions or any
Anti-Corruption Laws.
Section 3.09.    Insurance.
(i)    Maintenance. Each Loan Party will, and will cause each of its Restricted
Subsidiaries to, maintain with financially sound and reputable carriers having a
financial strength rating of at least A- by A.M. Best Company (i) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (ii) all other insurance required pursuant to the
Collateral Documents. The Company will furnish to the Administrative Agent, upon
the reasonable request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained.
(j)    Endorsements. All insurance policies required under paragraph (a) of this
Section 5.09, to the extent such insurance policies by their terms insure any
portion of the Collateral, shall name the Administrative Agent (for the benefit
of the Secured Parties) as an additional insured or as a lender loss payee, as
applicable, and shall contain loss payable clauses or mortgagee clauses, through
endorsements in form and substance reasonably satisfactory to the Administrative
Agent, that provide that (i) all proceeds thereunder with respect to any
Collateral shall be payable to the Administrative Agent, any agent, trustee or
representative acting on behalf of the Permitted Additional Secured Indebtedness
or the Company and (ii) such policy and loss payable clauses may be canceled or
terminated only upon at least 30 days' prior written notice given to the
Administrative Agent (or 10 days with respect to any cancelation due to
non-payment of premiums). For the avoidance of doubt the application of any
insurance proceeds will be subject to the terms of the Intercreditor Agreement.
Any endorsements required under this Section 5.09 as of the Effective Date which
have not been delivered as of the Effective Date will be delivered within 10
Business Days of the Effective Date (or such other number of days as the
Administrative Agent may approve in its sole discretion).
(k)    Flood Hazard Determinations and Insurance. If any portion of any
Collateral is at any time located in an area identified by the Federal Emergency
Management Agency (or any successor agency) as a Special Flood Hazard Area with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (now or as hereafter in effect or successor act
thereto), then the Company shall, or shall cause the applicable Loan Party to,
(i) with respect to Collateral that is real property, maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, (ii) maintain, or
cause to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount equal to the lesser of the Total Commitment and the total
replacement cost value of such Collateral and (iii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent.
(l)    Payment of Premiums. All premiums on any such insurance shall be paid
when due by the Company and the Restricted Subsidiaries, and, if requested by
the Administrative Agent, summaries of the policies delivered annually to the
Administrative Agent. If the Company or any Restricted Subsidiary shall fail to
obtain any insurance as required by this Section 5.09, the Administrative Agent
may obtain such insurance at the Company's expense. By purchasing such
insurance, the Administrative Agent shall not be deemed to have waived any
Default arising from the Company's or such Restricted Subsidiary's failure to
maintain such insurance or pay any premiums therefor.
Section 3.10.    Casualty and Condemnation. The Company (a) will furnish to the
Administrative Agent prompt written notice of any casualty or other insured
damage to any material portion of the Collateral or the commencement of any
action or proceeding for the taking of any material portion of the Collateral or
interest therein under power of eminent domain or by condemnation or similar
proceeding, in either case, to the extent the value of the Collateral affected
thereby exceeds $25,000,000 and (b) will ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement, the Intercreditor Agreement and the Collateral
Documents.
Section 3.11.    Governmental Authorizations. Each Loan Party will, and will
cause each of its Restricted Subsidiaries to, promptly from time to time obtain
or make and maintain in full force and effect all material licenses, consents,
authorizations and approvals of, and filings and registrations with, any
Governmental Authority from time to time necessary under the laws of the
jurisdiction in which each Loan Party is located for the making and performance
by each such Loan Parties of the payment and collateral obligations under the
Loan Documents.
Section 3.12.    Field Examinations. At the request of the Administrative Agent,
the Loan Parties will permit the Administrative Agent to conduct a field
examination at the Company's expense to ensure the adequacy of Collateral
included in the Borrowing Base and related reporting and control systems. At the
request of the Required Lenders, the Loan Parties will permit the Administrative
Agent to conduct a field examination at the Lenders' expense to ensure the
adequacy of Collateral included in the Borrowing Base and related reporting and
control systems. For purposes of this Section 5.12, it is understood and agreed
that (i) a single field examination may be conducted at multiple relevant sites
and involve one or more relevant Loan Parties and their assets and (ii) the
Administrative Agent shall use commercially reasonable efforts to coordinate any
such field exams and any retention of a third party to be engaged to conduct any
such field examination, in each case, with the Company. So long as no Event of
Default exists, (i) all such field examinations shall be commenced upon
reasonable notice to the Company and performed during normal business hours of
the Company and (ii) absent any request by the Required Lenders for additional
field examinations, the Administrative Agent shall not conduct more than one
such field examination per calendar year.
Section 3.13.    Additional Collateral; Further Assurances.
(c)    Joinder of Material Subsidiaries. Subject to applicable law, the Company
and each other Loan Party shall promptly cause (i) any Material Subsidiary
created or acquired after the Effective Date and (ii) any Restricted Subsidiary
that has otherwise become a Material Subsidiary after the Effective Date to (A)
become a Guarantor by executing the Joinder Agreement set forth as Exhibit D
hereto (the "Joinder Agreement") and (B) to execute and deliver such amendments,
supplements or documents of accession to any Collateral Documents as the
Administrative Agent reasonably deems necessary for such Material Subsidiary to
grant to the Administrative Agent (for the benefit of the Secured Parties) a
perfected security interest (with the priority required by the Intercreditor
Agreement) in the Collateral described in such Collateral Document with respect
to such Material Subsidiary, subject only to Liens permitted under Section 6.02.
Upon execution and delivery of such documents and agreements, each such Person
(i) shall automatically become a Guarantor hereunder and thereupon shall have
all of the rights, benefits, duties, and obligations in such capacity under the
Loan Documents and (ii) will grant Liens to the Administrative Agent, for the
benefit of the Secured Parties, in any property of such Loan Party which
constitutes Collateral.
(d)    Pledge of Equity Interests. Each Loan Party will, to the extent required
under the applicable Collateral Documents, cause (i) 100% of the issued and
outstanding Equity Interests of each of its Domestic Subsidiaries (including
each Receivables Entity but excluding each other Unrestricted Subsidiary) and
(ii) 65% of the issued and outstanding Equity Interests entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary that is a Restricted
Subsidiary and is directly owned by such Loan Party to be subject at all times
to a perfected Lien (with the priority required by the Intercreditor Agreement)
in favor of the Administrative Agent pursuant to the terms and conditions of the
Loan Documents or other security documents as the Administrative Agent shall
reasonably request; provided, however, that unless a Default exists and the
Administrative Agent requests, no Loan Party shall be required to take any
action under the laws of any jurisdiction outside the United States with respect
to the creation, perfection or protection of the security interests in the
Equity Interests in Foreign Subsidiaries that are Restricted Subsidiaries.
(e)    General Further Assurance. Without limiting the foregoing but subject to
the terms of this Agreement, the Collateral Documents and the Intercreditor
Agreement, each Loan Party will, and will cause each of its Restricted
Subsidiaries to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings and other documents and such
other actions or deliveries of the type required by Section 4.01, as
applicable), which may be required by law or which the Administrative Agent may,
from time to time, reasonably request to carry out the terms and conditions of
this Agreement and the other Loan Documents and to ensure perfection and
priority of the Liens created or intended to be created by the Collateral
Documents, all at the expense of the Loan Parties. In addition, each Loan Party
will execute and deliver, or cause to be executed and delivered, to the
Administrative Agent filings with any governmental recording or registration
office in any jurisdiction required by the Administrative Agent, in the exercise
of its Permitted Discretion, in order to perfect or protect the Liens of the
Administrative Agent granted under any Collateral Document in any Intellectual
Property, all at the expense of the Loan Parties.
(f)    Material Asset Acquisition. If any material assets other than real
property are acquired by the Company or any other Loan Party after the Effective
Date (other than assets constituting Collateral under the Security Agreement
that become subject to the Lien in favor of the Administrative Agent pursuant to
the Security Agreement upon acquisition thereof and assets excluded from the
Collateral under the terms of the Security Agreement), the Company will notify
the Administrative Agent and, if requested by the Administrative Agent or the
Required Lenders, the Company will cause such assets to be subjected to a Lien
securing the Secured Obligations and will take, and cause the Loan Parties to
take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.
Section 3.14.    Cape Fear Equity and Security.
(f)    Cape Fear Equities. So long as Cape Fear is a Lender hereunder, the
Company will acquire equity in Cape Fear in such amounts and at such times as
Cape Fear may require in accordance with Cape Fear's bylaws and capital plan (as
each may be amended from time to time), except that the maximum amount of equity
that the Company may be required to purchase in Cape Fear in connection with the
Loans made by Cape Fear shall not exceed $1,000. The Company acknowledges
receipt of a copy of (i) Cape Fear's most recent annual report, and if more
recent, Cape Fear's latest quarterly report, and (ii) Cape Fear's bylaws and
capital plan, which describe the nature of all of the Company's stock and other
equities in Cape Fear acquired in connection with its patronage loan from Cape
Fear (the "Cape Fear Equities") as well as capitalization requirements, and
agrees to be bound by the terms thereof in its capacity as an equity holder of
Cape Fear.
(g)    Patronage. The Company acknowledges that Cape Fear's bylaws and capital
plan (as each may be amended from time to time) shall govern (i) the rights and
obligations of the parties hereto with respect to the Cape Fear Equities and any
patronage refunds or other distributions made on account thereof or on account
of the Company's patronage with Cape Fear as described in clause (a) above, and
(ii) the Company's eligibility for patronage distributions from Cape Fear (in
the form of Cape Fear Equities and cash).
(h)    Each party hereto acknowledges that Cape Fear has a statutory first Lien
pursuant to the Farm Credit Act of 1971 (as amended from time to time) on all
Cape Fear Equities that the Company may now own or hereafter acquire, which
statutory Lien shall be for Cape Fear's sole and exclusive benefit. The Cape
Fear Equities shall not constitute security for the Obligations due to any other
Lender. To the extent that any of the Loan Documents create a Lien on the Cape
Fear Equities or on patronage accrued by Cape Fear for the account of the
Company (including, in each case, proceeds thereof), such Lien shall be for Cape
Fear's sole and exclusive benefit and shall not be subject to pro rata sharing
hereunder. Neither the Cape Fear Equities nor any accrued patronage shall be
offset against the Obligations except that, during the existence of an Event of
Default, Cape Fear may elect, solely at its discretion, to apply the cash
portion of any patronage distribution or retirement of equity to amounts due
under the Loans made by Cape Fear to the Company. The Company acknowledges that
any corresponding tax liability associated with such application is the sole
responsibility of the Company. Cape Fear shall have no obligation to retire the
Cape Fear Equities upon any Event of Default, Default or any other default by
the Company or any other Loan Party, or at any other time, for application to
the Obligations.
ARTICLE IV    
NEGATIVE COVENANTS
Until the Payment in Full of the Obligations, each of the Loan Parties covenants
and agrees, jointly and severally, with the Lenders that:
Section 4.01.    Indebtedness. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, directly or indirectly create, incur, assume or
suffer to exist any Indebtedness, except:
(k)    Secured Obligations. the Secured Obligations;
(l)    Existing Debt. Indebtedness (i) reflected on the most recent financial
statements described in Section 3.04 and, in each case, any extensions, renewals
and replacements of any such Indebtedness in accordance with clause (f) hereof,
(ii) incurred pursuant to lines of credit existing on the Effective Date and
described on Schedule 6.01(b), and (iii) other Indebtedness described on
Schedule 6.01(b).
(m)    Intercompany. Indebtedness of (A) the Company owed to any Subsidiary and
of any Restricted Subsidiary owed to the Company or any other Subsidiary,
provided that (i) Indebtedness of any Subsidiary that is not a Loan Party owed
to the Company or any Restricted Subsidiary that is a Loan Party shall be
subject to Section 6.04 and (ii) Indebtedness of the Company owed to any
Subsidiary and Indebtedness of any Restricted Subsidiary that is a Loan Party
owed to any Subsidiary that is not a Loan Party shall be subordinated to the
Secured Obligations on terms reasonably satisfactory to the Administrative Agent
and (B) the Company or any Restricted Subsidiary owed to Smithfield Insurance
Co. Ltd., or any successor or other Subsidiary established as an insurance
captive Subsidiary;
(n)    Intercompany Guarantees. Guarantees by the Company of Indebtedness of any
Subsidiary or Joint Venture and by any Restricted Subsidiary of Indebtedness of
the Company or any other Subsidiary or any Joint Venture, provided that (i) the
Indebtedness so Guaranteed is permitted or not restricted by this Section 6.01,
(ii) Guarantees by the Company or any Restricted Subsidiary of Indebtedness of
any Subsidiary that is not a Loan Party or of any Joint Venture shall be subject
to Section 6.04, (iii) Guarantees permitted under this clause (d) shall be
subordinated to the Secured Obligations of the applicable Restricted Subsidiary
on the same terms as the Indebtedness so Guaranteed is subordinated to the
Secured Obligations and (iv) no Foreign Subsidiary that is a Restricted
Subsidiary may guarantee any obligations arising under the Rabobank Nederland
Facility;
(o)    Purchase Money. Indebtedness of the Company or any Restricted Subsidiary
incurred to finance the acquisition, construction or improvement of any fixed or
capital assets (whether or not constituting purchase money Indebtedness),
including Capital Lease Obligations and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Indebtedness in accordance with clause (f) hereof; provided that (i)
such Indebtedness is incurred prior to or within 180 days after such acquisition
or the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness incurred in reliance on this clause (e) shall
not exceed the greater of (x) $150,000,000 or (y) 1.5% of Consolidated Total
Assets at any time outstanding;
(p)    Refinancings. Indebtedness which represents an extension, refinancing,
renewal or (in the case of the Polish Facilities, Romanian Facilities and the
Rabobank Nederland Facility only) increase of any of the Indebtedness described
in clauses (b), (e), (g) or (j) hereof; provided that, (i) the principal amount
of such Indebtedness is not increased (except to the extent used to finance
accrued interest and premium (including tender and make-whole premiums) and
associated refinancing transaction costs and except that the amount of the
Polish Facilities, Romanian Facilities and the Rabobank Nederland Facility may
be increased), (ii) any Liens securing such Indebtedness are not extended to any
additional property of any Loan Party, (iii) no Loan Party that is not
originally obligated with respect to repayment of such Indebtedness is required
to become obligated with respect thereto (except, in the case of any extension,
refinancing or renewal of Indebtedness under any Covered Notes Documents, such
extension, refinancing or renewal may provide for guarantees by the Loan Parties
of the obligations thereunder so long as after giving effect thereto (x) no
Default shall exist or result and (y) Availability shall not be less than
$200,000,000)), (iv) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (v) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Secured Obligations, then
the terms and conditions of the refinancing, renewal, or extension Indebtedness
must include subordination terms and conditions that are either approved by the
Administrative Agent or at least as favorable to the Administrative Agent and
the Lenders as those that were applicable to the refinanced, renewed, or
extended Indebtedness, and (vi) after giving effect to any such incurrence
thereof, no Default shall exist or would result therefrom (including any Default
arising as a result of a failure to comply with the limitation on Indebtedness
provisions contained in the Covered Note Documents);
(q)    European Facility. Indebtedness of Smithfield Capital Europe B.V., the
Company and/or certain other Foreign Subsidiaries of the Company provided
pursuant to one or more credit facilities; provided that (i) any Liens securing
such Indebtedness are not extended to any property of any Loan Party, (ii) the
aggregate outstanding extensions of credit under all such credit facilities
shall not at any time exceed €300,000,000 and (iii) after giving effect to any
incurrence thereof, no Default shall exist or would result (including any
Default arising as a result of a failure to comply with the limitation on
Indebtedness provisions contained in the Covered Note Documents);
(r)    Employee Benefit and Insurance. Indebtedness owed to any Person providing
workers' compensation, health, disability or other employee benefits or
property, casualty or liability insurance, pursuant to reimbursement or
indemnification obligations to such Person, in each case incurred in the
ordinary course of business;
(s)    Surety and other Bonds. Indebtedness of the Company or any Restricted
Subsidiary in respect of performance bonds, bid bonds, appeal bonds, surety
bonds, bank guaranties, letters of credit and similar obligations, in each case
provided in the ordinary course of business;
(t)    Acquired Debt. Indebtedness of any Person that becomes a Restricted
Subsidiary after the date hereof (either as a result of the change in the
designation thereof or as a result of an Acquisition otherwise permitted
hereunder); provided that (i) such Indebtedness exists at the time such Person
becomes a Restricted Subsidiary and is not created in contemplation of or in
connection with such Person becoming a Restricted Subsidiary, (ii) after giving
effect to such Person becoming a Restricted Subsidiary and such Indebtedness,
the Company and Restricted Subsidiaries are in compliance on a Pro Forma Basis
with Sections 6.14 and 6.15 hereof for the Test Period then in effect, and (iii)
no Default shall exist or would otherwise result (including any Default arising
as a result of a failure to comply with the limitation on Indebtedness
provisions contained in the Covered Note Documents);
(u)    Capital Leases. Capital Lease Obligations in connection with sale and
leaseback transactions;
(v)    Customer Deposits. customer deposits and advance payments received in the
ordinary course of business from customers for goods purchased in the ordinary
course of business;
(w)    Overdrafts. Indebtedness owed in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearinghouse transfers of funds, in each case
incurred in the ordinary course of business;
(x)    Indemnifications and Earnouts. to the extent constituting Indebtedness,
obligations consisting of indemnification, adjustment of purchase price, earnout
or similar obligations, in each case, incurred in connection with the
acquisition or disposition of any business, assets or a Subsidiary of the
Company, other than Guarantees of Indebtedness incurred by any Person acquiring
all or any portion of such business, assets or Subsidiary for the purpose of
financing such acquisition, provided, however, that the maximum aggregate
liability in respect of all such Indebtedness shall not exceed the gross
proceeds, including the fair market value of non-cash proceeds (the fair market
value of such non-cash proceeds being measured at the time such proceeds are
received and without giving effect to any subsequent changes in value), actually
received by the Company and the Restricted Subsidiaries in connection with such
disposition;
(y)    Foreign Subsidiary Secured Debt. Indebtedness incurred after the
Effective Date which is secured by Liens encumbering the assets of one or more
Foreign Subsidiaries that are Restricted Subsidiaries and any extensions,
refinancings or renewals thereof that do not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed; provided that (i) the aggregate outstanding principal amount of such
Indebtedness does not exceed a Dollar Equivalent amount equal to the greater of
(x) $450,000,000 or (y) the Foreign Borrowing Base, (ii) after giving effect to
the incurrence of such Indebtedness and any extensions, refinancings or renewals
thereof, the Company and Restricted Subsidiaries are in compliance on a Pro
Forma Basis with Sections 6.14 and 6.15 hereof for the Test Period then in
effect, and (iii) no Default shall otherwise exist or result (including any
Default arising as a result of a failure to comply with the limitation on
Indebtedness provisions contained in the Covered Note Documents);
(z)    Other Unsecured Debt. unsecured Indebtedness incurred after the Effective
Date and any extensions, refinancings or renewals thereof; provided that
(i) after giving effect to the incurrence of such Indebtedness and any
extensions, refinancings or renewals thereof, the Company and Restricted
Subsidiaries are in compliance on a Pro Forma Basis with Sections 6.14 and 6.15
hereof for the Test Period then in effect, and (ii) no Default shall otherwise
exist or result (including any Default arising as a result of a failure to
comply with the limitation on Indebtedness provisions contained in the Covered
Note Documents);
(aa)    Qualified Receivables Transaction. Indebtedness incurred under the
Receivables Securitization or other Qualified Receivable Transaction;
(bb)    Secured Debt. Indebtedness which is secured solely by (i) first priority
Liens encumbering Permitted Additional Secured Indebtedness Priority Collateral
and (ii) second priority Liens on ABL Priority Collateral to the extent
permitted by Section 6.02(s) and any extensions, refinancings or renewals
thereof; provided that (i) the aggregate outstanding principal amount thereof
does not exceed a Dollar Equivalent amount equal to $1,000,000,000, (ii) the
maturity dates for not more than an aggregate amount of $150,000,000 of such
Indebtedness occurs prior to the Maturity Date, (iii) after giving effect to the
incurrence of such Indebtedness and any extensions, refinancings or renewals
thereof, the Company and Restricted Subsidiaries are in compliance on a Pro
Forma Basis with Sections 6.14 and 6.15 hereof for the Test Period then in
effect, and (iv) no Default shall otherwise exist or result (including any
Default arising as a result of a failure to comply with the limitation on
Indebtedness provisions contained in the Covered Note Documents); and
(cc)    Receivables Financings. Indebtedness and any extensions, refinancings or
renewals thereof in an aggregate amount not to exceed $400,000,000 at any time
outstanding; provided, such Indebtedness is only secured by Liens permitted by
Section 6.02(t).
For clarity, in the case of any Indebtedness incurred in reliance on a provision
of this Section 6.01 that permits the incurrence of such Indebtedness as a part
of a refinancing transaction, such refinancing Indebtedness shall not be
required to be incurred concurrently with the repayment of the Indebtedness
being refinanced and may be incurred as a refinancing at any time following the
repayment of the Indebtedness being refinanced.


Section 4.02.    Liens. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
(e)    Agent Liens. Liens created pursuant to any Loan Document;
(f)    Permitted Encumbrances. Permitted Encumbrances;
(g)    Existing. any Lien on any property or asset of the Company or any
Restricted Subsidiary existing on the Effective Date and set forth on Schedule
3.13; provided that (i) such Lien shall not be extended to apply to any other
property or asset of the Company or any Restricted Subsidiary and (ii) such Lien
shall secure only (A) those obligations that it secures on the Effective Date,
or (B) with respect to any such obligations that shall have been extended,
renewed or refinanced in accordance with Section 6.01(f), permitted extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof in excess of the amounts permitted pursuant to Section 6.01(f);
(h)    Purchase Money Liens. Liens on fixed or capital assets acquired,
constructed or improved by the Company or any Restricted Subsidiary; provided
that (i) such Liens secure Indebtedness permitted by clause (e) of Section 6.01,
(ii) such Liens and the Indebtedness secured thereby are incurred prior to or
within 180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and any
financing costs associated therewith and (iv) such Liens shall not apply to any
other property or assets of the Company or such Restricted Subsidiary or any
other Restricted Subsidiary;
(i)    Acquired Liens. any Lien existing on any property or asset (other than
Accounts, Inventory, intellectual property and Equity Interest in Subsidiaries
pledged as ABL Priority Collateral) prior to the acquisition thereof by the
Company or any Restricted Subsidiary or existing on any property or asset (other
than Accounts, Inventory, intellectual property and Equity Interest in
Subsidiaries pledged as ABL Priority Collateral) of any Person that becomes a
Restricted Subsidiary or is merged or consolidated with the Company or any
Restricted Subsidiary after the date hereof prior to the time such Person
becomes a Restricted Subsidiary or is so merged or consolidated securing
Indebtedness permitted under Section 6.01(j); provided that (A) such Lien is not
created in contemplation of or in connection with such acquisition, merger or
consolidation or such Person becoming a Restricted Subsidiary, as the case may
be, (B) such Lien shall not apply to any other property or asset of the Company
or such Restricted Subsidiary or any other Restricted Subsidiary and (C) such
Lien shall secure only those obligations that it secures on the date of such
acquisition, merger or consolidation or the date such Person becomes a
Restricted Subsidiary, as the case may be, or, with respect to any such
obligations that shall have been extended, renewed or refinanced in accordance
with Section 6.01, such extensions, renewals and replacements in respect
thereof;
(j)    Collecting Bank Liens. Liens of a collecting bank arising in the ordinary
course of business under Section 4‑208 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon;
(k)    Swap Agreement Liens. Liens on cash or Permitted Investments of the
Company or any Restricted Subsidiary in an aggregate amount not to exceed
$350,000,000 at any time (calculated net of cash collateral posted to the
Company or any Restricted Subsidiary by counterparties to secure outstanding
exposure of such counterparty to the Company or any Restricted Subsidiary under
Swap Agreements) securing obligations of the Company or any Restricted
Subsidiary under Swap Agreements permitted under Section 6.07; provided that the
cash and Permitted Investments subject to such Liens may exceed $350,000,000 for
any period not to exceed 10 consecutive Business Days (and no two such periods
shall be consecutive) to the extent the Company uses commercially reasonable
efforts during such period to unwind the Swap Agreements requiring such excess
security;
(l)    Sale Leaseback. Liens arising out of sale and leaseback transactions;
(m)    Intercompany. Liens granted by (i) a Restricted Subsidiary that is not a
Loan Party in favor of the Company or another Loan Party or another Restricted
Subsidiary in respect of Indebtedness owed by such Restricted Subsidiary and
(ii) a Loan Party in favor of Smithfield Insurance Co., Ltd., or any successor
or other Subsidiary established as an insurance captive Subsidiary to secure
Indebtedness permitted under Section 6.01(c);
(n)    Disposition Encumbrances. in connection with the sale or transfer of all
the Equity Interests in a Subsidiary or substantially all of the assets thereof
in a transaction permitted under Section 6.05, customary rights and restrictions
contained in agreements relating to such sale or transfer pending the completion
thereof;
(o)    Transfer Restrictions. in the case of Equity Interests in any Joint
Venture, any put and call arrangements or other transfer restrictions related to
such Equity Interests set forth in the organizational documents for such Joint
Venture or any related or similar agreement;
(p)    Foreign Subsidiary Liens. any Lien on assets of any Foreign Subsidiary
that is a Restricted Subsidiary; provided that (i) such Lien shall not apply to
any Collateral or any other assets of the Company or any Domestic Subsidiary and
(ii) such Lien shall secure only Indebtedness or other obligations of such
Foreign Subsidiary permitted hereunder;
(q)    PSA and PACA Liens. Liens created under the PSA, PACA or any similar
state or federal laws or regulations;
(r)    Procurement Contracts. any Lien, claim or right of any Governmental
Authority arising under any law or regulation in any inventory or farm products
allocable to any procurement contract with such Governmental Authority;
(s)    Lease, Licenses. leases, licenses or subleases granted to others in the
ordinary course of business not interfering in an material respect with the
business of any Loan Party;
(t)    Seller Liens. Liens of sellers of goods to the Company and any of its
Restricted Subsidiaries arising under Article 2 of the UCC or similar provisions
of applicable law in the ordinary course of business, covering only the goods
sold and securing only the unpaid purchase price for such goods and related
expenses;
(u)    Qualified Receivable Transaction Liens. Liens on Accounts and related
assets in favor of the Receivables Entity granted by the Receivable Originators
under the Receivables Securitization or other Qualified Receivable Transaction
provided such Liens are subject to the Intercreditor Agreement;
(v)    Other Liens. other Liens on (i) assets not included in the Collateral
securing Indebtedness or other obligations and (ii) cash and Permitted
Investments posted to the issuers of letters of credit, bank guaranties or
providers of Banking Services or Swap Agreements to secure obligations of the
Company or any Loan Party in respect thereof, in an aggregate principal amount
with respect to this clause (r) not to exceed the greater of (x) $200,000,000 or
(y) 2% of Consolidated Total Assets at any time outstanding;
(w)    Permitted Additional Secured Indebtedness Liens. First priority Liens on
the Permitted Additional Secured Indebtedness Priority Collateral and second
priority Liens on ABL Priority Collateral securing the Permitted Additional
Secured Indebtedness; provided that at the time any second priority Liens are
granted on ABL Priority Collateral to secure such Permitted Additional Secured
Indebtedness, (x) the Administrative Agent shall be granted a second priority
Lien (subject to Permitted Liens) on the Permitted Additional Secured
Indebtedness Priority Collateral securing the Permitted Additional Secured
Indebtedness pursuant to mortgages and other collateral documents, the terms,
conditions and form of which are substantially the same (and in any event, no
more burdensome to the Company and its Restricted Subsidiaries) as the Permitted
Additional Secured Indebtedness Documents (with such modifications to reflect
the second priority nature of the Administrative Agent's Lien) and (y) if, on a
Pro Forma Basis after giving effect to the incurrence of such Indebtedness,
(1) the Leverage Ratio is less than 0.45 to 1.00 at such time, the holders (or
any agent, trustee or representative acting on behalf of the holders) of such
Permitted Additional Secured Indebtedness shall join the Initial Intercreditor
Agreement in accordance with the terms thereof or such holders (or such agent,
trustee or representative) and the Administrative Agent shall enter into an
intercreditor agreement in form and substance reasonably satisfactory to the
Administrative Agent or (2)  the Leverage Ratio is equal to or greater than 0.45
to 1.00 at such time, the holders (or any agent, trustee or representative
acting on behalf of the holders) of such Permitted Additional Secured
Indebtedness and the Administrative Agent shall enter into an intercreditor
agreement in form and substance satisfactory to the Required Lenders;
(x)    Receivables Financing Liens. Liens on Accounts and Receivables and other
assets directly related to the creation of such Accounts or Receivables,
including, without limitation, all collateral securing such Accounts and other
Receivables, all contracts and all guarantees or other obligations in respect of
such Accounts and Receivables, proceeds of such Accounts, Receivables and other
assets in respect of which security interests are customarily granted in
connection with asset financings involving Accounts and Receivables, securing
Indebtedness permitted by Section 6.01(s); and
(y)    Cape Fear Equities. Cape Fear's statutory Lien in the Cape Fear Equities.
Section 4.03.    Fundamental Changes; Business Activities.
(e)    Mergers, Sales of Assets, Etc. No Loan Party will, nor will it permit any
of its Restricted Subsidiaries to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Restricted Subsidiaries (in each case, whether
now owned or hereafter acquired), or liquidate or dissolve, except that, if at
the time thereof and immediately after giving effect thereto no Default shall
exist:
(i)    any Subsidiary may merge with the Company in a transaction in which the
Company is the surviving entity pursuant to documentation reasonably
satisfactory to the Administrative Agent;
(ii)    any Loan Party (other than the Company) and any Non-Loan Party or any
other Person may merge into any Loan Party in a transaction in which a Loan
Party is the surviving corporation, or, concurrently with the consummation of
such transaction, the surviving entity becomes a Loan Party;
(iii)    any Non-Loan Party may merge into any other Non-Loan Party;
(iv)    any Restricted Subsidiary may sell, transfer, lease or otherwise dispose
of its assets to the Company or to another Restricted Subsidiary; provided that
if any such transferor is a Loan Party, such transferee shall also be a Loan
Party;
(v)    any Restricted Subsidiary may liquidate or dissolve if the Company
determines in good faith that such liquidation or dissolution is in the best
interests of the Company and is not materially disadvantageous to the Lenders;
and
(vi)    the Company or any Restricted Subsidiary may sell, transfer, lease or
otherwise dispose of its assets pursuant to a transaction permitted under
Section 6.04 or 6.05;
provided, that any such merger that would otherwise be permitted by this Section
6.03 involving a Person that is not a wholly-owned Restricted Subsidiary
immediately prior to such merger shall not be permitted unless also permitted by
Section 6.04.
(f)    Line of Business. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Company and the Restricted
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
(g)    Foreign Jurisdiction. The Company will not reorganize or reincorporate
under the laws of a jurisdiction outside of the United States.
Section 4.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any of its Restricted Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly-owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
all or substantially all of the assets of any Person or any assets of any other
Person constituting a business unit (whether through purchase of assets, merger
or otherwise) (each such transaction, an "Investment"), except:
(m)    Cash Equivalents. Permitted Investments;
(n)    Existing. Investments in existence on the Effective Date and Investments
acquired after the Effective Date pursuant to contractual commitments in
existence on the Effective Date;
(o)    Receivables Securitization. direct or indirect Investments in the
Receivables Entity by the Company on or prior to the Effective Date of the
Accounts of each of the Receivables Originators that have been dividended or
otherwise distributed, transferred or assigned to the Company on or prior to the
Effective Date and the subordinated loans and advances to the Receivables Entity
made from time to time by the Receivables Originators in connection with the
sale of Accounts under the terms of the Receivables Securitization or other
Qualified Securitization Transaction;
(p)    Employee Advances. loans or advances made by a Loan Party and their
Restricted Subsidiaries to its employees in the ordinary course of business
consistent with past practices for travel and entertainment expenses, relocation
costs and similar purposes up to a maximum of $5,000,000 in the aggregate at any
one time outstanding;
(q)    Settlement of Accounts. subject to Sections 4.2(a) and 4.4 of the
Security Agreement, notes payable, or stock or other securities issued by
Account Debtors to a Loan Party pursuant to negotiated agreements with respect
to settlement of such Account Debtor's Accounts in the ordinary course of
business, consistent with past practices;
(r)    Swaps. Investments in the form of Swap Agreements permitted by
Section 6.07;
(s)    Acquired Investments. Investments of any Person existing at the time such
Person becomes a Restricted Subsidiary of the Company or consolidates or merges
with the Company or any of the Restricted Subsidiaries (including in connection
with an Acquisition otherwise permitted hereunder) so long as such Investments
were not made in contemplation of such Person becoming a Restricted Subsidiary
or of such merger;
(t)    Disposition Consideration. Investments received in connection with the
dispositions of assets permitted by Section 6.05;
(u)    Deposits. Investments constituting deposits described in clauses (c) and
(d) of the definition of the term "Permitted Encumbrances";
(v)    Intercompany. Guarantees by the Company or any of its Restricted
Subsidiaries of (i) leases (other than Capital Leases) or of other obligations
of the Company or any of its Restricted Subsidiaries that do not constitute
Indebtedness, in each case, entered into in the ordinary course of business and
(ii) Indebtedness to the extent permitted by Section 6.01(d);
(w)    Available Equity Proceeds. Investments in Joint Ventures or Subsidiaries
that are not Loan Parties in an aggregate amount not to exceed the Available
Equity Proceeds on the date of such Investment, so long as both immediately
before and after giving effect to any such Investment: (i) no Default shall
exist, (ii) Availability shall not be less than $200,000,000 and (iii) if the
Investment is an Acquisition, such Acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary;
(x)    Captive Insurance. Investments made in the ordinary course of business by
any Restricted Subsidiary which is a captive insurance company or retirement
plan of the Company and its Restricted Subsidiaries;
(y)    Debt Repurchase. purchases or redemptions of Indebtedness of the Company
or any of its Restricted Subsidiaries, to the extent permitted pursuant to
Section 6.08(b);
(z)    Investments in Subsidiaries. (i) Investments by the Company and its
Subsidiaries in their respective Restricted Subsidiaries, in each case not
involving the transfer of Collateral and (ii) Investments in another Loan Party;
(aa)    Other Investments and Acquisitions. other Investments, if: (i) both
immediately before and immediately after giving effect thereto, (A) the Company
shall be in compliance with Sections 6.14 and 6.15 (determined on a Pro Forma
Basis) for the Test Period then in effect, (B) Availability shall not be less
$200,000,000 and (C) no Default shall otherwise exist or result therefrom,
(ii) to the extent the amount of the subject Investment equals or exceeds a
Dollar Equivalent amount of $15,000,000 and immediately after giving effect
thereto the aggregate outstanding amount of the Investments made pursuant to
this clause (o) on or after the Effective Date is in excess of a Dollar
Equivalent amount of $150,000,000, the Company shall have delivered to the
Administrative Agent a certificate of its Chief Financial Officer, Treasurer or
Vice President, Finance certifying that all the requirements set forth in this
clause have been satisfied with respect to such Investment, together with
reasonably detailed calculations demonstrating satisfaction of the requirement
set forth in subclauses (i)(A) and (i)(B) of this clause (o) and (iii) if the
Investment is an Acquisition, such Acquisition was not preceded by, or
consummated pursuant to, an unsolicited tender offer or proxy contest initiated
by or on behalf of the Company or any Subsidiary; and
(bb)    Cape Fear Equities. Investments in the Cape Fear Equities.
Section 4.05.    Asset Sales. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, sell, transfer, lease or otherwise dispose of any
asset, including any Equity Interest owned by it, nor will the Company permit
any Restricted Subsidiary to issue any additional Equity Interest in such
Restricted Subsidiary (other than to the Company or another Restricted
Subsidiary), except:
(c)    Ordinary Course. sales, transfers and dispositions of (i) inventory in
the ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or property in the ordinary course of business;
(d)    Intercompany. sales, transfers, leases, licenses and dispositions to the
Company or any Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;
(e)    Accounts. sales, transfers and dispositions of accounts receivable in
connection with the compromise, settlement or collection thereof;
(f)    Investments. sales, transfers and dispositions of Permitted Investments
in the ordinary course of business and other investments permitted by clauses
(g) and (h) of Section 6.04;
(g)    Sale/Leaseback. sale and leaseback transactions;
(h)    Restricted Payments. Restricted Payments permitted by Section 6.08;
(i)    Casualty. dispositions resulting from any casualty or other damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Company or any Restricted
Subsidiary;
(j)    Available Annual Dispositions. sales, transfers and other dispositions of
assets that are not permitted by any other paragraph of this Section; provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of in reliance upon this paragraph (h) shall not exceed
$10,000,000 during any fiscal year of the Company;
(k)    Receivables Securitizations. the Accounts of each of the Receivables
Originators that have been dividended or otherwise distributed to the Company on
or prior to the Effective Date may be transferred as capital in the Receivable
Entity under the terms of the Receivables Securitization and the sales of
Accounts by the Receivables Originators to the Receivable Entity pursuant to the
Receivables Securitization or other Qualified Receivables Transaction;
(l)    Foreign Subsidiary. sales, transfers and other dispositions of assets of
Foreign Subsidiaries that are Restricted Subsidiaries so long as (i) both
immediately before and immediately after giving effect thereto, the Company
shall be in compliance with Sections 6.14 and 6.15 (determined on a Pro Forma
Basis) for the Test Period then in effect, and no Default shall otherwise exist
or result therefrom, and (ii) if the amount of the applicable disposition being
made is equal to or in excess of a Dollar Equivalent amount of $25,000,000, the
Company shall have delivered to the Administrative Agent a certificate of its
Chief Financial Officer, Treasurer or Vice President, Finance certifying that
all the requirements set forth in this clause have been satisfied with respect
to such disposition, together with reasonably detailed calculations
demonstrating satisfaction of the requirement set forth in subclauses (i) of
this clause (j);
(m)    Other Dispositions. other sales, transfers and other dispositions of
assets so long as (i) both immediately before and immediately after giving
effect thereto, (A) the Company shall be in compliance with Sections 6.14 and
6.15 (determined on a Pro Forma Basis) for the Test Period then in effect,
(B) Availability shall not be less $200,000,000 (determined after giving effect
to the application of the proceeds of such disposition) and (C) no Default shall
otherwise exist or result therefrom, and (ii) if the amount of the applicable
disposition being made is equal to or in excess of a Dollar Equivalent amount of
$25,000,000, the Company shall have delivered to the Administrative Agent a
certificate of its Chief Financial Officer, Treasurer or Vice President, Finance
certifying that all the requirements set forth in this clause have been
satisfied with respect to such disposition, together with reasonably detailed
calculations demonstrating satisfaction of the requirement set forth in
subclauses (i)(A) and (i)(B) of this clause (k);
(n)    Receivables Financings. any assignment or granting of a Lien in Accounts
and related assets permitted by Section 6.02(t) in connection with Indebtedness
permitted by Section 6.01(s); and
(o)    Cape Fear Equities. sale of Cape Fear Equities in accordance with the
bylaws of Cape Fear.
Section 4.06.    Intentionally Deleted.
Section 4.07.    Swap Agreements. No Loan Party will, nor will it permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Company or any Restricted Subsidiary has actual exposure
(other than those in respect of Equity Interests of the Company or any of its
Restricted Subsidiaries) and (b) Swap Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Company or any
Restricted Subsidiary.
Section 4.08.    Restricted Payments; Certain Payments of Indebtedness.
(m)    Restricted Payments. No Loan Party will, nor will it permit any of its
Restricted Subsidiaries to, declare or make, directly or indirectly, any
Restricted Payment except (i) the Company may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock, and, with respect to its preferred stock, payable solely in additional
shares of such preferred stock or in shares of its common stock, (ii) Restricted
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (iii) Restricted Payments made to acquire the common stock or other
Equity Interests in a Subsidiary held by a minority shareholder to the extent
such acquisition is permitted pursuant to Section 6.04, (iv) each of the
Receivables Originators may dividend or otherwise make a distribution of all
their Accounts to the Company on or prior to the Effective Date under the terms
of the Receivables Securitization and (v) Restricted Payments not otherwise
permitted under this Section 6.08 as long as with respect to any Restricted
Payment made in reliance on this clause (v): (A) no Default shall exist or
result (including any Default arising as a result of any violation of the
Covered Note Documents) and (B) the Dollar Equivalent amount of such Restricted
Payment together with the aggregate amount of all Restricted Payments made since
the Effective Date in reliance on this clause (v) shall not exceed an amount
equal to the sum of (1) $450,000,000 plus (2) an aggregate amount equal to the
sum of the following but in no event less than zero: (x) 50% of the positive Net
Income of the Company and its Restricted Subsidiaries for each fiscal quarter
ended after the fiscal year ended on December 28, 2014 minus (y) 100% of the
negative Net Income of the Company and its Restricted Subsidiaries for any
fiscal quarter ended after the fiscal year ended on December 28, 2014 plus (3)
the Acquisition Basket Amount. As used herein, "Acquisition Basket Amount" shall
mean $500,000,000.
(n)    Payments of Indebtedness. No Loan Party will, nor will it permit any of
its Restricted Subsidiaries to, make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Debt
Facility, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Debt Facility, except:
(xi)    payment of Indebtedness created under the Loan Documents;
(xii)    payment of (A) interest payments when due, (B) regularly scheduled
principal payments as and when due (including, for clarity, at maturity) in
respect of any Indebtedness, other than payments in respect of Subordinated
Indebtedness prohibited by the subordination provisions thereof, (C) prepayments
under any revolving credit facility that are not accompanied by a commitment
reduction, (D) Indebtedness owing to the Company or any Restricted Subsidiary
that is otherwise permitted hereunder and (E) prepayments of any Debt Facility
incurred for the purpose of financing an Acquisition pursuant to a special
mandatory prepayment provision triggered by a failure to close such Acquisition
on the terms and conditions required by such Debt Facility;
(xiii)    refinancings of Indebtedness (A) to the extent permitted by
Section 6.01 or (B) with any Available Equity Proceeds;
(xiv)    payment of (A) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
and (B) unsecured Indebtedness of any Foreign Subsidiary that is a Restricted
Subsidiary that becomes due as a result of any sale or transfer of such Foreign
Subsidiary (or all or substantially all of its assets) pursuant to a transaction
otherwise permitted hereunder;
(xv)    payments, prepayments or repurchases of Indebtedness so long as after
giving effect thereto (A) no Default shall exist and (B) Availability
(determined on a Pro Forma Basis) shall not be less than $200,000,000;
(xvi)    payments, prepayments or repurchases by Foreign Subsidiaries that are
Restricted Subsidiaries of Indebtedness of such Foreign Subsidiaries; and
(xvii)    payments, prepayments or repurchases of Indebtedness made with common
stock of the Company.
Section 4.09.    Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates (including WH Group), except (a) transactions that are at prices and
on terms and conditions not less favorable to the Company or such Restricted
Subsidiary than could be obtained on an arm's-length basis from unrelated third
parties, (b) (i) transactions between or among the Company and any Subsidiary
that is a Loan Party not involving any other Affiliate and (ii) transactions not
involving any Loan Party, (c) any investment permitted by Section 6.04, (d) any
Indebtedness permitted under Section 6.01(c), (d) or (e), (e) any Restricted
Payment permitted by Section 6.08, (f) loans or advances to employees permitted
under Section 6.04, (g) the payment of reasonable fees to directors of the
Company or any Restricted Subsidiary who are not employees of the Company or any
Restricted Subsidiary, and compensation and employee benefit arrangements paid
to, and indemnities provided for the benefit of, directors, officers or
employees of the Company or the Restricted Subsidiaries in the ordinary course
of business, (h) any issuances of securities or other payments, awards or grants
in cash, securities or otherwise pursuant to, or the funding of, employment
agreements, stock options and stock ownership plans approved by the Company's
board of directors and (i) dispositions of Accounts pursuant to Section 6.05(i).
Section 4.10.    Restrictive Agreements. No Loan Party will, nor will it permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon (a) the ability of such Loan Party or any Domestic
Subsidiary that is a wholly-owned Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets or (b) the ability of any Restricted
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock (it being understood that the priority of preferred stock in
receiving dividends, or liquidating distributions prior to dividends or
liquidating distributions being paid on common stock shall not be deemed a
restriction on the ability to make distributions on capital stock) or to make or
repay loans or advances to the Company or any other Restricted Subsidiary (it
being understood that the subordination of loans or advances made to the Company
or any Restricted Subsidiary to other Indebtedness incurred by the Company or
any Restricted Subsidiary shall not be deemed a restriction on the ability to
make loans or advances); provided that: (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by any Loan Document; (ii) the
foregoing shall not apply to restrictions and conditions of the type imposed by
the Prior European Facility, restrictions and conditions existing on December 9,
2014 under the Receivables Securitization, or, with respect to any Person that
becomes a Restricted Subsidiary after the date hereof, existing prior to such
date, provided such restrictions were not imposed in contemplation of such
Subsidiary becoming a Restricted Subsidiary (but shall apply to any extension or
renewal of, or any amendment or modification expanding the scope of, any such
restriction or condition); (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary, or a business unit, division, product line or line of business of a
Subsidiary, pending such sale, provided such restrictions and conditions apply
only to the Subsidiary, or the business unit, division, product line or line of
business of such Subsidiary, that is to be sold and such sale is permitted
hereunder; (iv) the foregoing shall not apply to restrictions and conditions
imposed by any agreement or document governing or evidencing (1) the Covered
Notes, the Rabobank Nederland Facility or any refinancing Indebtedness in
respect thereof permitted under Section 6.01 or (2) any Indebtedness incurred in
reliance upon clauses (o), (p), (r) or (s) of Section 6.01 or any applicable
permitted refinancing thereof permitted under Section 6.01; provided that the
restrictions and conditions contained in any such agreement or document that are
governed by this Section 6.10 are (x) not less favorable to the Lenders than the
restrictions and conditions imposed by the Covered Notes Documents or (y) no
more restrictive than the restrictions and conditions imposed by this Agreement;
(v) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed (A) by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and such property or assets do not constitute
Collateral or (B) by any joint venture agreement relating to a Person that is
not a wholly-owned Subsidiary if such restrictions or conditions apply to the
transfer or encumbrance of ownership interests in such Person, (vi) clause
(b) of the foregoing shall not apply to (A) customary provisions in leases,
licenses and other contracts restricting the assignment thereof, (B) agreements
relating to Subsidiaries that are not wholly-owned Subsidiaries imposing
limitations on distributions to owners thereof, and (C) customary restrictions
or conditions on any Foreign Subsidiary imposed by any agreement or document
governing or evidencing any Indebtedness of a Foreign Subsidiary, and
(vii) clause (a) of the foregoing shall not apply to any restrictions set forth
in the bylaws of Cape Fear with regard to Cape Fear Equities.
Section 4.11.    Amendment of Material Documents. No Loan Party will, nor will
it permit any of its Restricted Subsidiaries to, amend, modify or waive any of
its rights under (a) any agreement or instrument governing or evidencing the
Rabobank Nederland Facility in a manner that accelerates the maturity thereof or
provides for Liens on additional collateral to secure the obligations
thereunder; (b) any agreement or instrument governing or evidencing any Covered
Notes or any Subordinated Indebtedness, in each case to the extent such
amendment, modification or waiver could reasonably be expected to be adverse in
any material respect to the Lenders; provided that the Covered Notes Documents
may be amended or modified solely to provide for guarantees by the Loan Parties
of the obligations under the Covered Notes so long as after giving effect
thereto: (i) no Default shall exist, (ii) Availability shall not be less than
$200,000,000 and (iii) the Consolidated Coverage Ratio (as defined in the
Covered Notes Documents) shall be equal to or greater than 2.00 to 1.00 and (c)
its certificate of incorporation, bylaws or other organizational documents to
the extent such amendment, modification or waiver could reasonably be expected
to be adverse in any material respect to the Lenders.
Section 4.12.    Changes in Fiscal Periods. No Loan Party will change its fiscal
year or change its method of determining its fiscal quarters.
Section 4.13.    Capital Expenditures. During each fiscal year of the Company,
the aggregate amount of all Capital Expenditures of the Company and the
Restricted Subsidiaries (other than Capital Expenditures made in respect of any
Capacity Project and Capital Expenditures made with the proceeds of any casualty
insurance proceeds, condemnation awards, equity contributions to the Company,
asset sales or Indebtedness otherwise permitted by Section 6.01(e)) will not
exceed the applicable Capital Expenditure Limit for such fiscal year. As used in
this Section 6.13, the following terms have the following meanings:
"Capacity Project" means the Capital Expenditures to be made to construct or
replace the Company's processing, manufacturing, storage and distribution
conducted at any of its new, former and/or current plants and other facilities,
provided that such Capital Expenditures shall be deemed to be Capacity Project
expenditures only to the extent that such expenditures do not exceed
$300,000,000 in the aggregate during the Availability Period.


"Capital Expenditure Limit" means, with respect to each fiscal year, the Yearly
Limit for such fiscal year plus the Carryover Amount.


"Carryover Amount" means, with respect to a fiscal year, the portion of the
Yearly Limit from the immediately preceding fiscal year which was not expended
by the Company and the Restricted Subsidiaries for Capital Expenditures in such
preceding fiscal year. In calculating the Carryover Amount for any fiscal year,
the Yearly Limit applicable to the previous fiscal year shall be deemed to have
been utilized first by any Capital Expenditures made in such fiscal year.


"Yearly Limit" means, with respect to a fiscal year, an amount equal to the sum
of (a) $450,000,000 plus (b) an amount equal to fifteen percent (15%) of any
increase in the property, plant and equipment of the Company and the Restricted
Subsidiaries as reported in the annual financial statements most recently
delivered pursuant to Section 5.01(a) for the immediately preceding fiscal year
(calculated after accounting for the Company's interest in Unrestricted
Subsidiaries based on the equity method of accounting) over the amount of the
property, plant and equipment of the Company and the Restricted Subsidiaries as
reported in the annual financial statements delivered pursuant to
Section 5.01(a) for the fiscal year ending December 28, 2014 (but specifically
excluding any increase in the property, plant and equipment of the Company and
the Restricted Subsidiaries associated with any Capacity Project).


Section 4.14.    Minimum Interest Coverage Ratio. The ratio of EBITDA to
Consolidated Interest Expense, calculated for the Company and its Restricted
Subsidiaries as of the end of each fiscal quarter of the Company for the four
fiscal quarters then ended, shall not be less than 2.50 to 1.00.
Section 4.15.    Leverage Ratio. The ratio of Consolidated Funded Debt to
Consolidated Capitalization (herein the "Leverage Ratio") as of the end of each
fiscal quarter of the Company shall not be greater than 0.50 to 1.00 (such
maximum ratio, the "Maximum Leverage Ratio"); provided that if, with respect to
any fiscal quarter:
(k)    the Company has entered into an Acquisition permitted hereby during such
fiscal quarter; or
(l)    the Company wants to change the designation of an Unrestricted Subsidiary
to a Restricted Subsidiary for such fiscal quarter,
then, in either case, the Company may declare the applicable fiscal quarter a
Trigger Quarter, such election to be made in writing on or before the Election
Date for that fiscal quarter. If the Company has elected a Trigger Quarter, then
the Maximum Leverage Ratio shall be increased for such Trigger Quarter and the
succeeding three fiscal quarters by an amount equal to the projected increase in
the Leverage Ratio resulting solely from such acquisition or re-designation
based on the pro forma compliance calculations made as a condition to the
applicable acquisition or change in designation; provided further that for such
Trigger Quarter and the succeeding two fiscal quarters the Maximum Leverage
Ratio shall not exceed 0.54 to 1.00 and for the third fiscal quarter after the
Trigger Quarter, the Maximum Leverage ratio shall not exceed 0.52 to 1.00.
Following the occurrence of a Trigger Quarter, no subsequent Trigger Quarter may
be elected unless and until the Leverage Ratio is less than or equal to 0.50 to
1.00 as of the end of any fiscal quarter following the occurrence of such
initial Trigger Quarter. No more than two Trigger Quarters may be elected
cumulatively during the term of this Agreement and no Trigger Quarter may be
elected after the fourth anniversary of the Effective Date. As used in this
Section 6.15, the following terms have the following meanings:


"Consolidated Capitalization" means, as of any date of determination, the sum of
(i) Consolidated Funded Debt plus (ii) Consolidated Net Worth.


"Consolidated Net Worth" means, as at any date, the sum for the Company and its
Restricted Subsidiaries of the following determined on a consolidated basis in
accordance with GAAP (after accounting for the Company's interest in
Unrestricted Subsidiaries based on the equity method of accounting): (a) the
amount of capital stock plus, without duplication, additional paid in capital
minus accumulated other comprehensive loss; plus (b) the amount of surplus and
retained earnings (or, in the case of a surplus or retained earnings deficit,
minus the amount of such deficit).


"Election Date" means, with respect to any fiscal quarter of the Company, the
date by which the Company is required to deliver financial statements for such
fiscal quarter under Section 5.01(b).


"Trigger Quarter" means the fiscal quarter of the Company in which an
Acquisition permitted hereby has occurred or for which the Company elects to
re-designate an Unrestricted Subsidiary as a Restricted Subsidiary.


ARTICLE V    
EVENTS OF DEFAULT AND REMEDIES
Section 5.01.    Events of Default. If any of the following events (any such
event, an "Event of Default") shall occur:
(z)    Principal Payment Default. the Company shall fail to pay any principal of
any Loan or any reimbursement obligation in respect of any LC Disbursement when
and as the same shall become due and payable, whether at the due date thereof or
at a date fixed for prepayment thereof or otherwise;
(aa)    Other Payment Default. the Company shall fail to pay any interest on any
Loan or any fee or any other amount (other than an amount referred to in clause
(a) of this Section 7.01) payable under any Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days or more;
(bb)    Representations and Warranties. any representation, warranty,
certification or statement made or deemed made by or on behalf of any Loan Party
or any Restricted Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been incorrect in any material
respect (or, in the case of any representation, warranty or statement qualified
by materiality, in any respect) when made or deemed made;
(cc)    Immediate Covenant Defaults. any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in Section 5.02(a), 5.03
(solely with respect to any Loan Party's existence) or 5.08 or in Article VI of
this Agreement;
(dd)    Other Covenant Defaults. any Loan Party shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement (other than
those which constitute a default under another clause of this Article) or any
other Loan Document, and such failure shall continue unremedied for a period of
(i) two Business Days if such breach relates to the terms or provisions of
Section 5.01(f), (ii) five days after the earlier of any Loan Party's knowledge
of such breach or notice thereof from the Administrative Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01 (a), (b) or (c), 5.03(a) (with respect to a Loan
Party only), 5.06, 5.09 or 5.12 of this Agreement or (iii) 30 days after the
earlier of any Loan Party's knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement or any other Loan Document; provided, however, that in no event shall
a failure to comply with the non-monetary obligations under any mortgage
delivered pursuant to Section 6.02(s) or, solely with respect to the
non-monetary obligations in connection with after-acquired owned real property,
Section 5.13(d), constitute a Default hereunder until the receipt by the Company
of any notice from the agent, trustee or representative (or any required
percentage of holders entitled to deliver such notice) under the Permitted
Additional Secured Indebtedness Documents of a default thereunder with respect
to the failure to comply with the corresponding obligations thereunder;
(ee)    Payment Default on Material Indebtedness. the Company or any Restricted
Subsidiary shall fail to make any payment (whether of principal or interest and
regardless of amount) in respect of any Material Indebtedness, when and as the
same shall become due and payable;
(ff)    Cross Default to Material Indebtedness. any event or condition occurs
(including the triggering of any Change in Control or similar event with respect
to the Company) that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or a trustee or agent on behalf of such holder or holders
to cause such Indebtedness to become due or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity
(it being understood that (i) margin calls in respect of Swap Agreements and
(ii) obligations to prepay loans or cash collateralize letters of credit issued
under a credit facility arising solely as a result of an insufficiency of the
applicable borrowing base (and not a default under such facility) shall not
constitute a defeasance in respect thereof), provided that this paragraph (g)
shall not apply to (i) secured Indebtedness that becomes due as a result of the
sale, transfer or other disposition (including as a result of a casualty or
condemnation event) of the property or assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement) or (ii) any failure to comply with the obligations to deliver any
mortgage or comply with any non-monetary obligations under mortgages in respect
of the Permitted Additional Secured Indebtedness Documents until the receipt by
the Company of any notice from the agent, trustee or representative (or any
required percentage of holders entitled to deliver such notice) under the
Permitted Additional Secured Indebtedness Documents of a default thereunder
resulting from a failure to comply with the corresponding obligation thereunder;
(gg)    Involuntary Bankruptcy. an involuntary proceeding shall be commenced or
an involuntary petition shall be filed seeking (i) bankruptcy, liquidation,
winding up, dissolution, reorganization, examination, suspension of general
operations or other relief in respect of a Loan Party or any Subsidiary of any
Loan Party (other than any Non-Material Subsidiary and any Unrestricted
Subsidiary) or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary of any Loan Party (other than any Non-Material Subsidiary and any
Unrestricted Subsidiary) or for a substantial part of its assets, and, in any
such case, such proceeding or petition shall continue undismissed or unstayed
for 60 days or more or an order or decree approving or ordering any of the
foregoing shall be entered;
(hh)    Voluntary Bankruptcy. any Loan Party or any Subsidiary of any Loan Party
(other than any Non-Material Subsidiary and any Unrestricted Subsidiary) shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in paragraph (h) of
this Article, (iii) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for such Loan
Party or any Subsidiary of a Loan Party (other than any Non-Material Subsidiary
and any Unrestricted Subsidiary) or for a substantial part of its assets, (iv)
file an answer admitting the material allegations of a petition filed against it
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing;
(ii)    Failure to Pay Debts. any Loan Party or any Subsidiary of any Loan Party
(other than any Non-Material Subsidiary and any Unrestricted Subsidiary) shall
become unable, admit in writing its inability or fail generally to pay its debts
as they become due;
(jj)    Judgments. one or more judgments for the payment of money in an
aggregate amount in excess of $50,000,000 (to the extent not adequately covered
by insurance as to which the insurer has not denied or contested coverage) shall
be rendered against any Loan Party, any Subsidiary of a Loan Party (other than
any Unrestricted Subsidiary) or any combination thereof and the same shall
remain unpaid or undischarged for a period of 45 consecutive days during which
execution shall not be effectively stayed, or any enforcement action shall be
taken by a judgment creditor in accordance with applicable law to attach or levy
upon any assets of any Loan Party to enforce any such judgment;
(kk)    ERISA. (1) an ERISA Event shall have occurred or (1) such other event or
condition shall occur or exist with respect to a Plan; and in each case in
clauses (i) and (ii) such event or condition, when taken together with all other
such events or conditions, if any, that have occurred, is reasonably likely to
result in a Material Adverse Effect;
(ll)    Change in Control. a Change in Control shall occur;
(mm)    Loan Guaranty. the Loan Guaranty shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of the Loan Guaranty, or any Guarantor shall fail to comply
with any of the terms or provisions of the Loan Guaranty to which it is a party,
or any Guarantor shall deny that it has any further liability under the Loan
Guaranty to which it is a party, or shall give notice to such effect;
(nn)    Collateral Documents. any Collateral Document shall for any reason fail
to create a valid and perfected security interest (with the priority required by
the Intercreditor Agreement) in any Collateral purported to be covered thereby
(other than to the extent such failure results from failure by the
Administrative Agent to file continuation statements under the Uniform
Commercial Code in respect of such security interest), or any Collateral
Document shall fail to remain in full force or effect or any action shall be
taken to discontinue or to assert the invalidity or unenforceability of any
Collateral Document (except as expressly permitted by the terms of any such
Collateral Document); provided, however, that none of the events described in
this clause (o) as they apply to any mortgage delivered pursuant to Section
6.02(s) shall constitute a Default hereunder until the receipt by the Company of
any notice from the agent, trustee or representative (or any required percentage
of holders entitled to deliver such notice) under the Permitted Additional
Secured Indebtedness Documents of a default thereunder with respect to such
event;
(oo)    Invalidity of Loan Documents. any material provision of any Loan
Document for any reason ceases to be valid, binding and enforceable in
accordance with its terms (or any Loan Party shall challenge the enforceability
of any Loan Document or shall assert in writing, or engage in any action or
inaction based on any such assertion, that any provision of any of the Loan
Documents has ceased to be or otherwise is not valid, binding and enforceable in
accordance with its terms); provided, however, that none of the events described
in this clause (p) as they apply to any mortgage delivered pursuant to Section
6.02(s) shall constitute a Default hereunder until the receipt by the Company of
any notice from the agent, trustee or representative (or any required percentage
of holders entitled to deliver such notice) under the Permitted Additional
Secured Indebtedness Documents of a default thereunder with respect to such
event; or
(pp)    Environmental Violations. the Company or any Subsidiary (other than an
Unrestricted Subsidiary) receives any notice, notification, demand, request for
information, citation, summons or order or there has been filed any complaint or
any penalty is being sought or an investigation or review is pending or
threatened by any governmental or other entity, in each case with respect to any
alleged failure by the Company or any of its Subsidiaries (other than an
Unrestricted Subsidiary) to have permit, license or other authorization required
under any Environmental Law in connection with the conduct of the business of
the Company or any of its Subsidiaries (other than an Unrestricted Subsidiary)
or any other alleged failure to comply with Environmental Law, or with respect
to any generation, treatment, storage, recycling, transportation, discharge or
disposal, or any release of any Hazardous Materials, in each case which could
reasonably be expected, individually or in the aggregate with all other such
notices, notifications, demands, requests for information, citations, summonses,
orders, complaints, penalties, investigations and reviews, to result in a
Material Adverse Effect;
then, and in every such event (other than an event with respect to the Company
described in paragraph (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments and thereupon the Commitments shall terminate immediately and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Loan Parties accrued hereunder and under the
other Loan Documents, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Loan Parties; and in case of any event with respect to the
Company described in paragraph (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Loan Parties accrued hereunder, shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Loan Parties. Upon the occurrence and continuance of
any Event of Default, the Administrative Agent, at the request of the Required
Lenders, shall exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity, including all remedies
provided under the UCC.
Section 5.02.    Limitation on Separate Suit. No suit shall be brought against
any Loan Party on account of the Obligations except by the Administrative Agent,
acting upon the written instructions of the Required Lenders.
ARTICLE VI    
THE ADMINISTRATIVE AGENT; OTHER AGENTS
Section 6.01.    Appointment. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Administrative Agent as its agent and authorizes the
Administrative Agent to take such actions on its behalf, including execution of
the other Loan Documents, and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article (other than Sections 8.07 and 8.11) are solely for the benefit of the
Administrative Agent and the Lenders, and the Company shall not have rights as a
third party beneficiary of any of such provisions.
Section 6.02.    Rights as a Lender. The bank serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent, and such Lender and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any Subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Administrative Agent hereunder.
Section 6.03.    Limitation of Duties and Immunities. The Administrative Agent
shall not have any duties or obligations except those expressly set forth in the
Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, (b) the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary or believed by
the Administrative Agent in good faith to be necessary under the circumstances
as provided in Section 9.02), and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02 or believed by the Administrative
Agent in good faith to be necessary) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness, genuineness or
accuracy of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
Section 6.04.    Reliance on Third Parties. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
representation, notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed or sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. The Administrative Agent may consult
with legal counsel (who may be counsel for the Loan Parties), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
Section 6.05.    Sub Agents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article shall apply to any such sub-agent and to the Related Parties of
the Administrative Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
Section 6.06.    Determination of Lender's Satisfaction. In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.
Section 6.07.    Successor Agent. Subject to the appointment and acceptance of a
successor Administrative Agent as provided in this paragraph, the Administrative
Agent may resign at any time by notifying the Lenders, the Issuing Banks and the
Company. Upon any such resignation, the Required Lenders shall have the right,
with the consent of the Company (not to be unreasonably withheld), to appoint a
successor; provided that no such consent of the Company shall be required at any
time during the existence of an Event of Default. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
obligations, privileges and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from all its duties and
obligations under the Loan Documents. If no successor agent has accepted
appointment as Administrative Agent by the date that is 35 days following a
retiring Administrative Agent's notice of resignation, the retiring
Administrative Agent's resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. The fees payable by the Company
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the Administrative Agent's resignation hereunder, the provisions of this
Article, Section 2.17(d) and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
Section 6.08.    Independent Credit Decisions. Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
Section 6.09.    Other Agents. The Lead Arrangers, Co-Documentation Agents and
Syndication Agents shall not have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such.
Section 6.10.    Delivery of Reports. Each Lender and Issuing Bank hereby agrees
that (a) it has requested a copy of each Report prepared by or on behalf of the
Administrative Agent; (b) the Administrative Agent (i) makes no representation
or warranty, express or implied, as to the completeness or accuracy of any
Report or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties' books and records, as well as on
representations of the Loan Parties' personnel and that the Joint Collateral
Agents undertake no obligation to update, correct or supplement the Reports; (d)
it will keep all Reports confidential and strictly for its internal use, and it
will not share the Report with any Loan Party or any other Person except as
otherwise permitted pursuant to this Agreement and (e) without limiting the
generality of any other indemnification provision contained in this Agreement,
it will pay and protect, and indemnify, defend, and hold the Administrative
Agent and any such other Person preparing a Report harmless from and against,
the claims, actions, proceedings, damages, costs, expenses, and other amounts
(including reasonable attorney fees) incurred by as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.
Section 6.11.    Powers and Immunities of Fronting Banks. Neither any Fronting
Bank nor any of its Related Parties shall be liable for any action taken or
omitted to be taken by any of them hereunder or otherwise in connection with any
Loan Document except for its or their own gross negligence or willful
misconduct. Without limiting the generality of the preceding sentence, each
Fronting Bank (a) shall have no duties or responsibilities except those
expressly set forth in the Loan Documents, and shall not by reason of any Loan
Document be a trustee or fiduciary for any Lender or for the Administrative
Agent, (b) shall not be required to initiate any litigation or collection
proceedings under any Loan Document, (c) shall not be responsible to any Lender
or the Administrative Agent for any recitals, statements, representations, or
warranties contained in any Loan Document, or any certificate or other
documentation referred to or provided for in, or received by any of them under,
any Loan Document, or for the value, validity, effectiveness, enforceability, or
sufficiency of any Loan Document or any other documentation referred to or
provided for therein or for any failure by any Person to perform any of its
obligations thereunder, (d) may consult with legal counsel (including counsel
for the Company), independent public accountants, and other experts selected by
it and shall not be liable for any action taken or omitted to be taken in good
faith by it in accordance with the advice of such counsel, accountants, or
experts and (e) shall incur no liability under or in respect of any Loan
Document by acting upon any notice, consent, certificate, or other instrument or
writing believed by it to be genuine and signed or sent by the proper party or
parties. As to any matters not expressly provided for by any Loan Document, each
Fronting Bank shall in all cases be fully protected in acting, or in refraining
from acting, hereunder in accordance with instructions signed by the Required
Lenders, and such instructions of the Required Lenders and any action taken or
failure to act pursuant thereto shall be binding on all of the Lenders and the
Administrative Agent; provided, however, that no Fronting Bank shall be required
to take any action which exposes it to personal liability or which is contrary
to any Loan Document or applicable law.
Section 6.12.    Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Secured Obligation is
bound by the terms of the Loan Documents, including Sections 9.09 and 9.10
hereof. But notwithstanding the foregoing: (a) neither the Administrative Agent,
any Lender nor any Loan Party shall be obligated to deliver any notice or
communication required to be delivered to any Lender under any Loan Documents to
any Affiliate of any Lender and (b) no Affiliate of any Lender that is owed any
Secured Obligation shall be included in the determination of the Required
Lenders or entitled to consent to, reject, or participate in any manner in any
amendment, waiver or other modification of any Loan Document. The Administrative
Agent shall not have any liabilities, obligations or responsibilities of any
kind whatsoever to any Affiliate of any Lender who is owed any Obligation. The
Administrative Agent shall deal solely and directly with the related Lender of
any such Affiliate in connection with all matters relating to the Loan
Documents. The Secured Obligation owed to such Affiliate shall be considered the
Secured Obligation of its related Lender for all purposes under the Loan
Documents and such Lender shall be solely responsible to the other parties
hereto for all the obligations of such Affiliate under any Loan Document.
Section 6.13.    Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy or other debtor relief laws or
any other judicial proceeding relative to any Loan Party, the Administrative
Agent (irrespective of whether the principal of any Obligation shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:
(m)    Proof of Claim. to file and prove a claim for the whole amount of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the Issuing Banks and the Administrative
Agent hereunder allowed in such judicial proceeding; and
(n)    Receipt of Funds. to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 9.03.


Section 6.14.    Credit Bidding. The Administrative Agent, on behalf of itself
and the Secured Parties, shall have the right to credit bid and purchase for the
benefit of the Secured Parties all or any portion of Collateral at any sale
thereof conducted by the Administrative Agent under the provisions of the UCC,
including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale thereof
conducted under the provisions of the United States Bankruptcy Code, including
Section 363 thereof, or a sale under a plan of reorganization or at any other
sale or foreclosure conducted by the Administrative Agent (whether by judicial
action or otherwise) in accordance with applicable law. Each Secured Party
agrees that, except as otherwise provided in any Loan Document or with the
written consent of the Administrative Agent and the Required Lenders, it will
not take any enforcement action, accelerate obligations under any Loan Documents
or exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, UCC sales or other similar disposition of
Collateral.
ARTICLE VII    
MISCELLANEOUS
Section 7.01.    Notices.
(cc)    Address for Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (c) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or by other
electronic transmission, as follows:
(i)    if to any Loan Party, to the Company at:
Smithfield Foods, Inc.
200 Commerce Street
Smithfield, VA 23430,
Attention: Timothy P. Dykstra (Telecopy No. 757-365-3070)
and Ken Sullivan (Telecopy No. 757-365-3060);


(ii)    if to the Administrative Agent, the Swingline Lender, Issuing Bank or
Rabobank individually, to:
Rabobank Nederland
c/o Syndications Team
245 Park Avenue, 37th Floor
New York, NY 10167
Phone: (212) 808-6814
Fax: (212) 808-2578


With a copy to:


Rabobank Nederland
15305 N. Dallas Parkway, Suite 1250
Addison, TX 75001
Attention: Shane Bownds
Telecopy (972) 419-6315
Telephone: (972) 419-5275


(iii)    if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.
(dd)    Deemed Delivery. All such notices and other communications (i) sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received or (ii) sent by facsimile or by
other electronic transmission shall be deemed to have been given when sent,
provided that if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient. Any party hereto may change its address or facsimile number
for notices and other communications hereunder by notice to the other parties
hereto.
(ee)    Electronic Notices. Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications (including
e-mail and internet or intranet websites, such websites, herein the "Platform")
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Company (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (1) sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (1) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (c)(i) of
notification that such notice or communication is available and identifying the
website address therefor. THE PLATFORM IS PROVIDED "AS IS" AND "AS AVAILABLE".
THE ADMINISTRATIVE AGENT AND ITS RELATED PARTIES DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS RELATED PARTIES HAVE ANY LIABILITY TO THE COMPANY, ANY LENDER OR ANY
OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE COMPANY'S OR THE ADMINISTRATIVE
AGENT'S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES
IS FOUND IN A FINAL NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH PERSON'S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.
(ff)    Communications Through the Platform. Each Lender agrees that notice to
it (as provided in the next sentence) specifying that the communications have
been posted to the Platform shall constitute effective delivery of the
communications to such Lender for purposes hereof. Each Lender agrees (i) to
provide to the Administrative Agent in writing (including by electronic
communication), promptly after the date of this Agreement, an e-mail address to
which the foregoing notice may be sent by electronic transmission and (ii) that
the foregoing notice may be sent to such e-mail address.
Section 7.02.    Waivers; Amendments.
(p)    Waivers; Rights Cumulative. No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of such Default at the time. No notice
to or demand on the Company or any Loan Party in any case shall entitle the
Company or any Loan Party to any other or further notice or demand in similar or
other circumstances.
(q)    Amendments. Except as provided in Section 2.09, Section 9.02(c), (d) and
(e) and Section 5.13(a), neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Loan Parties and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Required Lenders (or by the Administrative Agent with the consent of
the Required Lenders) and the Loan Party or Loan Parties that are parties
thereto; provided that, without limiting the provisions of Sections 2.09 and
9.02(e), no such agreement shall:
(xviii)    increase the Commitment of any Lender without the written consent of
such Lender,
(xix)    reduce or forgive the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce or forgive any interest or
fees payable hereunder (other than a waiver of the right to have interest accrue
under the provisions of Section 2.13(c) or any amendment to any definition used
in the calculation of the financial covenants under Section 6.14 or 6.15 that
may indirectly affect the calculation of interest or fees), without the written
consent of each Lender directly affected thereby,
(xx)    postpone any scheduled date of payment of the principal amount of any
Loan or LC Disbursement, or any date for the payment of any interest, fees or
other Obligations payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender directly affected thereby
(provided, however, for the avoidance of doubt, a Maturity Date that occurs as a
result of the occurrence of one of the events described in the definition of
"Maturity Date" shall not be considered a scheduled date of expiration of a
Commitment, and the postponement of the payment of any amount that comes due
solely as a result of the occurrence of any such Maturity Date can be effected
with the agreement of the Required Lenders, in accordance with the terms of this
Section 9.02(b)),
(xxi)    change Section 2.18(b), (c) or (e) in a manner that would alter the
manner in which payments are shared, without the written consent of each Lender
adversely affected thereby,
(xxii)    add new categories of eligible assets or make changes affecting the
Borrowing Base eligibility criteria that have the effect of increasing
Availability, without the written consent of the Supermajority Lenders (or the
Administrative Agent with the consent of the Supermajority Lenders),
(xxiii)    change any of the provisions of this Section 9.02(b) or the
percentage set forth in the definition of "Required Lenders" or "Supermajority
Lenders" or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
thereunder or make any determination or grant any consent hereunder or
thereunder, without the written consent of each Lender,
(xxiv)    permit the Company to assign its rights or obligations hereunder,
release all or substantially all of the Guarantors from their obligation under
its Loan Guaranty (except as otherwise permitted herein or in the other Loan
Documents), without the written consent of each Lender,
(xxv)    change the definition of the term "Obligations", "Secured Obligations,"
"Banking Services Obligations," "Swap Obligations" or "Secured Parties" without
the written consent of each Lender directly affected thereby,
(xxvi)    except as provided in clauses (d) and (e) of this Section or in any
Collateral Document, release all or substantially all of the Collateral, without
the written consent of each Lender; provided further that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, such Issuing Bank or the
Swingline Lender, as the case may be, or
(xxvii)    except as provided in clause (d) of this Section or in the case of
clause (2) below, in the Intercreditor Agreement, subordinate (1) the payment
obligations under the Loan Documents to any other Indebtedness or (2) the
priority of Liens on ABL Priority Collateral granted to the Administrative Agent
without the consent of each Lender.
(r)    Corrections of Errors. Notwithstanding anything to the contrary in this
Section, if the Administrative Agent and the Company shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature, in each case, in any provision of the Loan Documents, then
the Administrative Agent and the Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document if the same is not objected
to in writing by the Required Lenders within five Business Days following
receipt of notice thereof. The Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.
(s)    Release of Collateral. The Lenders hereby irrevocably authorize the
Administrative Agent:
(i)    Ordinary Course Dispositions. at the request of the Company, and the
Administrative Agent hereby agrees, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral:
(A)    Obligations Paid in Full. upon the Payment in Full of the Obligations,
(B)    Property Sold. constituting property being sold or disposed of if the
Loan Party disposing of such property certifies to the Administrative Agent that
the sale or disposition is made in compliance with the terms of this Agreement
(and the Administrative Agent may rely conclusively on any such certificate,
without further inquiry), and to the extent that the property being sold or
disposed of constitutes Equity Interests of a Subsidiary, the Administrative
Agent is authorized to release any Loan Guaranty provided by such Subsidiary,
(C)    Purchase Money Financings. constituting fixed or capital assets financed
by Indebtedness incurred pursuant to Section 6.01(e) and secured pursuant to
Section 6.02(d) to the extent required pursuant to the terms of such
Indebtedness, or
(D)    Leased Property. constituting property leased to a Loan Party under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, or
(E)    Property of Released Guarantor. consisting of property of a Guarantor
released pursuant to Section 10.13, as well as all Equity Interests in such
Guarantor, or
(F)    Receivables Financings. constituting Accounts and related assets assigned
to, or subject to Liens in favor of, holders (or any agent acting on behalf of
such holders) of Indebtedness permitted by Section 6.01(s), or
(F)    Other Releases. not listed in clauses (A) through (F) of this clause if
the aggregate value of the Collateral released pursuant to this clause (G) does
not exceed $25,000,000 during any calendar year; and
(ii)    Exercise of Remedies. at its option and in its sole discretion, to
release Liens granted to the Administrative Agent by the Loan Parties on any
Collateral as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII.
As provided in (and subject to the terms of) the Intercreditor Agreement, the
Liens of Administrative Agent in the Accounts sold to the Receivables Entity in
a Qualified Receivable Transaction shall be released upon the sale thereof under
the Qualified Receivables Transaction. Except as provided in this clause (d) or
in the other Loan Documents, the Administrative Agent will not release any Liens
on Collateral without the prior written authorization of the Required Lenders.
Any such release shall not in any manner discharge, affect, or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral. In connection with any termination or release
pursuant to this Section, the Administrative Agent, upon receipt of any
certificates or other documents reasonably requested by it to confirm compliance
with this Agreement, shall promptly (i) execute and deliver to any Loan Party,
at such Loan Party's expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release and (ii) deliver to
the Loan Parties any portion of such Collateral so released in possession of the
Administrative Agent.
(t)    Loan Modification Offer. The Company may, by written notice to the
Administrative Agent make an offer ("Loan Modification Offer") to all the
Lenders to consummate a Permitted Amendment (as defined below) pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Company. A "Permitted Amendment" means any or all of the
following modifications to this Agreement and the Loan Documents: (i) an
extension of the Maturity Date, (ii) an increase in the interest rate with
respect to the Loans, (iii) the inclusion of additional fees to be payable to
the Lenders accepting the Permitted Amendment (including any upfront fees) (such
Lenders, therein the "Accepting Lenders"), (iv) such amendments to this
Agreement and the other Loan Documents as shall be appropriate, in the
reasonable judgment of the Administrative Agent, to provide the rights and
benefits of this Agreement and other Loan Documents to each new "Class" of loans
and/or commitments resulting from the Permitted Amendment, provided that (A) the
allocation of the participation exposure with respect to any then-existing or
subsequently issued or made Letter of Credit or Swingline Loan as between the
Commitments of such new "Class" and the Commitments of the then-existing Lenders
shall be made on a pro rata basis as between the Commitments of such new "Class"
and the Commitments of the then-existing Lenders, (B) the obligations of the
Fronting Banks may not be extended without the prior written consent of each
Fronting Bank affected thereby and (C) payments of principal and interest on
Loans (including loans of Accepting Lenders) shall continue to be shared pro
rata in accordance with Section 2.18(c), except that notwithstanding Section
2.18(c) the Loans and Commitments of the Lenders that are not Accepting Lenders
may be repaid and terminated on their applicable Maturity Date, without any pro
rata reduction of the Commitments and repayment of Loans of Accepting Lenders
with a different Maturity Date and (v) such other amendments to this Agreement
and the other Loan Documents as shall be appropriate, in the reasonable judgment
of the Administrative Agent, to give effect to the foregoing Permitted
Amendment.
(i)    Loan Modifications Procedures. Notice of a Loan Modification Offer shall
set forth (A) the terms and conditions of the requested Permitted Amendment and
(B) the date on which such Permitted Amendment is requested to become effective
(which shall not be less than 10 Business Days nor more than 30 Business Days
after the date of such notice, unless otherwise agreed to in writing by the
Administrative Agent). Notwithstanding anything to the contrary in paragraph (b)
of this Section 9.02, the Permitted Amendment shall only require the consent of
the Company, the Administrative Agent and the Accepting Lenders and the
Permitted Amendment shall become effective only with respect to the Accepting
Lenders.
(ii)    Terminating of Commitments of and Repayment of Loans of non-Accepting
Lenders. In connection with any Loan Modification Offer, the Company may, at its
sole option, terminate the Commitments of one or more of the Lenders that are
not Accepting Lenders, and in connection therewith (and notwithstanding anything
in Section 2.18 to the contrary) shall repay in full all outstanding Obligations
(including any amount owing pursuant to Section 2.16) at such time owing to such
terminated Lender, with such termination taking effect, and any related
repayment being made, upon the effectiveness of the Permitted Amendment.
(iii)    Addition of New Lenders; Reallocation of Outstandings. Additionally, to
the extent the Company has terminated the Commitments of such Lenders, it may
request any other bank or lending institution approved by the Administrative
Agent (such approval not to be unreasonably withheld), a Lender, an Affiliate of
a Lender or an Approved Fund to provide a Commitment on the terms set forth in
such Loan Modification Offer in an amount not to exceed the amount of the
Commitments terminated pursuant to the preceding clause. Upon the effectiveness
of the Permitted Amendment, any termination of any Lender's Commitments (and any
related repayment of Obligations) pursuant to this Section 9.02(e) and the
addition of any new Commitment, the outstanding Loans may not be held pro rata
in accordance with the new Commitments. On the Business Day of the effectiveness
of the Permitted Amendment, all outstanding ABR Loans shall be reallocated among
the Lenders (including any newly added Lenders) in accordance with the Lenders'
respective revised Applicable Percentages. Eurocurrency Borrowings shall not be
reallocated among the Lenders prior to the expiration of the applicable Interest
Period in effect at the time of any such Permitted Amendment. Any advances made
under this Section 9.02(e) by a Lender shall be deemed to be a purchase of a
corresponding amount of the Loans of the Lender or Lenders who shall receive
such advances.
(iv)    Documentation Procedure. The Company and each Accepting Lender shall
execute and deliver to the Administrative Agent an amendment hereto to implement
the changes consummated pursuant to a Loan Modification Offer and such other
documentation as the Administrative Agent shall reasonably specify to evidence
the acceptance of the Permitted Amendment and the terms and conditions thereof.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of the Permitted Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Permitted Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Permitted Amendment evidenced thereby and
only with respect to the Loans and Commitments of the Accepting Lenders,
including any amendments necessary to treat the applicable Loans and Commitments
of the Accepting Lenders as a new "Class" of loans and/or commitments hereunder.
Notwithstanding the foregoing, no Permitted Amendment shall become effective
unless the Administrative Agent, to the extent reasonably requested by the
Administrative Agent, shall have received legal opinions, board resolutions,
officer's and secretary's certificates and other documentation consistent with
those delivered on the Effective Date under this Agreement. Notwithstanding any
reallocation into extending and non-extending "Classes" in connection with a
Permitted Amendment, all Loans to the Company under this Agreement shall rank
pari-passu in right of payment.
(u)    Repayment of Non-Consenting Lenders. If, in connection with any proposed
amendment, waiver, modification or consent requiring the consent of "each
Lender" or "each Lender affected thereby," the consent of the Required Lenders
at such time is obtained, but the consent of other necessary Lenders is not
obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a "Non-Consenting Lender"), then the Company may elect to
replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Company and the Administrative Agent, a Lender
other than such Non-Consenting Lender, an Affiliate of a Lender other than such
Non-Consenting Lender or an Approved Fund shall agree, as of such date, to
purchase for cash at par the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Assumption in accordance
with Section 9.04(b) and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04 and (ii) the Company shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Company
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17 and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
Section 7.03.    Expenses; Indemnity; Damage Waiver.
(l)    Expense Reimbursement. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, and the
Lead Arrangers and their Affiliates, including the reasonable fees, charges and
disbursements of counsel for the Administrative Agent, which obligation in
respect of counsel shall be limited to a single transaction and documentation
counsel and other special and local counsel, in connection with the syndication
and distribution (including, without limitation, via the internet or through a
service such as Debtdomain) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) in
addition to, but without duplication of, any fees payable to an Issuing Bank
pursuant to Section 2.12(c), all reasonable and documented out-of-pocket
expenses incurred by any Issuing Bank in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, (iii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent in connection with the performance of its
duties pursuant to the provisions of the Loan Documents and (iv) all reasonable
and documented out-of-pocket expenses incurred by the Administrative Agent, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Issuing Bank or any Lender, (which
obligation in respect of counsel shall be limited to one counsel for the
Administrative Agent and one counsel for the Lenders, unless there is an actual
or perceived conflict of interest, in which case each Lender shall be entitled
to its own counsel, as well as, in each case, other special and local counsel)
in connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Company under this Section include, without
limiting the generality of the foregoing, costs and expenses incurred in
connection with:
(iii)    appraisals and insurance reviews;
(iv)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination, together with the reasonable fees and expenses
associated with collateral monitoring services performed by the Administrative
Agent;
(v)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the Permitted Discretion of the
Administrative Agent;
(vi)    taxes, fees and other charges, if any, for (A) lien searches and
(B) filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agent's Liens;
(vii)    sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
(viii)    forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
provided, however, that any retention of a third party provider of services
other than pursuant to Section 5.12, the expenses of which are to be reimbursed
by the Borrower pursuant to this Section 9.03(a), shall be made in consultation
with the Borrower so long as no Default exists. All of the foregoing costs and
expenses may be charged to the Company as Revolving Loans or to another deposit
account, all as described in Section 2.18(d).
(m)    Indemnity. The Company shall indemnify the Administrative Agent, the Lead
Arrangers, the Issuing Banks, each Person named as a joint bookrunner,
syndication agent and documentation agent on the cover page hereto and each
Lender, and the affiliates and the respective Related Parties of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee by the Company or any Loan Party or any other
Person arising out of, in connection with, or as a result of (i) the execution
or delivery of the Loan Documents or any other agreement or instrument
contemplated thereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by an Issuing
Bank to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on, at, to or from any property currently or formerly owned
or operated by the Company or any Subsidiary, or any Environmental Liability,
(iv) the failure of the Company to deliver to the Administrative Agent the
required receipts or other required documentary evidence with respect to a
payment made by any Loan Parties for Taxes pursuant to Section 2.17 or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, tax, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee.
This Section 9.03(b) shall not apply with respect to Taxes other than any Taxes
that represent losses or damages arising from any non-Tax claim.
(n)    Lender Payment. To the extent that the Company fails to pay any amount
required to be paid by it to the Administrative Agent, any Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section and without limiting
the Company's obligation to do so, each Lender severally agrees to pay to the
Administrative Agent, such Issuing Bank or the Swingline Lender, as the case may
be, such Lender's Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent, such Issuing Bank or the Swingline
Lender in its capacity as such.
(o)    Waiver of Consequential, Punitive and other Damagers. To the fullest
extent permitted by applicable law, no Loan Party shall assert, and each hereby
waives, any claim against any Indemnitee (i) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof, and (ii) for
contribution or any other rights of recovery under or related to Environmental
Laws that it now or hereafter may have by statute or otherwise against any
Indemnitee.
(p)    Payments Due. All amounts due under this Section shall be payable not
later than 10 Business Days after receipt of written demand therefor.
Section 7.04.    Successors and Assigns.
(f)    Benefit and Binding Effect. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Banks that issues any Letter of Credit), except that (i) the Company may not
assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
(and any attempted assignment or transfer by the Company without such consent
shall be null and void) and (ii) no Lender may assign or otherwise transfer its
rights or obligations hereunder except in accordance with this Section. Nothing
in this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of an Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, any Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
(g)    Assignments. (i) Subject to the conditions set forth in clause (b)(ii)
below, any Lender may assign to one or more assignees (other than the Company or
any Affiliate thereof) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of: (A) the Company, provided that no consent
of the Company shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; provided, further, that the Company shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received notice thereof; (B) the Administrative Agent, provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender or an Affiliate of a Lender and (C) each Issuing Bank and the Swingline
Lender (such consent not to unreasonably withheld). Notwithstanding the
foregoing, any Person that is a Fee Receiver but not a Permitted Fee Receiver
shall not be an assignee without the written consent of the Administrative Agent
(whether or not an Event of Default has occurred) (which consent may be withheld
in the Administrative Agent's sole discretion).
(ii)    Assignments shall be subject to the following additional conditions:
except in the case of an assignment to a Lender or an Affiliate of a Lender or
an assignment of the entire remaining amount of the assigning Lender's
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default has occurred and
is continuing;
each partial assignment shall be made as an assignment of a proportionate part
of all the assigning Lender's rights and obligations under this Agreement;
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500, provided that assignments made pursuant to Section 2.19(b) or
Section 9.02(f) shall not require the signature of the assigning Lender to
become effective;
the assignee shall not be a natural person; and
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent any Tax forms required by Section 2.17(g) and an Administrative
Questionnaire.
For the purposes of this Section 9.04(b), the term "Approved Fund" means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender's rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
(iv)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Company, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, the Commitment of, and
principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the "Register"). The entries in
the Register shall be conclusive (absent manifest error), and the Company, the
Administrative Agent, the Issuing Banks and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Company, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire and any Tax forms required by Section 2.17 (unless the assignee
shall already be a Lender hereunder), the processing and recordation fee
referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register; provided that if either the assigning Lender or the
assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04, 2.05, 2.06(e) or (f), 2.07(b), 2.18(e) or 9.03(c), the
Administrative Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.
(h)    Participations. (i) Sale of Participations. Any Lender may, without the
consent of the Company, the Administrative Agent, the Issuing Banks or the
Swingline Lender, sell participations to one or more banks or other entities
(other than the Company or any Affiliate thereof) (a "Participant") in all or a
portion of such Lender's rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender's obligations under this Agreement shall remain unchanged,
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (C) the Company, the Administrative Agent,
the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender's rights and
obligations under this Agreement and (D) any person that would be a Fee Receiver
may not be a Participant, unless such Person is a Permitted Fee Receiver or such
Fee Receiver receives the written consent of the Company and the Administrative
Agent. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clause (i), (ii), (iii),
(iv), (vi), (vii), (viii) or (x) in the first proviso to Section 9.02(b) that
affects such Participant. Subject to paragraph (c)(ii) of this Section, the
Company agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 9.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(e) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
this Agreement (the "Participant Register"). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.
(ii)    Yield Protection. A Participant shall not be entitled to receive any
greater payment under Section 2.15 or 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Company's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Company and the Administrative Agent are notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Company and any Withholding Agent, to comply with Section 2.17(g)
as though it were a Lender.
(iii)    Voting Participants. Notwithstanding anything in this paragraph to the
contrary, any Lender that is a Farm Credit Lender that (a) has purchased a
participation or subparticipation in the minimum amount of $10,000,000 on or
after the Effective Date, (b) is, by written notice to the Company and the
Administrative Agent ("Voting Participant Notification"), designated by the
selling Lender as being entitled to be accorded the rights of a Voting
Participant hereunder (any bank that is a Farm Credit Lender so designated being
called a "Voting Participant") and (c) receives the prior written consent of the
Company and the Administrative Agent to become a Voting Participant, shall be
entitled to vote (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
were a Lender, on any matter requiring or allowing a Lender to provide or
withhold its consent, or to otherwise vote on any proposed action. To be
effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (i) state the full name, as well as all contact information
required of an assignee as set forth in Exhibit A hereto and (ii) state the
dollar amount of the participation purchased. The selling Lender and the Voting
Participant shall promptly notify the Administrative Agent and the Company of
any termination of, or reduction or increase in the amount of, the participation
interests held by a Voting Participant. Except as provided above in this clause
(iii), no sub–participants shall be entitled to become "Voting Participants."
The voting rights of a Voting Participant hereunder are solely for the benefit
of the Voting Participant and shall not inure to any assignee or sub–participant
of a Voting Participant." The Company and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph.
(i)    Pledge. Any Lender may at any time pledge or assign a security interest
in all or any portion of its rights under this Agreement to secure obligations
of such Lender, including without limitation any pledge or assignment to secure
obligations to any central bank, a Federal Reserve Bank or the Farm Credit
Funding Corp. or to any other entity organized under the Farm Credit Act, as
amended, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
Section 7.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
Section 7.06.    Counterparts; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile or by other electronic transmission shall be effective as delivery of
a manually executed counterpart of this Agreement.
Section 7.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 7.08.    Right of Setoff. If an Event of Default shall exist, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, to the fullest extent permitted by law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Company or such Guarantor against any of
and all the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The applicable Lender shall notify the
Company and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
Section 7.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(g)    Governing Law. The Loan Documents (other than those containing a contrary
express choice of law provision) shall be construed in accordance with and
governed by the law of the State of New York, without regard to the conflict of
laws principles thereof, but giving effect to federal laws applicable to
national banks. This governing law election has been made by the parties in
reliance (at least in part) on Section 5–1401 of the General Obligations Law of
the State of New York, as amended (as and to the extent applicable), and other
applicable law.
(h)    Jurisdiction. Each party hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the jurisdiction of the Supreme Court
of the State of New York, the courts of the United States for the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Any action or proceeding by
any Loan Party against any Secured Party shall be brought only in such New York
State court or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.
(i)    Venue. Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(j)    Service of Process. Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.
Section 7.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 7.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 7.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates' respective directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions at least as
restrictive as those of this Section, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement, (ii) any central bank, Federal Reserve Bank or
the Farm Credit Funding Corp., or any other governmental entity to which a
Lender has pledged a security interest in all or any portion of its rights
hereunder pursuant to Section 9.04(d) or (iii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Loan Parties and their obligations, (g) with the consent of the Company or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section by such Person or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a non-confidential
basis from a source other than a Loan Party that is not to the knowledge of the
receiving party in violation of any confidentiality restrictions. For the
purposes of this Section, "Information" means all information received from a
Loan Party or its representatives relating to the Loan Parties, the Subsidiaries
or their respective businesses, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by a Loan Party or its
representative.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THIS SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS AND THE TERMS
HEREOF.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS AND THE TERMS HEREOF.
Section 7.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder, provided, that the Commitments of the applicable Lenders are several
and no Lender shall be responsible for any other Lender's failure to make Loans
as required. Each Lender hereby represents that it is not relying on or looking
to any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, no Issuing
Banks nor any Lender shall be obligated to extend credit to the Company in
violation of any Requirement of Law.
Section 7.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies the Company that pursuant to
the requirements of the Act, it is required to obtain, verify and record
information that identifies the Company, which information includes the names
and addresses of the Company and other information that will allow such Lender
to identify the Company in accordance with the Act. Each Loan Party shall,
promptly following a request by the Administrative Agent or any Lender, provide
all documentation and other information that the Administrative Agent or any
Lender requests in order to comply with its ongoing obligations under applicable
"know your customer" and anti‑money laundering rules and regulations, including
the Act.
Section 7.15.    Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.
Section 7.16.    No Fiduciary Relationship. The Loan Parties agree that in
connection with all aspects of the transactions contemplated hereby and any
communications in connection therewith, the Loan Parties, the Subsidiaries and
their Affiliates and Equity Interest holders, on the one hand, and the
Administrative Agent, the Issuing Banks, the Lead Arrangers, the Lenders and
their Affiliates, on the other hand, will have a business relationship that does
not create, by implication or otherwise, any advisory, fiduciary or agency
relationship or fiduciary or other implied duty on the part of any Secured Party
and no such duty will be deemed to have arisen in connection with any such
transactions or communications. Each Secured Party may have economic interests
that conflict with those of the Loan Parties, their stockholders and/or their
Affiliates. The Loan Parties acknowledge and agree that (i) the transactions
contemplated by the Loan Documents (including the exercise of rights and
remedies hereunder and thereunder) are arm's-length commercial transactions
between the Secured Parties, on the one hand, and the Loan Parties, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Secured Party has assumed an advisory or fiduciary responsibility in
favor of any Loan Party, or any of their Equity Interest holders or Affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Secured Party has advised, is currently advising or will advise
any Loan Party or any of their Equity Interest holders or Affiliates on other
matters) or any other obligation to any Loan Party except the obligations
expressly set forth in the Loan Documents and (y) each Secured Party is acting
solely as principal and not as the agent or fiduciary of any Loan Party or any
of their Equity Interest holders, Affiliates or creditors or any other Person.
Each Loan Party acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to such Loan Party, in connection
with such transaction or the process leading thereto.
Section 7.17.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent's request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent's instructions.
Section 7.18.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 7.19.    Intercreditor Arrangement. The Lenders hereby irrevocably
authorize the Administrative Agent to enter into the Intercreditor Agreement.
Notwithstanding anything herein to the contrary, the Liens and security
interests granted to the Administrative Agent pursuant to this Agreement or any
other Loan Document and the exercise of any right or remedy by the
Administrative Agent hereunder or under any other Loan Document are subject to
the provisions of the Intercreditor Agreement. In the event of any conflict
between the terms of the Intercreditor Agreement, this Agreement and any other
Loan Document, the terms of the Intercreditor Agreement shall govern and control
with respect to any right or remedy. Without limiting the generality of the
foregoing, and notwithstanding anything herein to the contrary, all rights and
remedies of the Administrative Agent (and the Lenders) with respect to any
Permitted Additional Secured Indebtedness Priority Collateral shall be subject
to the terms of the Intercreditor Agreement, and for so long as any Permitted
Additional Secured Indebtedness is outstanding, any obligation of the Company
and any Guarantor hereunder or under any other Loan Document with respect to the
delivery or control of any Permitted Additional Secured Indebtedness Priority
Collateral, the novation of any lien on any certificate of title, bill of lading
or other document, the giving of any notice to any bailee or other Person, the
provision of voting rights or the obtaining of any consent of any Person, in
each case in connection with any Permitted Additional Secured Indebtedness
Priority Collateral, shall be deemed to be satisfied if the Company or such
Guarantor, as applicable, complies with the requirements of the similar
provision of the applicable Permitted Additional Secured Indebtedness Documents.
For so long as any Permitted Additional Secured Indebtedness is outstanding and
the Intercreditor Agreement in full force and effect, the delivery of any
Permitted Additional Secured Indebtedness Priority Collateral to the holders (or
any agent, trustee or representative acting on behalf of the holders) of any
Permitted Additional Secured Indebtedness pursuant to the Permitted Additional
Secured Indebtedness Documents shall satisfy any delivery requirement hereunder
or under any other Loan Document.
Section 7.20.    Independence of Covenants. All covenants under the Loan
Documents shall be given independent effect so that if a particular action or
condition is not permitted by any of such covenants, the fact that it would be
permitted by an exception to, or be otherwise within the limitations of, another
covenant shall not avoid the occurrence of a Default if such action is taken or
such condition exists.
Section 7.21.    Entire Agreement; Amendment and Restatement. This Agreement and
the other Loan Documents embody the final, entire agreement among the parties
hereto and supersede any and all prior commitments, agreements, representations,
and understandings, whether written or oral, relating to the subject matter
hereof and may not be contradicted or varied by evidence of prior,
contemporaneous, or subsequent oral agreements or discussions of the parties
hereto. This Agreement amends and restates in its entirety the Existing Credit
Agreement. The execution of this Agreement and the other Loan Documents executed
in connection herewith does not extinguish the indebtedness outstanding in
connection with the Existing Credit Agreement nor does it constitute a novation
with respect to such indebtedness. The Loan Parties, the Administrative Agent,
the Issuing Banks and the Lenders ratify and confirm each of the Loan Documents
entered into prior to the Effective Date (excluding the Existing Credit
Agreement), agree that such Loan Documents continue to be legal, valid, binding
and enforceable in accordance with their respective terms and agree that the
Liens created thereby are not extinguished but are continued in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the
Obligations. However, for all matters arising prior to the Effective Date
(including the accrual and payment of interest and fees prior to the Effective
Date and matters relating to indemnification), the terms of the Existing Credit
Agreement (as unmodified by this Agreement) shall control and are hereby
ratified and confirmed. For the avoidance of doubt, the parties hereto confirm
that as of and after the Effective Date, all interest and fees hereunder will
accrue based on the terms of this Agreement and no interest period created under
the Existing Credit Agreement shall continue hereunder. Not in limitation of the
foregoing, the Loan Parties, the Administrative Agent, the Issuing Banks and the
Lenders agree that all references to the "Administrative Agent" or a "Collateral
Agent" under any Loan Document shall mean the Administrative Agent hereunder.
Each Loan Parties represents and warrants that as of the Effective Date there
are no claims or offsets against or rights of recoupment with respect to or
defenses or counterclaims to its obligations under the Existing Credit Agreement
or any of the other Loan Documents. TO INDUCE THE LENDERS AND THE ADMINISTRATIVE
AGENT TO ENTER INTO THIS AGREEMENT, EACH LOAN PARTY WAIVES ANY AND ALL SUCH
CLAIMS, OFFSETS, RIGHTS OF RECOUPMENT, DEFENSES OR COUNTERCLAIMS, WHETHER KNOWN
OR UNKNOWN, ARISING PRIOR TO THE EFFECTIVE DATE AND RELATING TO THE EXISTING
CREDIT AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
Section 7.22.     Judgment Currency. This is an international loan transaction
in which the specification of the applicable currency of payment is of the
essence, and the stipulated currency shall in each instance be the currency of
account and payment in all instances. A payment obligation in one currency under
the Loan Documents (the "Original Currency") shall not be discharged by an
amount paid in another currency (the "Other Currency"), whether pursuant to any
judgment expressed in or converted into any Other Currency or otherwise except
to the extent that such tender results in the effective receipt by the payee of
the full amount of the Original Currency payable to such payee. If for the
purpose of obtaining judgment in any court it is necessary to convert a sum due
under any Loan Document in the Original Currency into the Other Currency, the
rate of exchange that shall be applied shall be that at which in accordance with
normal banking procedures the Administrative Agent could purchase the Original
Currency at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the Loan
Parties in respect of any such sum due from it to the relevant payee under any
Loan Document (in this Section called an "Entitled Person") shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency, such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Loan Parties, as a separate obligation
and notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum originally due to such Entitled Person in
the Original Currency hereunder exceeds the amount of the Other Currency so
purchased.
Section 7.23.    Waiver of Borrower's Rights Under Farm Credit Act. The Company,
having been represented by legal counsel in connection with this Agreement and,
in particular, in connection with the waiver contained in this Section, does
hereby voluntarily and knowingly waive, relinquish, and agree not to assert at
any time, any and all rights that it may have or be afforded under the sections
of the Agricultural Credit Act of 1987 designated as 12 U.S.C. Sections 2199
through 2202e and the implementing Farm Credit Administration regulations as set
forth in 12 C.F.R Sections 617.7000 through 617.7630, including those provisions
which afford the Company certain rights, and/or impose on any lender to a
borrower certain duties, with respect to the collection of any amounts owing
hereunder or the foreclosure of any liens securing any such amounts, or which
require the Administrative Agent or any present or future Lender or participant
to disclose to the Company the nature of any such rights or duties. This waiver
is given by the Company pursuant to the provisions of 12 C.F.R. Section
617.7010(c) to induce the Lenders to fund and extend to the Company the credit
facilities described herein and to induce those Lenders which are Farm Credit
Lenders to agree to provide such credit facilities commensurate with their
individual commitments as they may exist from time to time.
ARTICLE VIII    
LOAN GUARANTY
Section 8.01.    Guaranty. Each Guarantor (other than those that have delivered
a separate Loan Guaranty) hereby agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Secured Obligations and all costs and expenses including, without
limitation, all court costs and attorneys' and paralegals' fees (including
allocated costs of in-house counsel and paralegals) (which obligation in respect
of counsel shall be limited to one counsel for the Administrative Agent and one
counsel for the Lenders, unless there is an actual or perceived conflict of
interest, in which case each Lender shall be entitled to its own counsel, as
well as, in each case, other special and local counsel) and expenses paid or
incurred by the Administrative Agent, the Issuing Banks and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Company, any Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the "Guaranteed
Obligations"). Each Guarantor further agrees that the Guaranteed Obligations may
be extended or renewed in whole or in part without notice to or further assent
from it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.
Section 8.02.    Guaranty of Payment. This Loan Guaranty is a guaranty of
payment and not of collection. Each Guarantor waives any right to require the
Administrative Agent, any Issuing Bank or any Lender to sue the Company, any
Guarantor, any other guarantor, or any other person obligated for all or any
part of the Guaranteed Obligations (each, an "Obligated Party"), or otherwise to
enforce its payment against any collateral securing all or any part of the
Guaranteed Obligations.
Section 8.03.    No Discharge or Diminishment of Loan Guaranty.
(j)    Unconditional. Except as otherwise provided for herein, the obligations
of each Guarantor hereunder are unconditional and absolute and not subject to
any reduction, limitation, impairment or termination for any reason (other than
the indefeasible payment in full in cash of the Guaranteed Obligations),
including: (i) any claim of waiver, release, extension, renewal, settlement,
surrender, alteration, or compromise of any of the Guaranteed Obligations, by
operation of law or otherwise; (ii) any change in the corporate existence,
structure or ownership of the Company or any other guarantor of or other person
liable for any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party or (iv) the existence of any claim, setoff or other rights which
any Guarantor may have at any time against any Obligated Party, the
Administrative Agent, any Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.
(k)    No Setoff, Etc. The obligations of each Guarantor hereunder are not
subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.
(l)    No Diminishment. Further, the obligations of any Guarantor hereunder are
not discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, any Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Company for all or any part of the Guaranteed Obligations
or any obligations of any other guarantor of or other person liable for any of
the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Guarantor or
that would otherwise operate as a discharge of any Guarantor as a matter of law
or equity (other than the indefeasible payment in full in cash of the Guaranteed
Obligations).
Section 8.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of the Company or any Guarantor or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of the Company or any Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Administrative Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or nonjudicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Loan Guaranty except to the extent the Guaranteed Obligations have been fully
and indefeasibly paid in cash. To the fullest extent permitted by applicable
law, each Guarantor waives any defense arising out of any such election even
though that election may operate, pursuant to applicable law, to impair or
extinguish any right of reimbursement or subrogation or other right or remedy of
any Guarantor against any Obligated Party or any security.
Section 8.05.    Rights of Subrogation. No Guarantor will assert any right,
claim or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Administrative Agent, the Issuing Banks and the
Lenders.
Section 8.06.    Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Company or otherwise, each Guarantor's obligations under this Loan Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Administrative Agent, the Issuing Banks
and the Lenders are in possession of this Loan Guaranty. If acceleration of the
time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of the Company, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Guarantors
forthwith on demand by the Lender.
Section 8.07.    Information. Each Guarantor assumes all responsibility for
being and keeping itself informed of the Company's financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Guarantor assumes and incurs under this Loan Guaranty, and agrees that
neither the Administrative Agent, any Issuing Bank nor any Lender shall have any
duty to advise any Guarantor of information known to it regarding those
circumstances or risks.
Section 8.08.    Intercompany Subordination.
(k)    Debt Subordination. Each Guarantor hereby agrees that the Subordinated
Indebtedness (as defined below) shall be subordinate and junior in right of
payment to the prior payment and performance in full of the Secured Obligations.
The Subordinated Indebtedness shall not be payable, and no payment of principal,
interest or other amounts on account thereof, and no property or guarantee of
any nature to secure or pay the Subordinated Indebtedness shall be made or
given, directly or indirectly by or on behalf of any Debtor (hereafter defined)
or received, accepted, retained or applied by any Guarantor unless and until the
Secured Obligations shall have been paid and performed in full; except that
prior to the occurrence and continuance of an Event of Default, each Debtor
shall have the right to make payments and a Guarantor shall have the right to
receive payments on the Subordinated Indebtedness from time to time. When an
Event of Default exists and at the time Administrative Agent provides notice
thereof to the Company, no payments may be made or given on the Subordinated
Indebtedness, directly or indirectly, by or on behalf of any Debtor or received,
accepted, retained or applied by any Guarantor unless and until the Secured
Obligations shall have been paid and performed in full. If any sums shall be
paid to a Guarantor by any Debtor or any other Person on account of the
Subordinated Indebtedness when such payment is not permitted hereunder, such
sums shall be held in trust by such Guarantor for the benefit of Administrative
Agent and the other Secured Parties and shall forthwith be paid to
Administrative Agent and applied by Administrative Agent against the Guaranteed
Obligations. For purposes of this Section and with respect to a Guarantor, the
term "Subordinated Indebtedness" means all indebtedness, liabilities, and
obligations of the Company or any other Guarantor (the Company and such other
Guarantors herein the "Debtors") to such Guarantor, whether such indebtedness,
liabilities, and obligations now exist or are hereafter incurred or arise, or
are direct, indirect, contingent, primary, secondary, several, joint and
several, or otherwise, and irrespective of whether such indebtedness,
liabilities, or obligations are evidenced by a note, contract, open account, or
otherwise, and irrespective of the Person or Persons in whose favor such
indebtedness, obligations, or liabilities may, at their inception, have been, or
may hereafter be created, or the manner in which they have been or may hereafter
be acquired by such Guarantor.
(l)    Lien Subordination. Each Guarantor agrees that any and all Liens
(including any judgment liens), upon any Debtor's assets securing payment of any
Subordinated Indebtedness shall be and remain inferior and subordinate to any
and all Liens upon any Debtor's assets securing payment of the Guaranteed
Indebtedness or any part thereof, regardless of whether such Liens in favor of a
Guarantor, Administrative Agent or any other Secured Party presently exist or
are hereafter created or attached. Without the prior written consent of
Administrative Agent, no Guarantor shall (i) file suit against any Debtor or
exercise or enforce any other creditor's right it may have against any Debtor,
or (ii) foreclose, repossess, sequester, or otherwise take steps or institute
any action or proceedings (judicial or otherwise, including without limitation
the commencement of, or joinder in, any liquidation, bankruptcy, rearrangement,
debtor's relief or insolvency proceeding) to enforce any obligations of any
Debtor to such Guarantor or any Liens held by such Guarantor on assets of any
Debtor.
(m)    Insolvency Proceeding. In the event of any receivership, bankruptcy,
reorganization, rearrangement, debtor's relief, or other insolvency proceeding
involving any Debtor as debtor, Administrative Agent shall have the right to
prove and vote any claim under the Subordinated Indebtedness and to receive
directly from the receiver, trustee or other court custodian all dividends,
distributions, and payments made in respect of the Subordinated Indebtedness
until the Secured Obligations have been paid and performed in full. The
Administrative Agent may apply any such dividends, distributions, and payments
against the Guaranteed Obligations.
(n)    Conflicting Subordination Provisions. The provisions of this Section
10.08 shall control over any other subordination provisions that may be
applicable to the Subordinated Indebtedness.
Section 8.09.    Taxes. All payments of the Guaranteed Obligations will be made
by each Guarantor free and clear of and without deduction or withholding for any
Indemnified Taxes or Other Taxes; provided that if any Guarantor shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (a) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) such Guarantor shall make such
deductions and (c) such Guarantor shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.
Section 8.10.    Maximum Liability. The provisions of this Loan Guaranty are
severable, and in any action or proceeding involving any state corporate law, or
any state, federal or foreign bankruptcy, insolvency, reorganization or other
law affecting the rights of creditors generally, if the obligations of any
Guarantor under this Loan Guaranty would otherwise be held or determined to be
avoidable, invalid or unenforceable on account of the amount of such Guarantor's
liability under this Loan Guaranty, then, notwithstanding any other provision of
this Loan Guaranty to the contrary, the amount of such liability shall, without
any further action by the Guarantors or the Lenders, be automatically limited
and reduced to the highest amount that is valid and enforceable as determined in
such action or proceeding (such highest amount determined hereunder being the
relevant Guarantor's "Maximum Liability"). This Section with respect to the
Maximum Liability of each Guarantor is intended solely to preserve the rights of
the Lenders to the maximum extent not subject to avoidance under applicable law,
and no Guarantor nor any other person or entity shall have any right or claim
under this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Loan Guaranty or affecting
the rights and remedies of the Lenders hereunder, provided that, nothing in this
sentence shall be construed to increase any Guarantor's obligations hereunder
beyond its Maximum Liability.
Section 8.11.    Contribution. In the event any Guarantor (a "Paying Guarantor")
shall make any payment or payments under this Loan Guaranty or shall suffer any
loss as a result of any realization upon any collateral granted by it to secure
its obligations under this Loan Guaranty, each other Guarantor (each a
"Non-Paying Guarantor") shall contribute to such Paying Guarantor an amount
equal to such Non-Paying Guarantor's "Applicable Percentage" of such payment or
payments made, or losses suffered, by such Paying Guarantor. For purposes of
this Article X, each Non-Paying Guarantor's "Applicable Percentage" with respect
to any such payment or loss by a Paying Guarantor shall be determined as of the
date on which such payment or loss was made by reference to the ratio of (i)
such Non-Paying Guarantor's Maximum Liability as of such date (without giving
effect to any right to receive, or obligation to make, any contribution
hereunder) or, if such Non-Paying Guarantor's Maximum Liability has not been
determined, the aggregate amount of all monies received by such Non-Paying
Guarantor from the Company after the date hereof (whether by loan, capital
infusion or by other means) to (ii) the aggregate Maximum Liability of all
Guarantors hereunder (including such Paying Guarantor) as of such date (without
giving effect to any right to receive, or obligation to make, any contribution
hereunder), or to the extent that a Maximum Liability has not been determined
for any Guarantor, the aggregate amount of all monies received by such
Guarantors from the Company after the date hereof (whether by loan, capital
infusion or by other means). Nothing in this provision shall affect any
Guarantor's several liability for the entire amount of the Guaranteed
Obligations (up to such Guarantor's Maximum Liability). Each of the Guarantors
covenants and agrees that its right to receive any contribution under this Loan
Guaranty from a Non-Paying Guarantor shall be subordinate and junior in right of
payment to the payment in full in cash of the Guaranteed Obligations. This
provision is for the benefit of both the Administrative Agent, the Issuing
Banks, the Lenders and the Guarantors and may be enforced by any one, or more,
or all of them in accordance with the terms hereof.
Section 8.12.    Liability Cumulative. The liability of each Loan Party as a
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing
Banks and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.


Section 8.13.    Release. A Guarantor will be released from its obligations
under this Article X and the other Loan Documents to which it is a party upon
the Payment in Full of the Obligations. Upon the sale or disposition of a
Guarantor (by merger, consolidation, the sale of its Equity Interests or the
sale of all or substantially all of its assets (other than by lease)) and
whether or not the Guarantor is the surviving corporation in such transaction,
to a Person which is not the Company or a Restricted Subsidiary, such Guarantor
will be automatically and unconditionally released from all its obligations
under this Agreement and the Loan Documents to which it is a party and the
Liens, if any, on the Collateral pledged by such Guarantor and on the Equity
Interests in such Guarantor granted pursuant to the Loan Documents shall be
released with respect to the Obligations if the sale or other disposition is in
compliance with this Agreement. Each Guarantor will be released from all its
obligations under this Agreement and the other Loan Documents to which it is a
party and the Liens, if any, on the Collateral pledged by such Guarantor and on
the Equity Interests in such Guarantor granted pursuant to the Loan Documents
shall be released if the Company designated such Guarantor as an Unrestricted
Subsidiary and such designation complies with the other applicable provisions of
this Agreement. Without the consent or other agreement of any Lender, the
Administrative Agent is authorized to release a Guarantor, and shall release
such Guarantor, upon the delivery of an Officers' Certificate certifying in
writing to the Administrative Agent that the conditions for such release
described in this Section 10.13 have been satisfied. To the extent the
Administrative Agent is required to execute any release documents in accordance
with the immediately preceding sentence, the Administrative Agent shall do so
promptly upon request of the Company without the consent or further agreement of
any Lender.



Table of Contents, Page x



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


COMPANY:
Smithfield Foods, Inc., a Virginia corporation




By:    /s/ Timothy P. Dykstra     
Name: Timothy P. Dykstra    
Title:    Vice President and Corporate Treasurer


GUARANTORS:


Brown's Realty Partnership, a North Carolina general partnership
Carroll's Realty Partnership, a North Carolina general partnership
Smithfield-Carroll's Farms, a Virginia general partnership


By:
Murphy-Brown, LLC, as a general partner of each





By:    /s/ Timothy P. Dykstra        
Name: Timothy P. Dykstra    
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




Armour-Eckrich Meats LLC, a Delaware limited liability company
John Morrell & Co., a Delaware corporation
Murphy Farms of Texhoma, Inc., an Oklahoma corporation
Murphy-Brown LLC, a Delaware limited liability company
Murphy-Brown of Missouri LLC, a Delaware limited liability company
Patrick Cudahy, LLC, a Delaware limited liability company
Premium Pet Health, LLC, a Delaware limited liability company
Smithfield Global Products Inc., a Delaware corporation
Smithfield Farmland Corp., a Delaware corporation
Smithfield Purchase Corporation, a North Carolina corporation
Smithfield Transportation Co., Inc., a Delaware corporation
Stefano Foods, Inc., a North Carolina corporation
SFRMH Liquidation, Inc. (f/k/a RMH Foods, Inc.), a Delaware corporation
Smithfield Farmland Sales Corp., a Delaware corporation




By:    /s/ Timothy P. Dykstra            
Name:    Timothy P. Dykstra
Title:    Vice President


Jonmor Investments, Inc., a Delaware corporation
Patcud Investments, Inc., a Delaware corporation
SFFC, INC., a Delaware corporation
SF Investments, Inc., a Delaware corporation




By:    /s/ Jeffrey A. Porter________________
Name:    Jeffrey A. Porter
Title:    President, General Counsel, Assistant
Secretary and Assistant Treasurer





THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, individually and as Administrative Agent, Issuing Bank and
Swingline Bank




By: /s/ Jeff Geisbauer            
Jeff Geisbauer
Executive Director


By: /s/ Shane Bownds            
D. Shane Bownds
Executive Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




BANK OF CHINA, NEW YORK BRANCH




By: /s/ Dong Yuan                
Name: Dong Yuan
Title: Executive Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




BARCLAYS BANK PLC




By: /s/ Marguerite Sutton            
Name: Marguerite Sutton
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




CAPE FEAR FARM CREDIT, ACA




By: /s/ Randy T. Pope                
Name: Randy T. Pope
Title: Vice President




Voting Participants:




AgFirst Farm Credit Bank




By: /s/ Steven J. O’Shea                
Name: Steven J. O’Shea
Title: Vice President






Farm Credit Bank of Texas




By: /s/ Ria Estrada                
Name: Ria Estrada
Title: Manager, Capital Markets Credit Analysis

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




COBANK, ACB






By: /s/ Hal Nelson                
Name: Hal Nelson
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




BANK OF MONTREAL




By: /s/ Philip Langhelm                
Name: Philip Langhelm
Title: Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By: /s/ Rebecca Kratz                
Name: Rebecca Kratz
Title: Authorized Signatory

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.




By: /s/ Lauren Baker            
Name: Lauren Baker
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------






SOCIETE GENERALE




By: /s/ Cliff Niebling                
Name: Cliff Niebling
Title: Managing Director




By:                        
Name:                        
Title:                        



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION




By: /s/ Michael N. Ryno                
Name: Michael N. Ryno
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.




By: /s/ David Catherall                
Name: David Catherall
Title: Managing Director

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




ING CAPITAL LLC




By: /s/ W. Leroy Startz                
Name: W. Leroy Startz
Title: Director




By: /s/ Bennett Whitehurst            
Name: Bennett Whitehurst
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




AGSTAR FINANCIAL SERVICES, PCA




By: /s/ Bob Atwood                
Bob Atwood
Mgr. Agency Desk and Team Leader

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




NORTHWEST FARM CREDIT SERVICES, PCA




By: /s/ Mark Westfall                
Name: Mark Westfall
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




 
1ST FARM CREDIT SERVICES, PCA




By: /s/ Lee Fuchs            
Name: Lee Fuchs
Title: Vice President, Capital Markets Group

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




FARM CREDIT MID-AMERICA, PCA




By: /s/ Aaron Miller            
Name: Aaron Miller
Title: Credit Officer

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




UNITED FCS, PCA D/B/A FCS COMMERCIAL FINANCE GROUP




By: /s/ Jeremy Voigts                
Name: Jeremy Voigts
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------






FARM CREDIT SERVICES OF AMERICA, PCA




By: /s/ Bruce Dean                
Name: Bruce Dean
Title: Vice President

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK




By: /s/ Ghislain Descamps            
Name: Ghislain Descamps
Title: Managing Director




By: /s/ Juliette Cohen                
Name: Juliette Cohen
Title: Managing Director



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------






GREENSTONE FARM CREDIT SERVICES, ACA/FLCA




By: /s/ Alfred S. Compton, Jr.            
Name: Alfred S. Compton, Jr.
Title: SVP/Managing Director



THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




AMERICAN AgCREDIT, PCA




By: /s/ Dennis P. Regli                
Name: Dennis P. Regli
Title: V.P. – Underwriting

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




FARM CREDIT WEST, PCA




By: /s/ Robert Stornetta                
Name: Robert Stornetta
Title: Vice President


 







THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Signature Page



--------------------------------------------------------------------------------




EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- Form of Borrowing Base Certificate
Exhibit C -- Form of Compliance Certificate
Exhibit D -- Joinder Agreement
Exhibit E -- Form of Borrowing Request
Exhibit F -- Form of Interest Election Request
Exhibit G -- Form of U.S. Tax Compliance Certificate
Exhibit H -- Form of Increased Commitment Supplement


SCHEDULES:
Schedule 1.01    --    Commitment Schedule
Schedule 2.01     --    Existing Letters of Credit
Schedule 3.06     --    Disclosed Matters
Schedule 3.13    --    Liens

Schedule 3.17    --    Capitalization and Subsidiaries
Schedule 6.01(b) --    Indebtedness

THIRD AMENDED AND RESTATED CREDIT AGREEMENT, Exhibits and Schedules Cover Page



--------------------------------------------------------------------------------




EXHIBIT A
ASSIGNMENT AND ASSUMPTION
Reference is made to the Third Amended and Restated Credit Agreement, dated as
of April 2, 2015 (as amended, supplemented or otherwise modified from time to
time (the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the "Borrower"),
the Guarantors from time to time party thereto, the Lenders party thereto, the
other agents named therein and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent"). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
The Assignor identified on Schedule 1 hereto (the "Assignor") and the Assignee
identified on Schedule 1 hereto (the "Assignee") agree as follows:
1.    The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Effective
Date (as defined below), the interest described in Schedule 1 hereto (the
"Assigned Interest") in and to the Assignor's rights and obligations under the
Credit Agreement with respect to those credit facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto (individually, an "Assigned
Facility"; collectively, the "Assigned Facilities"), in a principal amount for
each Assigned Facility as set forth on Schedule 1 hereto.
2.    The Assignor (a) represents and warrants that (i) it is the legal and
beneficial owner of the Assigned Interest, (ii) such Assigned Interest is free
and clear of any lien, encumbrance or other adverse claim, and (iii) it has full
power and authority and has taken all action necessary to execute and deliver
this Assignment and Assumption and to consummate the transaction contemplated
hereby; (b) makes no other representation or warranty and assumes no
responsibility with respect to any statements, other warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document furnished pursuant thereto; and (c) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its Affiliates or any other obligor
or the performance or observance by the Borrower, any of its Affiliates or any
other obligor of any of their respective obligations under the Credit Agreement
or any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto.
3.    The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Administrative Agent
or any Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement, the other Loan Documents or any
other instrument or document furnished pursuant hereto or thereto; (d) appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Credit Agreement,
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto as are delegated to the Administrative Agent by the terms
thereof, together with such powers as are incidental thereto; and (e) agrees
that it will be bound by the provisions of the Credit Agreement and will perform
in accordance with its terms all the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender including, if it
is organized under the laws of a jurisdiction outside the United States, its
obligation pursuant to Section 2.17(g) of the Credit Agreement.
4.    The effective date of this Assignment and Assumption shall be the
Effective Date of Assignment described in Schedule 1 hereto (the "Effective
Date"). Following the execution of this Assignment and Assumption, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).
5.    Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to the Effective Date and to the
Assignee for amounts which have accrued subsequent to the Effective Date.
6.    From and after the Effective Date, (a) the Assignee shall be a party to
the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents

ASSIGNMENT AND ASSUMPTION, Page 1



--------------------------------------------------------------------------------




and shall be bound by the provisions thereof and (b) the Assignor shall, to the
extent provided in this Assignment and Assumption, relinquish its rights and be
released from its obligations under the Credit Agreement.
7.    This Assignment and Assumption shall be governed by and construed in
accordance with the laws of the State of New York.
IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the Effective Date written below by their
respective duly authorized officers on Schedule 1 hereto.
Schedule 1
to Assignment and Assumption
Name of Assignor:                 
Name of Assignee:                 
Effective Date of Assignment:             


Credit Facility Assigned
Principal
Amount Assigned


Commitment Percentage Assigned
U.S. Commitment
$__________
________._____________%
Multicurrency Commitment
$__________
________._____________%



[Name of Assignee]


By:                  
Name:
Title:




[Name of Assignor]


By:                  
Name:
Title:




Accepted for Recordation in the Register and consented to:


COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH, as Administrative Agent and an Issuing Bank




By:                   
Name:
Title:




By:                   
Name:
Title:
Consented To (if required by the Credit Agreement):


SMITHFIELD FOODS, INC.




By:                   
Name:
Title:










ASSIGNMENT AND ASSUMPTION, Page 2



--------------------------------------------------------------------------------




Exhibit B
BORROWING BASE CERTIFICATE




TO:
COÖPERATIEVE CENTRALE
RAIFFEISEN–BOERENLEENBANK B.A.
"RABOBANK NEDERLAND",
NEW YORK BRANCH, as administrative agent

c/o Syndications Team
245 Park Avenue, 37th Floor
New York, NY 10167
Phone: 212.808.6814
Fax: 212.808.2578


With a copy to:


Rabobank Nederland
15305 N. Dallas Parkway, Suite 1250
Addison, TX 75001
Attention: Shane Bownds
Telecopy: 972.419.6315
Telephone: 972.419.5275


and each Lender


Ladies and Gentlemen:


This Borrowing Base Certificate as of _____________, 20__ is executed and
delivered by SMITHFIELD FOODS, INC. (the "Company") to COÖPERATIEVE CENTRALE
RAIFFEISEN–BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW YORK BRANCH (the
"Administrative Agent"), pursuant to that certain Third Amended and Restated
Credit Agreement (as amended, restated or otherwise modified, the "Credit
Agreement") dated as of April 2, 2015, among the Company, the guarantors named
therein, the Administrative Agent and the lenders named therein. All terms used
herein shall have the meanings assigned to them in the Credit Agreement.
The Company represents and warrants to the Administrative Agent and the Lenders
that all information contained herein is true, correct, and complete, and that
the property included in the calculations below represents the property that
qualifies for purposes of determining the Borrowing Base under the Credit
Agreement. The Company also represents and warrants that all figures listed
below or attached hereto have been calculated based on the provisions of the
Credit Agreement.
The Company represents and warrants to the Administrative Agent and the Lenders
that: (a) the representations and warranties of the Loan Parties contained in
Article III of the Credit Agreement and contained in the other Loan Documents
are true and correct in all material respects (or, in the case of any
representation and warranty qualified by materiality, in all respects) on and as
of the date of this Borrowing Base Certificate as if made on and as of the date
hereof except to the extent that such representations and warranties speak to a
specific date, and (b) no Default has occurred and is continuing (including any
Default arising as a result of a failure to comply with the limitation on
Indebtedness provisions contained in the Covered Notes Documents).

BORROWING BASE CERTIFICATE, Page 1



--------------------------------------------------------------------------------




BORROWING BASE SUMMARY:
A.
Borrowing Base (as detailed from schedule 1)
 
$__________
B.
Total Commitment
 
$__________
C.
Lesser of Line A or Line B
 
$__________
D.
Aggregate Credit Exposure
 
 
 
U.S. Revolving Loans
$______________
 
 
 
Multicurrency Loans
$______________
 
 
 
Swingline Exposure
$______________
 
 
 
LC Exposure
$______________
 
 
 
U.S. Applicable Percentage of Protective Advances
$______________
 
 
 
Total
 
 
($__________)
E.
AVAILABILITY
(Line C, less Line D)
 
$__________
In the event of any conflict between this Borrowing Base Certificate and the
Credit Agreement, the Credit Agreement shall control.



Date:    __________, 20__.


Company:


SMITHFIELD FOODS, INC.




By:        
Name:        
Title:        





BORROWING BASE CERTIFICATE, Page 2



--------------------------------------------------------------------------------




Schedule 1
to
Borrowing Base Certificate
SMITHFIELD FOODS, INC.


BORROWING BASE
 
Amount
Advance Rate
Amount Times Advance Rate
   Borrowing Base
 
 
 
 
 
 
 
(A) Net value (valued at the lower of cost or fair market value in accordance
with GAAP) of domestic Inventory and live sows as determined in accordance with
GAAP


$__________
55
%
$__________
(B) Value of domestic Accounts (except for such Accounts that (x) are subject to
a Lien on Indebtedness permitted pursuant to Section 6.01(s) or (y) the
Receivables Entity is obligated to purchase pursuant to a Qualified Receivables
Transaction) as determined in accordance with GAAP


$__________
65
%
$__________
Total:
 
 
$__________






SCHEDULE 1 TO BORROWING BASE CERTIFICATE, Page 1



--------------------------------------------------------------------------------




EXHIBIT C
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 5.01(c) of the
Third Amended and Restated Credit Agreement, dated as of April 2, 2015 (as
amended, supplemented or otherwise modified from time to time the "Credit
Agreement"), among SMITHFIELD FOODS, INC., the Guarantors from time to time
parties thereto, the Lenders party thereto and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW YORK BRANCH, as
administrative agent for the Lenders (in such capacity, the "Administrative
Agent"). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
1.    I am the duly elected, qualified and acting [Chief Financial
Officer/Treasurer/Vice President, Finance] of the Company.
2.    I have reviewed and am familiar with the contents of this Certificate.
3.    I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Company during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the "Financial Statements"). Attached hereto as Attachment 2 are
the reasonably detailed calculations showing the effects on such financial
statements as if the Company's interest in the Unrestricted Subsidiaries was
accounted for thereunder based on an equity method of accounting.
4.    The Financial Statements fairly present in all material respects the
financial condition and results of operations of the Company and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes.
5.    No Default has occurred during or at the end of the accounting period
covered by the Financial Statements, and I have no knowledge of the existence,
as of the date of this Certificate, of any condition or event which constitutes
a Default or an Event of Default [except as set forth below].
6.    Attached hereto as Attachment 3 are the reasonably detailed calculations
demonstrating compliance (to the extent required) with the covenants set forth
in Sections 6.13, 6.14, and 6.15 of the Credit Agreement.
7.    No change in GAAP or in the application thereof that applies to the
Company or any of its consolidated Subsidiaries has occurred since the later of
____________, 2015 and the date of the prior Certificate delivered pursuant to
Section 5.01(c) of the Credit Agreement.
IN WITNESS WHEREOF, I have executed this Certificate this __ day of __________,
20__.


SMITHFIELD FOODS, INC.




By:                         
Name:
Title:



COMPLIANCE CERTIFICATE, Page 1



--------------------------------------------------------------------------------




Attachment 1
to Compliance Certificate


[Attach Financial Statements]
Attachment 2
to Compliance Certificate


Calculation showing the effects on financial statements as if the Company's
interest in the Unrestricted Subsidiaries was accounted for thereunder based on
an equity method of accounting.









ATTACHMENT 1 TO COMPLIANCE CERTIFICATE, Cover Page



--------------------------------------------------------------------------------




Attachment 3
to Compliance Certificate
The information described herein is as of ______, _______ and pertains to the
period from _____, ____ to ____________, ____
 
 
Compliance
 
1. SECTION 6.13 – Capital Expenditure Limit
 
 
 
 
(a) Applicable Yearly Limit


 
 
 
 
(i) Dollar Limit
$450,000,000
 
 
 
(ii) Increase in Property, Plant and Equipment since fiscal year ended 2014 (not
including Capacity Project)
$_________
 
 
 
(iii) Yearly Limit (line (i) plus (ii))
$_________
 
 
 
 
 
 
 
 
(b) Carryover Amount from prior fiscal year


$_________
 
 
 
(c) Capital Expenditure Limit
 
(line 1(a)(iii) plus line 1(b))


$_________
 
 
 
(d) Actual Capital Expenditures for current fiscal year (not including Capacity
Project)


$_________
 
 
 
(e) Compliance: (line 1(d) must be less than line 1(c))
 
Yes
No
 
 
2. SECTION 6.14 – Minimum Interest Coverage Ratio 
 
 
 
 
(a) Net Income for the period


$_________
 
 
 
(b) Taxes based on income


$_________
 
 
 
(c) Interest Expense


$_________
 
 
 
(d) Depreciation and amortization expense


$_________
 
 
 
(e) Non-cash charges for such period (but excluding any non-cash charge in
respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory)


$_________
 
 
 
(f) Total Net Income (line 2 (a) plus lines 2(b), 2(c), 2(d) and 2(e))


$_________
 
 
 
(g) Without duplication and to the extent included in Net Income, cash payments
made during such period in respect of non-cash charges described in line (e) in
a prior period


($_________)
 
 
 
(h) Without duplication and to the extent otherwise included in Net Income, cash
distributions received from Unrestricted Subsidiaries and unconsolidated Joint
Ventures to the extent such distributions were not made from operating earnings
of such Unrestricted Subsidiaries and unconsolidated Joint Ventures


($_________)
 
 
 


ATTACHMENT 3 TO COMPLIANCE CERTIFICATE, Page 3



--------------------------------------------------------------------------------




 
 
Compliance
 
(i) EBITDA (line 2 (f) minus lines 2(g) minus line 2(h))


$_________
 
 
 
(j) Total consolidated cash and non-cash interest expense


$_________
 
 
 
(k) Deferred or accrued cash interest expense


$_________
 
 
 
(l) Cash interest expense attributable to Capitalized Lease Obligations


$_________
 
 
 
(m) Fees or interest paid to purchasers or lenders providing the financing in
connection with a Qualified Receivables Transaction or a factoring or similar
agreement, including any such amounts paid by discounting the face amount of
receivables or participations therein transferred in connection with such a
transaction, factoring agreement or other similar agreement (regardless of
whether any such transaction is structured as on-balance sheet or off-balance
sheet)


$_________
 
 
 
(n) To the extent included in the calculation of line 2 (j), amortization of
debt discounts and debt issuance costs


($_________)
 
 
 
(o) Non-cash interest expense arising as a result of convertible bond accounting
adjustments
$_________
 
 
 
 
 
 
 
 
(p) Consolidated Interest Expense (line 2 (j) plus line 2 (k), plus line 2 (l),
plus line 2 (m) minus line 2(n) minus 2(o))


$_________
 
 
 
(q) EBITDA to Consolidated Interest Expense Ratio (line 2 (i) divided by line 2
(p))


_____ to 1.00
 
 
 
(r) Required Ratio for the four quarters than ended not more than


2.50 to 1.00
Yes
No
 
 
3. SECTION 6.15 – Leverage Ratio
 
 
 
 
(a) All obligations for borrowed money


$_________
 
 
 
(b) All obligations evidenced by bonds, debentures, notes or similar instruments


$_________
 
 
 
(c) All obligations under conditional sale or other title retention agreements
relating to property acquired


$_________
 
 
 
(d) All obligations of such Person in respect of the deferred purchase price of
property or services (excluding accounts payable incurred in the ordinary course
of business which are not past due by more than 90 days, unless being contested
in good faith by appropriate proceedings)


$_________
 
 
 
(e) All Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired, whether or not the Indebtedness secured
thereby has been assumed or are non-recourse


$_________
 
 
 


ATTACHMENT 3 TO COMPLIANCE CERTIFICATE, Page 4



--------------------------------------------------------------------------------




 
 
Compliance
 
(f) All Capital Lease Obligations of such Person


$_________
 
 
 
(g) All liquidated reimbursement obligations of such Person arising as an
account party in respect of letters of credit, letters of guaranty or similar
arrangements and arising as a result of the accounts actual drawn thereunder


$_________
 
 
 
(h) The aggregate outstanding amount of all the purchase prices paid to purchase
Accounts under the Receivables Securitization


$_________
 
 
 
(i) The amount of any Guarantee by any Loan Party of the Indebtedness of any
Unrestricted Subsidiaries or Joint Venture


$_________
 
 
 
(j) All Off-Balance Sheet Liabilities


$_________
 
 
 
(k) The positive difference, if any, equal to (i) the amount of cash of the
Company and its consolidated Restricted Subsidiaries on the balance sheet of the
Company most recently delivered to the Administrative Agent pursuant to Section
5.01 minus (ii) $50,000,000


($_________)
 
 
 
(l) Consolidated Funded Debt (sum of lines 3(a) through 3(j) minus line 3(k))


$_________
 
 
 
(m) Consolidated Net Worth


$_________
 
 
 
(n) Consolidated Capitalization (sum of line 3(l) plus line 3(m) 


$_________
 
 
 
(o) Has the Company declared a Trigger Quarter following an Acquisition or
re-designation of an Unrestricted Subsidiary as a Restricted Subsidiary?
 
Yes
No
 
(p) If line 3(o) is no, Consolidated Funded Debt to Consolidated Capitalization
ratio (line 3(l) divided by line 3(n))


_____ to 1.00
 
 
 
(q) Required ratio


0.50 to 1.00
Yes
No
 
(r) If line 3(o) is yes, the required ratio
_____ to 1.00
Yes
No
 









EXHIBIT D
JOINDER AGREEMENT
JOINDER AGREEMENT dated as of [________] (the "Joinder Agreement") made by
[Insert Name of new Loan Party], a [State of Organization] [corporation, limited
partnership or limited liability company] (the "Company"), for the benefit of
the Lenders as such term is defined in that certain Third Amended and Restated
Credit Agreement, dated as of April 2, 2015 (as amended, supplemented or
otherwise modified from time to time, the "Credit Agreement"), among SMITHFIELD
FOODS, INC., the Guarantors from time to time party thereto, the Lenders party
thereto and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Unless otherwise defined herein,
capitalized terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.
WITNESSETH
The Company is a [State of Organization] [corporation, limited partnership or
limited liability company], and is a subsidiary of [Loan Party]. Pursuant to
Section 5.13 of the Credit Agreement, the Company is required to execute this
document as a newly [formed] [acquired] [material] subsidiary of [Loan Party].
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, the Company hereby
agrees as follows:
SECTION 1. Assumption and Joinder. The Company hereby expressly confirms that it
hereby agrees to perform and observe each and every one of the covenants and
agreements, and hereby assumes the obligations and liabilities, of a Loan Party
under the Credit Agreement. By virtue of the foregoing, the Company hereby
accepts and assumes any liability of a Loan Party related to each representation
or warranty, covenant or obligation made by a Loan Party in the Credit
Agreement, and hereby expressly affirms in all material respects, as of the date
hereof, each of such representations, warranties, covenants and obligations as
they apply to the Company.
(a)     Guarantee. All references to the term "Guarantor" in the Credit
Agreement shall be deemed to be references to, and shall include, the Company,
in each case as of the date hereof. The Company, as a Guarantor, hereby joins in
and agrees to be bound by each and all of the provisions of the Credit
Agreement, as of the date hereof, as a Guarantor thereunder with the same force
and effect as if originally referred to therein as a Guarantor. In furtherance
of the foregoing, the Company agrees that it is jointly and severally liable
for, and, as primary obligor and not merely as surety, absolutely and
unconditionally guarantees to the Lenders the prompt payment when due, whether
at stated maturity, upon acceleration or otherwise, and at all times thereafter,
of the Guaranteed Obligations.
(b)    Collateral Documents. (i) All references to the term "Grantor" in the
Security Agreement shall be deemed to be references to, and shall include, the
Company as of the date hereof.
(ii)     The Company, as Grantor, hereby joins in and agrees to be bound by each
and all of the provisions of the Security Agreement, as of the date hereof, with
the same force and effect as if originally referred to therein as a Grantor.
(iii)     The Company, as Grantor, hereby pledges to the Administrative Agent
all Collateral (as defined in the Security Agreement) owned by it to the extent
not constituting Excluded Collateral (as defined in the Security Agreement). The
Company, as Grantor, agrees that all such Collateral (other than Excluded
Collateral) owned by it shall be considered to be part of the Collateral and
shall secure the Secured Obligations.
(c)     Intercreditor Agreement. (i) All references to the term "Grantor" in the
Intercreditor Agreement, or in any document or instrument executed and delivered
or furnished, or to be executed and delivered or furnished, in connection
therewith shall be deemed to be references to, and shall include, the Company as
of the date hereof.
(ii)     The Company, as Grantor, hereby joins in and agrees to be bound by each
and all of the provisions of the Intercreditor Agreement, as of the date hereof,
with the same force and effect as if originally referred to therein as a
Grantor.
SECTION 2. Representations and Warranties. The Company hereby represents and
warrants to the Agents and the Lenders as follows:
(a)     The Company has the requisite [corporate, partnership or limited
liability company] power and authority to enter into this Joinder Agreement and
to perform its obligations hereunder and under the Loan Documents to which it is
a party. The execution, delivery and performance of this Joinder Agreement by
the Company and the performance of its obligations hereunder and under the Loan
Documents to which it is a party, have been duly authorized by all necessary
[corporate, partnership or limited liability company] action, including the
consent of shareholders, partners or members where required. This Joinder
Agreement has been duly executed and delivered by the Company. This Joinder
Agreement and the Loan Documents to which it is a party each constitutes a
legal, valid and binding obligation of the Company enforceable against it in
accordance with its respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors'
rights generally and subject to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
(b)     The Company has delivered to the Administrative Agent supplements to the
exhibits to the Security Agreement necessary to reflect the Collateral (as
defined in the Security Agreement) owned by the Company.
SECTION 3. Binding Effect. This Joinder Agreement shall be binding upon the
Company and shall inure to the benefit of the Lenders and their respective
successors and assigns.
SECTION 4. GOVERNING LAW. THIS JOINDER AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH, AND GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.
SECTION 5. Counterparts. This Joinder Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall constitute an
original for all purposes, but all such counterparts taken together shall
constitute but one and the same instrument. Any signature delivered by a party
by facsimile or .pdf electronic transmission shall be deemed to be an original
signature thereto.
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by its duly authorized officer as of the date first above
written.
[NAME OF COMPANY]




By                         
Name:
Title:


EXHIBIT E
BORROWING REQUEST




Rabobank Nederland
c/o Syndications Team
245 Park Avenue, 37th Floor
New York, NY 10167
Phone: 212.808.6814
Fax: 212.808.2578


With a copy to:


Rabobank Nederland
15305 N. Dallas Parkway, Suite 1250
Addison, TX 75001
Attention Shane Bownds
Telecopy: 972.419.5275
Telephone: 972.419.5275


____ , 20__


Ladies and Gentlemen:
Reference is made to the Third Amended and Restated Credit Agreement dated as of
April 2, 2015 (as amended, modified, extended or restated prior to the date
hereof, the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the "Borrower"),
the Guarantors from time to time party thereto, the Lenders party thereto and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"). Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement. The Borrower hereby gives you notice pursuant to Section 2.03
of the Credit Agreement that it requests a Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Borrowing is
requested to be made:
•
Aggregate amount of Borrowing:     

•
Currency of Borrowing:     

•
Date of Borrowing (which shall be a Business Day):     

•
For Dollar Borrowings, type of Borrowing (ABR or Eurocurrency):


    
•
For Eurocurrency Borrowings, the Initial Interest period applicable thereto (as
contemplated by the definition of "Interest Period" in the Credit Agreement):




    
•
Location and number of the Borrower's account to which funds are to be disbursed
(as contemplated by Section 2.07 of the Credit Agreement):




    
(c)    Upon acceptance of the Loans made by the Lenders in response to this
request, the Borrower requesting this Borrowing shall be deemed to have
represented and warranted that (i) the conditions to lending specified in
Section 4.02(a), (b) and (c) of the Credit Agreement have been satisfied and
(ii) after giving effect to the Borrowing requested hereby, the Company will be
in compliance with all restrictions on Indebtedness contained in the Covered
Notes Documents.
.
SMITHFIELD FOODS, INC.




by:                         
Name:
Title:


EXHIBIT F
INTEREST ELECTION REQUEST
Pursuant to that certain Third Amended and Restated Credit Agreement dated as of
April 2, 2015 (as amended, modified, extended or restated prior to the date
hereof, the "Credit Agreement"); among SMITHFIELD FOODS, INC. (the "Company"),
the Guarantors from time to time party thereto, the Lenders party thereto and
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK NEDERLAND", NEW
YORK BRANCH, as administrative agent for the Lenders (in such capacity, the
"Administrative Agent"), this represents Company's request to convert or
continue Loans originally dated as of _____________, ____ with an aggregate
principal amount of$/€__________ (the "Original Borrowing") as follows:
1.
Effective Date of conversion/continuation (which shall be a Business Day):     

2.
Amount of Borrowing being converted/continued: $/€     

3.
Class of Borrowing being converted/continued: Revolving Borrowing

4.
Nature of conversion/continuation:

[ ]
a.    Conversion of ABR Borrowing to Eurocurrency Borrowing

Specify portion of Original Borrowing to be allocated to such resulting
Eurocurrency Borrowing, if applicable:
$            

[ ]
b.    Conversion of Eurocurrency Borrowing to ABR Borrowing

Specify portion of Original Borrowing to be allocated to such resulting ABR Rate
Borrowing, if applicable:
$            

[ ]
c.    Continuation of Eurocurrency Borrowing as such

Specify portion of Original Borrowing to be allocated to such continuation of
Eurocurrency Borrowing, if applicable:
$/£/€            

5.     If Borrowings are being continued as or converted to Eurocurrency
Borrowings, the duration of the new Interest Period (as contemplated by the
definition of "Interest Period" in the Credit Agreement) that commences on the
conversion/continuation date: ___________________________month(s)
In the case of a conversion to or continuation of Eurocurrency Borrowings, the
Company certifies that no Event of Default has occurred and is continuing under
the Credit Agreement.
DATED:    
SMITHFIELD FOODS, INC.




By:                         
Name:
Title:




EXHIBIT G-1
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 2, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the
"Borrower"), the guarantors from time to time parties thereto, the Lenders party
thereto, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
"Code"), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 871 (h)(3)(B), (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (v) the interest payments in question are not effectively connected
with the undersigned's conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:                     
Name:
Title:


Date: _____________, 20[ ]




EXHIBIT G-2
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 2, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the
"Borrower"), the guarantors from time to time parties thereto, the Lenders party
thereto, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s» in respect of which it is
providing this certificate, (ii) its partners/members are the sole beneficial
owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii)
with respect to the extension of credit pursuant to the Credit Agreement or any
other Loan Document, neither the undersigned nor any of its partners/members is
a bank extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of Section
88l(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the "Code"),
(iv) none of its partners/members is a ten percent shareholder of the Borrower
within the meaning of Code Section 871(h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881 (c)(3)(C) of the Code, and (vi) the interest payments
in question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN or W-8BEN-E, as applicable, from each of its partners/members
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]




By:                     
Name:
Title:


Date: ____________, 20__




EXHIBIT G-3
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 2, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the
"Borrower"), the guarantors from time to time parties thereto, the Lenders party
thereto, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 88 I (c)(3)(A) of the Internal
Revenue Code of 1986, as amended, (the "Code"), (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Code Section 871 (h)(3)(B),
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section
881 (c)(3)(C) of the Code, and (v) the interest payments in question are not
effectively connected with the undersigned's conduct of a U.S. trade or
business.
The undersigned has furnished its participating Foreign Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Foreign Lender in writing
and (2) the undersigned shall have at all times furnished such Foreign Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]




By:                        
Name:
Title:
Date:____________, 20__



ATTACHMENT 3 TO COMPLIANCE CERTIFICATE, Page 5



--------------------------------------------------------------------------------




EXHIBIT G-4
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Third Amended and Restated Credit Agreement,
dated as of April 2, 2015 (as amended, supplemented or otherwise modified from
time to time, the "Credit Agreement"), among SMITHFIELD FOODS, INC. (the
"Borrower"), the guarantors from time to time parties thereto, the Lenders party
thereto, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. "RABOBANK
NEDERLAND", NEW YORK BRANCH, as administrative agent for the Lenders (in such
capacity, the "Administrative Agent"). Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole beneficial owners of such participation, (iii)
with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
"Code"), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 871 (h)(3)(B), (v) none of its
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned's or its
partners/members' conduct of a U.S. trade or business.
The undersigned has furnished its participating Foreign Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN or W-8BEN-E, as applicable, from each of its partners/members claiming
the portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Foreign Lender and (2) the undersigned
shall have at all times furnished such Foreign Lender with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]




By:                    
Name:
Title:


Date: ____________, 20__




EXHIBIT H


INCREASED COMMITMENT SUPPLEMENT


This INCREASED COMMITMENT SUPPLEMENT (this "Supplement") is dated as of
____________, 20__ and entered into by and among SMITHFIELD FOODS, INC. (the
"Company"), each of the banks or other lending institutions which is a signatory
hereto (individually, a "U.S. Lender" and, collectively, the "U.S. Lenders"),
and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND",
NEW YORK BRANCH, as Administrative Agent and is made with reference to that
certain Third Amended and Restated Credit Agreement dated as of April 2, 2015 by
and among the Company, the guarantors from time to time parties thereto, the
banks and other lending institutions named therein and the Administrative Agent
(as the same may be amended from time to time, the "Credit Agreement").
Capitalized terms used herein without definition shall have the same meanings
herein as set forth in the Credit Agreement.
RECITALS


WHEREAS, pursuant to Section 2.09 of the Credit Agreement, the Loan Parties and
the U.S. Lenders are entering into this Supplement to provide for the increase
of the Total U.S. Commitment;
WHEREAS, each U.S. Lender [party hereto and already a party to the Credit
Agreement] wishes to increase its U.S. Commitment [, and each U.S. Lender, to
the extent not already a U.S. Lender party to the Credit Agreement (herein a
"New Lender"), wishes to become a U.S. Lender party to the Credit Agreement];
and
WHEREAS, the U.S. Lenders are willing to agree to supplement the Credit
Agreement in the manner provided herein.
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
Section 1. Increase in U.S. Commitments. Subject to the terms and conditions
hereof, each U.S. Lender severally agrees that its U.S. Commitment shall be
increased to [or in the case of a New Lender, shall be] the amount set forth
opposite its name on the signature pages hereof. After giving effect to the
increases contemplated hereby, the Commitment Schedule would read as set forth
on the Commitment Schedule attached hereto.
Section 2. [New Lenders. Each New Lender (i) confirms that it has received a
copy of the Credit Agreement, together with copies of the most recent financial
statements delivered under Section 5.01 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) appoints and authorizes the Administrative Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Administrative Agent
by the terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (iv) agrees that it is a " U.S. Lender" under the Loan
Documents and will perform in accordance with their terms all of the obligations
that by the terms of the Loan Documents are required to be performed by it as a
U.S. Lender; and (v) attaches executed counterparts of any U.S. Internal Revenue
Service or other forms required under the Credit Agreement.]
Section 3. New Notes. To the extent requested pursuant to Section 2.10 of the
Credit Agreement, the Company agrees to execute and deliver to each U.S. Lender
a new promissory note in the amount of such U.S. Lender's U.S. Commitment after
giving effect to this Supplement, each such promissory note payable to a U.S.
Lender already party to the Credit Agreement to be delivered in modification of,
but not in extinguishment of the indebtedness evidenced by, any promissory note
previously payable to such U.S. Lender (each herein a "Prior Note"). Each of the
parties hereto hereby acknowledges and agrees that each such new promissory note
is a promissory note for all purposes under the Credit Agreement and the other
Loan Documents and that the loans evidenced by such promissory notes shall
constitute U.S. Revolving Loans for all purposes under the Credit Agreement and
the other Loan Documents. Each U.S. Lender agrees to promptly return to the
Company the Prior Note payable to such U.S. Lender (if any) upon its receipt of
a new promissory note under the terms of this Section 3.
Section 4. Representations and Warranties. In order to induce the U.S. Lenders
to enter into this Supplement and to supplement the Credit Agreement in the
manner provided herein, the Company represents and warrants to Administrative
Agent and each Lender that (a) this Supplement and any promissory notes executed
pursuant hereto are Loan Documents as defined in the Credit Agreement;
(b) before and after giving effect to the increase in the U.S. Commitments
contemplated hereby, (i) the representations and warranties contained in Article
III of the Credit Agreement and contained in the other Loan Documents are true
and correct in all material respects (except that any representation and
warranty that is qualified as to "materiality" or "Material Adverse Effect" is
true and correct in all respects), except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (ii) no Default
shall exist (including any Default arising as a result of a failure to comply
with the limitation on Indebtedness provisions contained in the Covered Notes
Documents); and (c) as of the date of its execution of this Supplement there are
no claims or offsets against or defenses or counterclaims to its obligations
under the Loan Documents.
Section 5. Effect of Supplement. The terms and provisions set forth in this
Supplement shall modify and supersede all inconsistent terms and provisions set
forth in the Credit Agreement and except as expressly modified and superseded by
this Supplement, the terms and provisions of the Credit Agreement and the other
Loan Documents are ratified and confirmed and shall continue in full force and
effect. The Company, the Administrative Agent, and the U.S. Lenders party hereto
agree that the Credit Agreement as supplemented hereby and the other Loan
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each of the Loan Documents, including
the Credit Agreement and any and all other agreements, documents, or instruments
now or hereafter executed and delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as supplemented hereby, are hereby amended
so that any reference in such Loan Documents to the Credit Agreement shall mean
a reference to the Credit Agreement as amended hereby.
Section 6. Fees and Expenses. The Loan Parties each acknowledge that all costs,
fees and expenses as described in Section 9.03 of the Credit Agreement incurred
by the Administrative Agent and its counsel with respect to this Supplement and
the documents and transactions contemplated hereby shall be for the account of
the Loan Parties.
Section 7. Applicable Law. This Supplement and the other Loan Documents and the
rights and obligations of the parties hereunder and thereunder shall be
construed in accordance with and be governed by the law of the State of New York
without regard to conflicts of laws principles.
Section 8. Counterparts, Effectiveness. This Supplement may be executed in any
number of counterparts, by different parties hereto in separate counterparts and
on telecopy counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same instrument; signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature pages
are physically attached to the same document. This Supplement shall become
effective upon the execution of a counterpart hereof by the Loan Parties, the
Administrative Agent and the U.S. Lenders and receipt by the Administrative
Agent of written or telephonic notification of such execution and authorization
of delivery thereof.
Section 9. Entire Agreement. This Supplement and all other instruments,
documents and agreements executed and delivered in connection with this
Supplement embody the final, entire agreement among the parties hereto and
supersede any and all prior commitments, agreements, representations and
understandings, whether written or oral, relating to this Supplement, and may
not be contradicted or varied by evidence of prior, contemporaneous or
subsequent oral agreements or discussions of the parties hereto.
Section 10. Survival. All representations and warranties made in this Supplement
or any other Loan Document including any Loan Document furnished in connection
with this Supplement shall survive the execution and delivery of this Supplement
and the other Loan Documents, and no investigation by Administrative Agent or
any Lender or any closing shall affect the representations and warranties or the
right of Administrative Agent or any Lender to rely upon them.
IN WITNESS WHEREOF, the parties hereto have caused this Supplement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.
 
SMITHFIELD FOODS, INC.
 
 
 
By:    
 
Name:    
Title:   
 



 
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., "RABOBANK NEDERLAND", NEW
YORK BRANCH, as Administrative Agent
 
 
 
By:    
 
Name:    
Title:   
 
 
By:    
 
Name:    
Title:   
 
New Total U.S. Commitment:
[U.S. LENDER],
$   
 
 
By:    
 
Name:    
Title:   
 
New Total U.S. Commitment:
[NEW LENDER],
$   
 
 
By:    
 
Name:    
Title:   



Each of the undersigned Loan Parties: (i) consents and agrees to this
Supplement; (ii) agrees that the Loan Documents to which it is a party are in
full force and effect and continue to be its legal, valid and binding
obligations enforceable in accordance with their respective terms; and
(iii) agrees that the obligations, indebtedness and liabilities of the Company
arising as a result of the increase in the U.S. Commitments contemplated hereby
are "Obligations" and "Secured Obligations" guaranteed and secured by the Loan
Documents to which it is a party.


 
[Add Loan Parties],
 
 
 
By:    
 
Name:    
Title:   






U.S. TAX COMPLIANCE CERTIFICATE (For Foreign Participants That Are Partnerships
For U.S. Federal Income Tax Purposes), Solo Page



--------------------------------------------------------------------------------












